Exhibit 10.65

 

FRAMEWORK AGREEMENT

 

by and among

 

SAMSUNG DISPLAY CO., LTD.,

 

CORNING INCORPORATED,

 

(solely for purposes of Section 1.5, Section 6.1 and Section 11)

 

CORNING HUNGARY DATA SERVICES LIMITED LIABILITY COMPANY,

 

CORNING HOLDING JAPAN G.K.

 

and

 

CORNING LUXEMBOURG S.ÀR.L.

 

Dated as of October 22, 2013

 

CORNING INCORPORATED - 2013 Form 10-K 1

 

 

Table of contents         Page     Section 1  Pre-Closing Transactions 5     1.1
Repurchase Agreement 5 1.2 Purchase and Subscription Agreement 5 1.3
Subscription by Corning Buyer for New Common Shares of SCP 5 1.4 2013 Dividend 6
1.5 Issuance of CPS 6 1.6 Transfers of Non-operating Assets 6       Section
2  Closing Transactions 6     2.1 Closing 6 2.2 Timing of the Closing 6 2.3
Services 7       Section 3  Post Closing Transactions 7     3.1 2014 Dividend 7
      Section 4  Working Capital Adjustment 7     4.1 Working Capital Adjustment
7       Section 5  Other Transactions and Certain Covenants 8     5.1 PV
Business 8 5.2 Employee Matters 9 5.3 New Corsam 9 5.4 No Dealing in SCP Shares
9 5.5 Conduct of SCP Prior to Closing 9 5.6 Efforts; Governmental Approvals 10
5.7 Management Access; Access to Information; Books and Records; Certain
Notifications 10 5.8 Intercompany Arrangements 11 5.9 Non-Competition;
Non-Solicitation 11 5.10 Use of Name 12 5.11 SCP Lending Transaction 12 5.12
Indebtedness of SCP 12 5.13 Confidentiality Agreement 12 5.14 Joinder Agreements
12 5.15 2013 Balance Sheet 12 5.16 Splits, Subdivisions, etc. 12

 

CORNING INCORPORATED - 2013 Form 10-K 2

 

 

Section 6  Representations and Warranties 12     6.1 Representations and
Warranties of Corning Parties 12 6.2 Representations and Warranties of SDC 13
6.3 Representations and Warranties of SCP 14 6.4 Representations and Warranties
of SCG 15       Section 7  Conditions 15     7.1 Conditions to Each Party’s
Obligation to Effect the Closing 15 7.2 Additional Conditions to Obligations of
the Corning Parties 15 7.3 Additional Conditions to Obligations of SDC 16 7.4
Frustration of the Closing Conditions 16       Section 8  Termination 16     8.1
Termination Events 16 8.2 Effect of Termination 17       Section 9  Survival;
Indemnification 17     9.1 Survival 17 9.2 Indemnification 17 9.3 Procedure for
Claims between Parties 17 9.4 Defense of Third Party Claims 17 9.5 Limitations
on Indemnity 18 9.6 Payment of Indemnified Losses 18 9.7 Tax Matters 19      
Section 10  Commercial Projection Indemnities 19     10.1 Indemnfication for
Breach of SDC Commercial Projection Representation 19 10.2 Indemnification for
Breach of Corning Commercial Projection Representation 19 10.3 Volume Price
Indemnity 20 10.4 Survival of Commercial Projection Representation 20 10.5
Annual Projection Adjustment Statements 20 10.6 Final Commercial Adjustment
Statements 20 10.7 Commercial Adjustment Disagreements 20 10.8 Expert Dispute
Resolution 20 10.9 Finalization of Final Commercial Adjustment Statement 20
10.10 Books and Records 20 10.11 Payment of the Commercial Indemnities 21 10.12
De-minimis Threshold 21 10.13 Commercial Projection Indemnities Cap 21 10.14
Volume Price Indemnity Cap 21 10.15 Incremental Sales Volume 21

 

CORNING INCORPORATED - 2013 Form 10-K 3

 

 

Section 11  Miscellaneous Provisions 21     11.1 Enforcement of Agreement 21
11.2 Further Assurances 21 11.3 Fees and Expenses 21 11.4 Waiver; Amendment 22
11.5 Entire Agreement 22 11.6 Executive of Agreement; Counterparts; Electronic
Signatures 22 11.7 Confidentiality 22 11.8 Public Announcement 22 11.9 Governing
Law 22 11.10 Arbitration 22 11.11 Assignment and Successors 23 11.12 Parties in
Interest 23 11.13 Notices 23 11.14 Construction; Usage 23 11.15 Severability 24
11.16 Schedules and Annexes 24 11.17 Guarantee of Performance 24 11.18 Bank of
Korea Filing 24

 

List of Schedules and Exhibits       Annex 1: Certain Definitions Annex 2: Form
of Repurchase Agreement Annex 3: Form of Purchase and Subscription Agreement
Annex 4: Form of Corning Certificate of Amendment Annex 4-A: List of Specific
COA (Chart of Account) of SCP Annex 4-B: Net Working Capital Methodology Annex
5-A: Projection Adjustment Model Annex 5-B: Illustrative Calculation of the
Total and Annual Projection Adjustment Amount Annex 5-C: Projection Adjustment
Input Items / Volume Price Adjustment Amount Annex 6: Form of SCG Joinder
Agreement Annex 7: Form of SCP Joinder Agreement Schedule 1: Common Shareholders
Schedule 2: Transfers of Non-operating Assets Schedule 3: Ownership of Stock
Schedule 5.2: Employee Matters Schedule 5.9: Non-Solicitation

 

CORNING INCORPORATED - 2013 Form 10-K 4

 

Back to Contents

Framework Agreement

 

THIS FRAMEWORK AGREEMENT (this “Agreement”), dated as of October 22, 2013, New
York time (the “Agreement Date”), is entered into by and among Samsung Display
Co., Ltd., a company organized under the Laws of the Republic of Korea (“SDC”);
Corning Incorporated, a company incorporated under the Laws of the State of New
York, the United States, solely for purposes of Section 1.5, Section 6.1 and
Section 11 (“Corning”); Corning Hungary Data Services Limited Liability Company,
a limited liability company organized under the Laws of the Republic of Hungary
and a wholly owned subsidiary of Corning (“Corning Hungary”); Corning Holding
Japan G.K., a company organized and existing under the Laws of Japan and a
wholly owned subsidiary of Corning (“Corning Japan”); and Corning Luxembourg
S.àr.l., a limited liability company organized under the Laws of Luxembourg and
a wholly owned subsidiary of Corning (“Corning Buyer”, and together with Corning
(solely for purposes of Section 1.5, Section 6.1 and Section 11), Corning
Hungary and Corning Japan, the “Corning Parties” and together with SDC, Corning,
Corning Hungary, Corning Japan and Corning Buyer, the “Parties,” and each a
“Party”). Certain capitalized terms used herein are defined in Annex 1. For the
avoidance of doubt, Samsung Corning Precision Materials Co., Ltd., a company
organized under the Laws of the Republic of Korea (“SCP”); and Samsung Corning
Advanced Glass LLC, a limited liability company organized under the Laws of the
Republic of Korea (“SCG”) shall be parties to this Agreement upon the execution
by SCP and SCG of the SCP Joinder Agreement and the SCG Joinder Agreement,
respectively.

 

Recitals

 

WHEREAS, as of the Agreement Date, SDC, Corning Hungary, and all of the other
holders of the common shares, par value 10,000 Korean Won of SCP (the “SCP
Shares”) listed in Schedule 1 attached hereto (such other holders of SCP Shares,
collectively, the “Minority Shareholders”), collectively own all of the SCP
Shares and the Minority Shareholders own the number of SCP Shares set forth next
to their names in Schedule 1;

 

WHEREAS, SDC and the Corning Parties desire that the Minority Shareholders sell
all of the SCP Shares owned by them to Corning Buyer or its designee
(collectively, the “Minority Shares”, and the purchase of no less than 99.8% of
the Minority Shares as contemplated herein, the “Minority Purchase”);

 

WHEREAS, SDC desires to sell the Subject SCP Shares, SCP desires to acquire the
Subject SCP Shares and Corning Buyer desires to acquire all current interests in
SCP not held by Corning Hungary;

 

WHEREAS, subject to the terms and conditions of this Agreement, after the
Minority Purchase and no later than the Closing, SCP and SDC shall enter into a
share repurchase agreement (the “Repurchase Agreement”) in the form of the
“Repurchase Agreement” attached hereto as Annex 2, pursuant to which SCP shall
repurchase 7,512,165 SCP Shares from SDC at the Closing representing all of the
SCP Shares owned by SDC (the “Subject SCP Shares”) for an aggregate price equal
to the Repurchase Price;

 

WHEREAS, subject to the terms and conditions of this Agreement, after the
Minority Purchase and no later than the Closing, Corning Buyer and Corning shall
enter into a subscription agreement, pursuant to which Corning shall issue to
Corning Buyer the Subject CPS Shares, at an issue price of US$1,000,000 per one
share of CPS;

 

WHEREAS, SDC desires to acquire the Subject CPS Shares and Corning Buyer desires
to sell the Subject CPS Shares;

 

WHEREAS, subject to the terms and conditions of this Agreement, including the
acceptance of a report with respect to such transaction by the Bank of Korea and
the consummation of the Minority Purchase, SDC, Corning and Corning Buyer shall
enter into a purchase and subscription agreement (the “Purchase and Subscription
Agreement”) in the form of the “Purchase and Subscription Agreement” attached
hereto as Annex 3, pursuant to which SDC shall at the Closing: (i) purchase from
Corning Buyer the Subject CPS Shares, at a purchase price of US$1,000,000 per
one share of CPS; and (ii) in addition to the Subject CPS Shares, subscribe from
Corning for the Additional CPS, at a subscription price of US$1,000,000 per one
share of CPS;

 

WHEREAS, as of the Agreement Date, SDC and Corning have entered into a
shareholder agreement setting forth certain rights of and restrictions on SDC as
a shareholder of Corning (the “Shareholder Agreement”) and SDC, Samsung
Electronics Co., Ltd. (“SEC”) and Corning have entered into a standstill
agreement setting forth certain rights of and restrictions on SDC as a
shareholder of Corning and SEC as an affiliate of SDC  (the “Standstill
Agreement”); and

 

WHEREAS, in connection with the repurchase of the Subject SCP Shares, the
Parties desire to implement transactions and arrangements further set forth in
this Agreement including: (i) the transfers of certain non-operating assets of
SCP to SCG or third parties, with 42.54% of the net proceeds therefrom to be
distributed to SDC via dividends or otherwise; (ii) the distribution of all Cash
and Semi-cash Items of SCP as of December 31, 2013, in the form of dividends to
its shareholders; (iii) the adoption of certain employment matters relating to
SCP employees pursuant to the Employee Matters Agreement to be entered into
prior to the Closing; (iv) setting out a general structure under which certain
technologies, if and when agreed by the Parties, would be acquired, funded,
developed, owned and licensed by Corsam Technology LLC (“Corsam”) and/or by a
new entity pursuant to the Corsam Framework Agreement; and (v) entering into
certain other agreements in connection with the transactions and arrangements
contemplated by this Agreement.

 

NOW, THEREFORE, in consideration of the respective covenants, agreements and
representations and warranties set forth herein, the Parties, intending to be
legally bound, agree as follows:

 

Section 1      Pre-Closing Transactions

 

Prior to the Closing, the following transactions shall be effected:

 

1.1Repurchase Agreement. After the completion of the Minority Purchase and at or
prior to the Closing, SCP and SDC shall enter into the Repurchase Agreement.

 

1.2Purchase and Subscription Agreement. After the completion of the Minority
Purchase and at or prior to the Closing, SDC, Corning and Corning Buyer shall
enter into the Purchase and Subscription Agreement.

 

1.3Subscription by Corning Buyer for New Common Shares of SCP. Upon the terms
and subject to the conditions set forth in this Agreement, after the completion
of the Minority Purchase, no later than immediately prior to the Closing,
Corning Buyer or its designee shall subscribe to, and SCP shall issue to Corning
Buyer or its designee, new SCP Shares (“New SCP Subscription Shares”) in
exchange for an amount (“New Subscription Amount”) equal to the Repurchase Price
(however, the portion of the Repurchase Price payable for the New SCP
Subscription Shares shall be reduced by

 

CORNING INCORPORATED - 2013 Form 10-K 5

 

Back to Contents

  the anticipated amount of the SCP Loan and the number of New SCP Subscription
Shares shall be reduced proportionately) (such subscription transaction, the
“New SCP Subscription Transaction”).

 

1.42013 Dividend.

 

(a)SCP shall, and SDC, Corning Hungary and, to the extent the Minority Purchase
or the New SCP Subscription Transaction has occurred, Corning Buyer shall cause
SCP to, distribute no later than December 20, 2013 (the “2013 Dividend
Distribution Date”) to the shareholders of SCP of record as of December 19, 2013
(or such earlier date as is agreed between SDC and the Corning Parties) as
dividends (the “2013 Dividend”) an amount in cash (in Korean Won) equal to the
2013 Dividend Base and, if the New SCP Subscription Transaction has occurred
prior to such record date, multiplied by the Dividend Adjustment Ratio, as
declared by the board of directors of SCP.

 

(b)Prior to the 2013 Dividend Distribution Date and as may be reasonably
necessary thereafter, SCP shall, and SDC, Corning Hungary and, to the extent the
Minority Purchase or the New SCP Subscription Transaction has occurred, Corning
Buyer shall cause SCP to (in the case of SDC, only until the Closing), convert
 Semi-cash Items into Cash, so as to accommodate the 2013 Dividend and the 2014
Dividend payments as contemplated herein.

 

1.5Issuance of CPS. Upon the terms and subject to the conditions set forth in
this Agreement, no later than immediately prior to the Closing, but in any event
after the satisfaction or waiver (to the extent permitted by applicable Law) by
the Party or Parties entitled to the benefits thereof of the conditions set
forth in SECTION 7, Corning shall issue to Corning Buyer shares of Fixed Rate
Cumulative Convertible Preferred Stock, Series A, of Corning (“CPS”), terms and
conditions of which are set forth in the “Certificate of Amendment” attached
hereto as Annex 4 (the “Corning Certificate of Amendment”), in an aggregate
amount equal to US$1,900,000,000 (the “Subject CPS Shares”).

 

1.6Transfers of Non-operating Assets.

 

(a)SCP shall, and SDC, Corning Hungary and, to the extent the Minority Purchase
or the New SCP Subscription Transaction has occurred, Corning Buyer shall cause
SCP to, transfer and sell all of the assets of SCP described in Schedule 2 (“NOA
Assets”) to other entities at prices determined in accordance with Schedule 2
(the “NOA Transfers”), prior to December 31, 2013, or as soon as possible
thereafter (and the Parties agree that all the NOA Transfers will be conducted
in accordance with applicable Law). SDC and Corning Japan shall use reasonable
best efforts to cause SCG to, and SCG shall, purchase such assets of SCP
indicated in Schedule 2 to be transferred to SCG and take all necessary and
desirable actions to consummate such NOA Transfers.

 

(b)SCP shall, and SDC, Corning Hungary and, to the extent the Minority Purchase
or the New SCP Subscription Transaction has occurred, Corning Buyer shall cause
SCP to (in the case of SDC, only until the Closing), receive the cash proceeds
(less any applicable NOA Tax Amount, NOA Indebtedness and actual out-of-pocket
costs, fees and other expenses) (the “Net NOA Proceeds”) and maintain such Net
NOA Proceeds in the form of cash until distributed pursuant to the provisions
below.

 

(c)SCP shall, and SDC, Corning Hungary and, to the extent the Minority Purchase
or the New SCP Subscription Transaction has occurred, Corning Buyer shall cause
SCP to (in the case of SDC, only in relation to the 2013 Dividend), add the Net
NOA Proceeds received for the NOA Transfers on or prior to December 31, 2013 in
the 2013 Dividend Base or the 2014 Dividend Base.

 

(d)SCP shall, and SDC, Corning Hungary and, to the extent the Minority Purchase
or the New SCP Subscription Transaction has occurred, Corning Buyer shall cause
SCP to (in the case of SDC, only prior to the Closing), add to the 2014 Dividend
Base as part thereof, the Net NOA Proceeds received for the NOA Transfers after
December 31, 2013 but prior to the 2014 Dividend Cut-off Date (the “2014
Dividend Base NOA Adjustment”).

 

(e)Corning Buyer shall wire a cash payment equal to 42.54% of the Net NOA
Proceeds received by it or by SCP for the NOA Transfers after the 2014 Dividend
Cut-off Date, as soon as practicable but in any event no later than forty-five
(45) days after receipt thereof, to SDC or its designated Affiliate in
immediately available funds (the “NOA Payment”). The Parties hereby agree and
acknowledge that any NOA Payment shall be deemed an adjustment to the applicable
purchase price.

 

(f)To the extent the NOA Transfers are not completed by the six (6) month
anniversary after the Closing Date, Corning Buyer and SDC agree to work in good
faith to determine a method by which they will share the benefits and costs of
the NOA Assets that have not been transferred, based on SDC’s pro rata ownership
in SCP as of the Agreement Date.

 

Section 2      Closing Transactions

 

2.1Closing.

 

(a)At the Closing, pursuant to the Repurchase Agreement, SCP shall repurchase
from SDC, and SDC shall sell to SCP, the Subject SCP Shares, for an aggregate
price equal to the Repurchase Price.

 

(b)At the Closing, pursuant to the Purchase and Subscription Agreement, (i) SDC
shall purchase from Corning Buyer, and Corning Buyer shall sell to SDC, the
Subject CPS Shares, at a purchase price of US$1,000,000 per one share of CPS;
and (ii) in addition to the Subject CPS Shares, SDC shall subscribe from Corning
for, and Corning shall issue to SDC, the Additional CPS, at a subscription price
of US$1,000,000 per one share of CPS.

 

(c)At or prior to the Closing, the Parties shall exchange executed counterparts
of each of the Ancillary Agreements, certificates required to be delivered
pursuant to this Agreement, the Repurchase Agreement, the Purchase and
Subscription Agreement or any other Ancillary Agreement and any other documents,
instruments or agreements that are reasonably requested by any of the Parties in
connection with the consummation of the transactions contemplated hereby or by
the Repurchase Agreement, the Purchase and Subscription Agreement or any other
Ancillary Agreement.

 

2.2Timing of the Closing. The Closing will take place on (a) the fifth (5th)
Business Day after the satisfaction or waiver (to the extent permitted by
applicable Law) of the conditions set forth in SECTION 7 (other than those
conditions that by their terms are to be satisfied at the Closing, but subject
to the satisfaction or waiver (to the extent permitted by applicable Law) by the
Party or Parties entitled to the benefits thereof of such conditions at such
time), at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd Street,
New York, New York 10019 or (b) such other date, and/or place as agreed to in
writing by the Parties; provided, however, that notwithstanding the foregoing,
in no event shall the Closing occur prior to January 1, 2014 and the Parties
shall use their reasonable best efforts to effect the Closing on or about
January 15, 2014. The date on which the Closing actually occurs is referred to
herein as the “Closing Date.”

 

CORNING INCORPORATED - 2013 Form 10-K 6

 

Back to Contents



2.3Services. On or prior to the Closing Date, SDC and SCP will enter into the
Services Agreement (the “Services Agreement”) pursuant to which SDC and its
Affiliates will, after the Closing, provide to SCP such infrastructure (such as
housing, cafeteria, utilities, payroll and similar services), management
services and related services that SCP may request from SDC and its Affiliates,
for a reasonable period after the Closing (which period, the Parties agree, may
be of long-term duration in the case of some services (such as housing and
utilities)) and, to the extent same or similar services are currently being
provided, at the same level of service fees as currently in effect. The Parties
agree that services currently being provided by SDC and its Affiliates to SCP
shall be deemed reasonable services that SCP may request to be provided after
the Closing to the extent permitted by applicable policies of SDC or its
Affiliates in effect as of the Agreement Date and generally applicable to third
parties. As soon as practicable after the Agreement Date, SDC shall use
reasonable best efforts to identify any services currently being provided by SDC
or its Affiliates which would not be permitted to be provided to SCP after the
Closing.

 

Section 3      Post-Closing Transactions

 

3.12014 Dividend.

 

(a)SCP shall, and SDC, Corning Hungary and, to the extent the Minority Purchase
or the New SCP Subscription Transaction has occurred, Corning Buyer shall (in
the case of SDC, only prior to the Closing) cause SCP to, distribute to the
shareholders of SCP on record as of December 31, 2013 (i.e., in case of common
shares, to SDC, Corning Hungary and, to the extent the Minority Purchase or the
New SCP Subscription Transaction has occurred prior to December 31, 2013,
Corning Buyer) as dividends (the “2014 Dividend”), an amount in cash (in Korean
Won) equal to the 2014 Dividend Base (for the avoidance of doubt, as adjusted by
the 2014 Dividend Base Adjustment, if any) and, if the New SCP Subscription
Transaction has occurred prior to such record date, multiplied by the Dividend
Adjustment Ratio, as declared by the board of directors of SCP and distributed
no later than February 26, 2014.

 

(b)In case not all of the proceeds from the NOA Transfers are received by SCP
prior to December 31, 2013, SCP shall, and SDC, Corning Hungary and, to the
extent the Minority Purchase or the New SCP Subscription Transaction has
occurred, Corning Buyer shall cause (in the case of SDC, only prior to the
Closing) SCP to, delay the date of declaration of the 2014 Dividend by the board
of directors of SCP (the “2014 Dividend Cut-off Date”), to no later than
February 25, 2014, so that the NOA Payment is reasonably minimized and the 2014
Dividend Base NOA Adjustment is reasonably maximized.

 

Section 4      Working Capital Adjustment

 

4.1Working Capital Adjustment.

 

(a)Year-End Working Capital Statement. Within thirty (30) days after December
31, 2013, to the extent possible, Corning Hungary and Corning Buyer shall cause
SCP to have the Accounting Firm deliver to SDC and Corning Buyer a statement
(the “Year-End Working Capital Statement”) setting forth its calculation of the
Year-End Net Working Capital. If SDC or Corning Buyer objects to the Year-End
Working Capital Statement, then it shall provide Corning Buyer or SDC (as the
case may be) with written notice thereof (a “Notice of Working Capital
Disagreement”) setting forth its objections to particular items employed in the
calculation of the Year-End Net Working Capital in reasonable detail (each, a
“Disputed Working Capital Item”) within thirty (30) days after receiving the
Year-End Working Capital Statement.

 

(b)Expert Dispute Resolution. If SDC and Corning Buyer working together in good
faith are unable to agree on such Disputed Working Capital Items contained in
the Notice of Working Capital Disagreement within fifteen (15) days after
Corning Buyer or SDC (as the case may be) receives the Notice of Working Capital
Disagreement, then either SDC or Corning Buyer may refer such dispute to the
Accounting Firm, which shall make a final and binding determination as to all
Disputed Working Capital Items, and only as to such Disputed Working Capital
Items, within thirty (30) days of such referral and shall promptly notify SDC
and Corning Buyer in writing of its resolution. The Accounting Firm shall not
have the power to modify or amend any term or provision of this Agreement. In
resolving the Disputed Working Capital Items, the Accounting Firm shall only
assign a value to any Disputed Working Capital Item that is at or between SDC’s
valuation of such Disputed Working Capital Item and Corning Buyer’s valuation of
such Disputed Working Capital Item. Each of SDC and Corning Buyer shall bear and
pay one-half of the fees and other costs charged by such Accounting Firm and
shall use commercially reasonable efforts to cooperate with the Accounting Firm
and ensure that the Accounting Firm is able to resolve the Disputed Working
Capital Items within thirty (30) days.

 

(c)Finalization of Year-End Net Working Capital. If neither SDC nor Corning
Buyer objects to the Year-End Working Capital Statement within the time period
and in the manner set forth in the second sentence of Section 4.1(a) or if SDC
and Corning Buyer accept the Year-End Working Capital Statement within such time
period, then the Year-End Net Working Capital in the Year-End Working Capital
Statement shall become final and binding upon the Parties for all purposes
hereunder on the thirtieth (30th) day after SDC and Corning Buyer receive the
Year-End Working Capital Statement. If SDC or Corning Buyer does object to the
Year-End Working Capital Statement within the time period and in the manner set
forth in the second sentence of Section 4.1(a), then the Year-End Working
Capital Statement shall become final and binding for all purposes hereunder on
the date that Corning Buyer or SDC (as the case may be) receives the Notice of
Working Capital Disagreement except with respect to, and only to the extent of,
the Disputed Working Capital Items in the Notice of Working Capital
Disagreement. Each Disputed Working Capital Item shall become final and binding
for all purposes hereunder on the earliest of (x) the date on which Corning
Buyer and SDC resolve in a writing signed by both Corning Buyer and SDC such
Disputed Working Capital Item or (y) the date on which the Accounting Firm
notifies Corning Buyer and SDC in writing of its resolution of such Disputed
Working Capital Item. Corning Buyer and SDC agree that the procedures set forth
in Sections 4.1(a), (b) and (c) for resolving disputes regarding the Disputed
Working Capital Items shall be the sole method for resolving such disputes.

 

(d)Books and Records. Corning Buyer and SDC shall cooperate with the Accounting
Firm and provide it with reasonable access to the books and records and certain
employees of SCP, relevant to the calculation, review and finalization of the
Year-End

 

CORNING INCORPORATED - 2013 Form 10-K 7

 

Back to Contents

   Working Capital Statement, and SCP shall use its commercially reasonable
efforts to provide reasonable access to its working papers prepared in
connection with the calculation, review and finalization of the Year-End Working
Capital Statement.

 

(e)Working Capital Surplus. Subject to Section 4.1(g), to the extent all
Disputed Working Capital Items have been resolved by the 2014 Dividend Cut-off
Date, if the Year-End Net Working Capital as finally determined pursuant to
Section 4.1(c) is greater than the Estimated Year-End Net Working Capital, then,
the 2014 Dividend Base shall automatically be adjusted by adding such difference
to the 2014 Dividend Base. To the extent all Disputed Working Capital Items are
not resolved by the 2014 Dividend Cut-off Date, then 42.54% of such difference
shall be paid by SCP to SDC in cash (in Korean Won) within thirty (30) days
after all Disputed Working Capital Items have been resolved pursuant to Section
4.1(c), as an adjustment to the applicable purchase price.

 

(f)Working Capital Deficiency. Subject to Section 4.1(g), to the extent all
Disputed Working Capital Items have been resolved by the 2014 Dividend Cut-off
Date, if the Year-End Net Working Capital as finally determined pursuant to
Section 4.1(c) is less than the Estimated Year-End Net Working Capital, then,
the 2014 Dividend Base shall automatically be adjusted by subtracting such
difference from the 2014 Dividend Base (together with the adjustment to the 2014
Dividend Base provided for in the first sentence of Section 4.1(e) above, the
“2014 Dividend Base Working Capital Adjustment”). To the extent all Disputed
Working Capital Items are not resolved by the 2014 Dividend Cut-off Date, then
42.54% of such difference shall be paid by SDC to SCP in cash (in Korean Won)
within thirty (30) days after all Disputed Working Capital Items have been
resolved pursuant to Section 4.1(c), as an adjustment to the applicable purchase
price.

 

(g)De-minimis Threshold. Notwithstanding anything to the contrary herein, if the
difference between the Year-End Net Working Capital (as finally determined in
accordance with Section 4.1(c)) and the Estimated Year-End Net Working Capital
is equal to or less than five percent (5)% of the Estimated Year-End Net Working
Capital, there shall be no adjustments to the 2014 Dividend Base or any other
payments under Sections 4.1(e) or (f) above.

 

Section 5      Other Transactions and Certain Covenants

 

5.1PV Business.

 

(a)PV Business Shut-Down. Corning Hungary, Corning Buyer (to the extent and
after the Minority Purchase or the New SCP Subscription Transaction has
occurred) and SDC (only up to the Closing) shall cause SCP to, and SCP shall,
use reasonable best efforts to shut down its existing photovoltaic glass
business (the “PV Business”) within one (1) year following the Agreement Date
and, no later than one (1) year after the general completion of such shut-down
of the PV Business, use reasonable best efforts to dissolve the PV Entity as
soon as practicable (unless SDC consents to doing otherwise, as further
described herein); provided that the Parties will seek to implement such
shutdown and dissolution in good faith in a cost efficient manner, including
with respect to Taxes which may be imposed with respect to or as a result of
such shutdown and/or dissolution. After the Closing, Corning Hungary and Corning
Buyer shall cause SCP to, and SCP shall continue to use reasonable best efforts
to shut down the PV Business. At any time after the Closing Date until the
completion of the dissolution of the PV Entity, Corning Parties shall, and shall
cause the PV Entity to, use reasonable best efforts to consult with and to keep
SDC reasonably informed, on a monthly basis, of the progress and actions taken
and planned to be taken in respect to the shutdown of the PV Business (and the
related production and sales operations) and the dissolution of the PV Entity
and matters related thereto (including any governmental, legal, tax,
contractual, employee and other issues) and use reasonable best efforts to
provide SDC and its Representatives with reasonable access to the books and
records, facilities and employees of SCP and the PV Entity in order to
facilitate the foregoing.

 

(b)Actual Shut Down Cost Statement. Within seventy (70) days after the earlier
of (i) the completion of the dissolution of the PV Entity or (ii) a decision by
Corning Buyer to delay such dissolution after SDC has denied its consent to such
delay (as further described herein), SCP shall deliver to SDC a statement (the
“Actual Shut Down Cost Statement”) setting forth the Actual Shut Down Cost,
along with supporting documentation and information detailing the components of
the Actual Shut Down Cost minus any Interim Shut Down Costs already paid. If SDC
objects to the Actual Shut Down Cost Statement, then it shall provide SCP with
written notice thereof (a “Notice of Cost Disagreement”) setting forth SDC’s
objections to particular items or the calculation thereof employed in the
calculation of the Actual Shut Down Cost in reasonable detail (each, a “Disputed
Cost Item”) together with supporting documentation within forty-five (45) days
after receiving the Actual Shut Down Cost Statement.

 

(c)Expert Dispute Resolution. If SCP and SDC are unable to agree on the
resolution to such Disputed Cost Items contained in the Notice of Cost
Disagreement within forty-five (45) days after SCP receives the Notice of Cost
Disagreement, then either SDC or SCP may refer such dispute to the Accounting
Firm, which shall make a final and binding determination as to all Disputed Cost
Items, and only as to such Disputed Cost Items, within seventy (70) days and
shall promptly notify SDC and SCP in writing of its resolution. The Accounting
Firm handling the dispute resolution shall not have the power to modify or amend
any term or provision of this Agreement. In resolving the Disputed Cost Items,
the Accounting Firm shall only assign a value to any Disputed Cost Item that is
at or between SDC’s valuation of such Disputed Cost Item and SCP’s valuation of
such Disputed Cost Item. Each of SDC and SCP shall bear and pay one-half of the
fees and other costs charged by such Accounting Firm and shall use commercially
reasonable efforts to cooperate with the Accounting Firm and ensure that the
Accounting Firm is able to resolve the Disputed Cost Items within seventy (70)
days.

 

(d)Finalization of Actual Shut Down Cost. If SDC does not object to the Actual
Shut Down Cost Statement within the time period and in the manner set forth in
Section 5.1(b) or if SDC accepts the Actual Shut Down Cost Statement within such
time period, then the Actual Shut Down Cost in the Actual Shut Down Cost
Statement shall become final and binding upon the Parties for all purposes
hereunder on the forty-fifth (45th) day after SDC receives the Actual Shut Down
Cost Statement. If SDC does object to the Actual Shut Down Cost Statement within
the time period and in the manner set forth in Section 5.1(b), then the Actual
Shut Down Cost Statement shall become final and binding for all purposes
hereunder on the date that SCP receives the Notice of Cost Disagreement except
with respect to, and only to the extent of, the Disputed Cost Items in the
Notice of Cost Disagreement. Each Disputed Cost Item shall become final

 

CORNING INCORPORATED - 2013 Form 10-K 8

 

Back to Contents

  and binding for all purposes hereunder on the earliest of (x) the date on
which SCP and SDC resolve in a writing signed by both SCP and SDC such Disputed
Cost Item or (y) the date on which the Accounting Firm notifies SCP and SDC in
writing of its resolution of such Disputed Cost Item. SCP and SDC agree that the
procedures set forth in Sections 5.1(b), (c) and (d) for resolving disputes
regarding the Disputed Cost Items shall be the sole method for resolving such
disputes.

 

(e)Books and Records. Corning Buyer and Corning Hungary shall cause SCP to, and
SCP shall, cooperate with SDC and the Accounting Firm, as the case may be, and
provide them and their respective Representatives with reasonable access to
SCP’s books and records and employees (including senior management) relevant to
the calculation, review and finalization of the Actual Shut Down Cost Statement,
and use its commercially reasonable efforts to cause its Representatives to
provide reasonable access to their working papers, in each case, prepared in
connection with the calculation, review and finalization of the Actual Shut Down
Cost Statement.

 

(f)Actual Shut Down Cost Payment. Upon the final determination of the Actual
Shut Down Cost pursuant to Section 5.1(d), SDC shall pay 46% of the Actual
Shut-Down Cost, less all Interim Shut Down Cost already paid by SDC to SCP, to
SCP (or in case such amount is a negative number, SCP shall pay to SDC such
amount) in cash (in U.S. Dollars), by wire transfer of immediately available
funds, no later than thirty (30) Business Days from such determination.
Notwithstanding the foregoing, in the event that, prior to the final
determination of the total Actual Shut Down Cost, (i) an amount equal to (x) all
Actual Shut Down Cost incurred by the PV Entity up to any specific point of time
less (y) to the extent there has been any payment of Actual Shut Down Cost by
SDC to SCP prior to such point of time, 217.4% (i.e., 100% divided by 46%) of
all such Actual Shut Down Cost paid by SDC to SCP prior to such point of time
(such amount being, the “Interim Shut Down Cost”) exceeds thirty-two million six
hundred thousand U.S. Dollars (US$32,600,000) or (ii) the shutdown of the PV
Business has been completed, SCP may provide a statement to SDC setting forth
the Interim Shut Down Cost based on the same principles, documentation and
information to be provided under the Actual Shut Down Cost Statement (the
“Interim Shut Down Cost Statement”). If SDC does not object to the Interim Shut
Down Cost Statement within fifteen (15) Business Days, such Interim Shut Down
Cost Statement shall be deemed to be final and SDC shall pay 46% of the Interim
Shut Down Cost to SCP in cash (in U.S. Dollars), by wire transfer of immediately
available funds, no later than thirty (30) Business Days after the date SDC
receives the Interim Shut Down Cost Statement. If SDC objects to the Interim
Shut Down Cost Statement within fifteen (15) Business Days of receipt of the
Interim Shut Down Cost Statement, SDC shall have such audit rights with respect
to the PV Entity (and SCP as necessary) as are reasonably necessary to assess
the accuracy of the Interim Shut Down Cost Statement, and for a period of twenty
(20) Business Days, SCP and the Corning Parties shall cooperate fully and
provide SDC and its representatives and advisors reasonable access to SCP’s and
the PV Entity’s respective books and records and employees (including senior
management) relevant to the calculation of the Interim Shut Down Cost Statement.
If after such audit, SDC and SCP are unable to agree on the resolution of such
dispute for a period of twenty (20) Business Days, SDC and SCP shall follow the
procedures set forth in Section 5.1(c) to resolve such dispute. The
determination of the Accounting Firm shall be final. Upon a final determination
of the Interim Shut Down Cost, if the total amount of the Interim Shut Down Cost
exceeds thirty-two million six hundred thousand U.S. Dollars (US$32,600,000),
SDC shall pay 46% of the Interim Shut Down Cost to SCP in cash (in U.S.
Dollars), by wire transfer of immediately available funds, no later than
thirty (30) Business Days after the determination of the Interim Shut Down Cost.
For the avoidance of doubt, SCP shall be permitted to deliver to SDC an Interim
Shut Down Cost Statement at any time the Actual Shut Down Cost incurred but not
yet paid by SDC pursuant to this Section 5.1 exceeds thirty-two million  six
hundred thousand (US$32,600,000), and may deliver more than one Interim Shut
Down Cost Statement pursuant to this Section 5.1. Any payment of the Actual Shut
Down Cost or the Interim Shut Down Cost shall be deemed to be an adjustment to
the applicable purchase price.

 

(g)In addition to any amounts payable by SDC pursuant to Section 5.1(f), SDC
shall pay to SCP an amount equal to (and shall otherwise indemnify and hold SCP
harmless from and against) any Taxes imposed on SCP with respect to the receipt
of any payment made by SDC to SCP pursuant to Section 5.1 (including pursuant to
this Section 5.1(g)). Any amounts payable pursuant to this Section 5.1(g) shall
be due on the later of (i) the date on which the final payment under Section
5.1(f) is made or required to be made and (ii) the date on which the liability
for any Taxes described in the immediately preceding sentence is imposed or, if
being disputed, finally determined pursuant to a Tax Proceeding.

 

5.2Employee Matters. The Parties acknowledge and agree to the matters set forth
in Schedule 5.2.

 

5.3New Corsam. The Parties shall use reasonable best efforts to enter into a
framework agreement (the “Corsam Framework Agreement”) on or prior to the
Closing Date and in any event no later than six (6) months after the Closing
Date. The Corsam Framework Agreement shall set out a general structure under
which technologies, if and when agreed by the Parties, would be acquired,
funded, developed, owned and licensed by Corsam and/or by a new entity. This
structure under the Corsam Framework Agreement will be similar to the structure
under the agreements applicable to Corsam. After the Closing Date, the Parties
will work together to identify and agree upon the technologies to be pursued
under the Corsam Framework Agreement. As each such technology is agreed, the
Parties will negotiate and agree upon the terms for incorporating that
technology (and its related research and development activities, programs,
budgets, and investments) into the Corsam Framework Agreement.

 

5.4No Dealing in SCP Shares. From the Agreement Date until the completion of the
Closing, other than as expressly contemplated by this Agreement (including
pursuant to the Minority Purchase, the New SCP Subscription, the SCP Lending
Transaction and the repurchase by SCP of the Subject SCP Shares):

 

(a)SCP shall not, and SDC and Corning Hungary and Corning Buyer shall cause SCP
not to, (i) split, combine or reclassify any shares of any class or series of
its Capital Stock; (ii) redeem, purchase or otherwise acquire directly or
indirectly any shares of any class or series of its Capital Stock, or any
instrument or security which consists of or includes a right to acquire such
shares; or (iii) issue, sell, transfer, pledge, dispose of or encumber any
shares of any class or series of its Capital Stock, any indebtedness entitled to
vote, or securities convertible into or exchangeable for, or options, warrants,
calls, commitments or rights of any kind to acquire, any shares of any class or
series of its Capital Stock or any indebtedness entitled to vote; and

 

(b)SDC, Corning Hungary and, to the extent the Minority Purchase or the New SCP
Subscription Transaction has occurred, Corning Buyer shall not sell, transfer,
pledge, dispose of or encumber, or acquire or receive any security interest in,
any shares of any class or series of SCP’s Capital Stock.

 

5.5Conduct of SCP Prior to the Closing. Except for matters required or expressly
contemplated by this Agreement or any Ancillary Agreement, or with the prior
written consent of the other applicable Party or as required by applicable Law,
from the Agreement Date until the completion of the Closing, SDC, Corning
Hungary and

 

CORNING INCORPORATED - 2013 Form 10-K 9

 

Back to Contents

 Corning Buyer shall (a) cause SCP to, and SCP shall, carry on the Business in
all material respects in the ordinary course of business consistent with past
practice and in accordance and consistent with the Annual Business Plan and use
its reasonable best efforts to preserve the Business’s business organizations
intact and maintain the Business’s existing relations and goodwill with
Governmental Authorities, customers, suppliers, distributors, creditors,
lessors, licensors, licensees, employees and business associates and keep
available the services of the Business’s key employees, (b) comply with the
provisions of the Existing Shareholders Agreement, (c) without limiting the
generality of the foregoing, except as required by Benefit Plans as in effect on
the date of this Agreement, not approve for SCP or its Subsidiaries to or cause
SCP or any of its Subsidiaries to, and SCP shall not, (i) increase the
compensation or other benefits payable or provided to the directors or executive
officers or employees of SCP and its Subsidiaries, (ii) enter into any
employment, change of control, severance or retention agreement with any
employee of SCP or any of its Subsidiaries, (iii) establish, adopt, enter into
or amend any plan, trust, fund, policy, agreement or arrangement for the benefit
of any current or former directors, officers or employees or any of their
beneficiaries, (iv) grant or pay any bonus or grant any equity-based awards to
any current or former executive officer, employee, consultant or other service
provider of SCP or its Subsidiaries, (v) enter into, establish, adopt, amend,
terminate or waive any rights with respect to any collective bargaining
agreement or any agreement with any labor organization or other employee
representative, (vi) accelerate the vesting or payment of any compensation,
(vii) take any action to fund or in any other way secure the payment of
compensation or benefits to any employee of SCP or any of its Subsidiaries or
(viii) make any loans or advances to any employee of SCP or any of its
Subsidiaries, or forgive or discharge any outstanding loans or advances to any
such person, and (d) cause SCP to, and SCP shall, continue in the ordinary
course of business, consistent with past practices, in all material respects in
its (i) payment practices with respect to current liabilities and estimated tax
payments and (ii) investment practices with respect to its cash and cash
equivalents.

 

5.6Efforts; Governmental Approvals.

 

(a)Subject to the terms and conditions set forth in this Agreement, Corning
Hungary, Corning Buyer, Corning Japan, SDC and SCP shall cooperate with each
other and use, and shall cause their respective Affiliates to use, their
respective reasonable best efforts to take or cause to be taken all actions, and
do or cause to be done all things, necessary, proper or advisable on its part
under this Agreement (including the Minority Purchase), the Repurchase Agreement
and the Purchase and Subscription Agreement and applicable Laws to consummate
the transactions contemplated by this Agreement, the Repurchase Agreement and
the Purchase and Subscription Agreement as promptly as reasonably practicable,
including (i) obtaining (if necessary) as promptly as reasonably practicable all
consents, permits, authorizations, waivers, clearances, approvals, and
expirations or terminations of waiting periods required to be obtained from, any
third parties or Governmental Authorities in connection with the consummation of
the transactions contemplated by this Agreement, the Repurchase Agreement and
the Purchase and Subscription Agreement; (ii) cooperating in all respects with
each other in connection with any investigation or other inquiry, including any
proceeding initiated by a private party; (iii) furnishing all information
required or reasonably requested for any application or other filing to be made
pursuant to any applicable Laws in connection with the transactions contemplated
by this Agreement, the Repurchase Agreement and the Purchase and Subscription
Agreement; and (iv) keeping the other Parties informed in all material respects
of any material communication received by such Party from, or given by such
Party to, any Governmental Authority and of any material communication received
or given in connection with any proceeding by a private party, in each case
relating to the transactions contemplated by this Agreement, the Repurchase
Agreement and the Purchase and Subscription Agreement; provided, however,
notwithstanding anything in this Agreement to the contrary, none of Corning or
any of its Subsidiaries or SCP or any of its Subsidiaries shall be required to
take or become subject to, or consent or agree to or otherwise take any action
with respect to (and SDC and SEC will not become subject to, or consent or agree
to, or otherwise take any action with respect to, in each case without Corning’s
prior written consent), any requirement, condition, understanding, agreement or
Governmental Order to sell, license, hold separate or otherwise dispose of, or
to conduct, restrict, operate, invest or otherwise change the Business, the
assets or business of Corning, SCP or any of their Affiliates or Subsidiaries.
Without limiting the generality of the foregoing, each of the parties shall use
their reasonable best efforts to as promptly as reasonably practicable (A)
execute the Services Agreement, the Employee Matters Agreement and the Corsam
Framework Agreement, (B) complete the schedules and/or exhibits to the
applicable Ancillary Agreements that require schedules and/or exhibits to be
completed prior to the Closing (including the exhibits, schedules and/or
statements of work to the Services Agreement), and (C) comply with the terms of
the Ancillary Agreements executed as of the Agreement Date or prior to the
Closing.

 

(b)Subject to applicable Laws relating to the exchange of information and to the
extent reasonably practicable, the Corning Parties and SDC shall have the right
to review in advance and each will consult the other on, all of the information
relating to the Corning Parties or SDC, as the case may be, and any of their
respective Subsidiaries that appear in any filing made with, or written
materials submitted to, any third party and/or any Governmental Authority in
connection with the transactions contemplated by this Agreement. To the extent
permitted by Law, each such party shall provide the other with copies of all
material submissions or correspondence between it (or its advisors) and any
Governmental Authority relating to the transactions contemplated by this
Agreement and, to the extent reasonably practicable and permitted by such
Governmental Authority, all telephone calls and meetings with a Governmental
Authority regarding the transactions contemplated by this Agreement shall
include Representatives of Corning and SDC. In exercising the foregoing rights,
each of the Corning Parties and SDC shall act reasonably and as promptly as
reasonably practicable; provided, however, that materials provided to the other
party may be redacted (i) to remove references to valuation, (ii) as necessary
to comply with contractual arrangements, and (iii) as necessary to address
reasonable attorney-client or other privilege or confidentiality concerns.

 

5.7Management Access; Access to Information; Books and Records; Certain
Notifications.

 

(a)From the Agreement Date to the Closing, SDC and the Corning Parties shall
cause SCP to, and SCP shall, use reasonable best efforts to consult with and to
keep Corning and its Representatives reasonably informed, on a current basis, of
the decisions and actions of management and the operations of SCP and use
reasonable best efforts to provide SDC and Corning and its Representatives with
reasonable access to the books and records, facilities and employees of SCP. In
order to facilitate the foregoing, from January 1, 2014, SDC and the Corning
Parties shall cause SCP to, and SCP shall, give such reasonable access to the
books and records, facilities and employees of SCP to: (i) up to five (5)
employees of any of the Corning Parties or their Affiliates (selected by the
Corning Buyer) until January 31, 2014; (ii) in the event the Closing has not
occurred prior to February 1, 2014, up to four (4) employees of any of the
Corning Parties or their Affiliates (selected by the Corning Buyer) until

 

CORNING INCORPORATED - 2013 Form 10-K 10

 

Back to Contents

  February 28, 2014; (iii) in the event the Closing has not occurred prior to
March 1, 2014, up to a total of nine (9) employees of any of the Corning Parties
or their Affiliates (selected by the Corning Buyer) until April 30, 2014; and
(iv) in the event the Closing has not occurred prior to May 1, 2014, up to
nineteen (19) employees of any of the Corning Parties or their Affiliates
(selected by the Corning Buyer) until the Closing or an earlier termination of
this Agreement, in each case, for the avoidance of doubt, not including
employees of the Corning Parties or their Affiliates otherwise involved in the
operations of SCP in Korea consistent with past practice.

 

(b)In addition to the employees of any of the Corning Parties or their
Affiliates to be given reasonable access pursuant to Section 5.7(a), in the
event the Closing is not anticipated to occur by January 31, 2014, SDC and the
Corning Parties shall cause SCP to, and SCP shall, use reasonable best efforts
to enter into a secondment arrangement with the Corning Parties or their
Affiliates to be effective on February 1, 2014, whereby one additional employee
of any of the Corning Parties or their Affiliates will be seconded to SCP from
February 1, 2014 until the Closing or an earlier termination of this Agreement
pursuant to Section 8 (the “Corning Secondee”). The Corning Secondee shall
report directly to the president of SCP and shall be deemed a member of the
management and will be allowed to participate in certain management decisions
and duties as shall be determined by the board of directors of SCP.

 

(c)Promptly after the Agreement Date and in any event prior to the Closing, SDC
shall (and shall cause its Affiliates to) deliver to Corning all books and
records of SCP, if any, in the possession of SDC or any of its Affiliates other
than as required by applicable Law.

 

(d)From the Agreement Date until the Closing, each of the Parties shall promptly
notify the other Party in writing, as soon as practical after it becomes known
to such party, of the following events:

 

(i)any material breach by such Party of any of its representations, warranties,
covenants or obligations contained in this Agreement; and/or

 

(ii)any fact, circumstance, event or action which will result in, or would
reasonably be expected to result in, the failure of any party hereto to timely
satisfy any of the closing conditions specified in SECTION 7 hereof.

 

Nothing contained in this Section 5.7 shall prevent any of the Parties from
taking any action to cure any of the foregoing. No notice given pursuant to this
Section 5.7 shall have any effect on the representations, warranties, covenants
or agreements contained in this Agreement for purposes of determining the
satisfaction of any condition contained herein or the Parties’ rights to
terminate this Agreement or the Parties’ rights with respect to indemnification
provided by this Agreement.

 

5.8Intercompany Arrangements. As soon as practicable after the Agreement Date,
Corning Hungary, Corning Buyer, SCP and SDC shall provide reasonable cooperation
to each other to identify all Intercompany Arrangements and the material
services currently provided by SDC, SEC or any of their Affiliates, on the one
hand, to SCP or any of its Subsidiaries, on the other hand. Corning Hungary,
Corning Buyer, SCP and SDC shall use their respective reasonable best efforts to
reasonably and in good faith cooperate with each other to appropriately reflect
such material services in the scope of services to be provided under the
Services Agreement. Upon Corning Buyer’s reasonable request made any time from
the Agreement Date until six (6) months after the Closing, SDC shall cooperate
with Corning Buyer to seek to terminate any on-going Intercompany Arrangements
which Corning Buyer reasonably believes are not on arm’s length terms; provided,
that in no event shall SDC pay, incur or otherwise bear any material
out-of-pocket costs, expenses or any other Liabilities in connection with its
provision of such cooperation.

 

5.9Non-Competition; Non-Solicitation.

 

(a)For a period of seven (7) years from the Closing Date (the “Non-Competition
Restricted Period”), SDC shall not, and shall cause SEC and its Affiliates not
to, engage, directly or indirectly, in the manufacture and/or sale of glass
substrates for flat panel displays or any glass products made from the overflow
or “fusion” process (collectively, the “Restricted Business”), or, directly or
indirectly, own an interest in, manage, operate, join, control, or participate
in or be connected with, as an officer, employee, partner, stockholder,
consultant or similar capacity, any Person that engages in the Restricted
Business.

 

(b)Notwithstanding the foregoing, Section 5.9(a) shall not prohibit (i)
performing any obligations under, exercising any rights under or otherwise
conducting or engaging in any activities required to be undertaken by SDC or any
Affiliate of SDC in connection with this Agreement or any Ancillary Agreement,
(ii) acquiring less than five percent (5%) of the outstanding equity interest in
any Person engaged in the Restricted Business, or (iii) acquiring any amount of
equity interest in a Person for whom the Restricted Business is not a core or
substantial part of its overall business and annual revenue derived from its
Restricted Business does not exceed one hundred million U.S. Dollars
(US$100,000,000) in its most recent fiscal year); provided, that if SDC, SEC or
any of their respective Affiliates has acquired such equity interest in such
Person, SDC shall, or shall cause SEC, SDC’s Affiliates or SEC’s Affiliates, as
applicable, to, cause such Person to dispose of such Restricted Business as
promptly as reasonably practicable but in any event within two (2) years after
the acquisition of such equity interest to the extent such acquisition was
consummated during the Non-Competition Restricted Period, irrespective of
whether such two-year period for disposition will end after the end of the
Non-Competition Restricted Period.

 

(c)The Non-Competition Restricted Period will be extended by the length of any
period during which SDC is in knowing and intentional material breach of the
terms of Section 5.9(a).

 

(d)SDC covenants and agrees to perform its obligations specified on Schedule
5.9.

 

(e)SDC acknowledges that the covenants of SDC set forth in this Section 5.9 and
Schedule 5.9 are an essential element of this Agreement and that, but for the
agreement of SDC to comply with these covenants and to cause SEC and its
Affiliates to comply with these covenants, the Corning Parties would not have
entered into this Agreement. SDC acknowledges that this Section 5.9 and
Schedule 5.9 constitute independent covenants and will not be affected by
performance or nonperformance of any other provision of this Agreement by any of
the Corning Parties. SDC has independently consulted with its counsel and after
such consultation agrees that the covenants set forth in this Section 5.9 and
Schedule 5.9 are reasonable and proper.

 

(f)The nature and scope of the foregoing protection has been carefully
considered by the parties hereto. The parties hereto agree and acknowledge that
the duration, scope and geographic areas applicable to such provisions are fair,
reasonable and necessary and that adequate compensation has been received by SDC
for such obligations. If, however, for any reason any court determines that any
such restrictions are not reasonable or that consideration is inadequate, such
restrictions will be interpreted, modified or rewritten to include as much of
the duration, scope and geographic area identified in this Section 5.9 and
Schedule 5.9 as will render such restrictions valid and enforceable.

 

(g)In the event of a breach of this Section 5.9 or Schedule 5.9, the Corning
Buyer will be entitled, without the posting of a bond, to an injunction
restraining such breach. Nothing herein contained will be construed as
prohibiting any party from pursuing any other remedy available to it for such
breach.

 

CORNING INCORPORATED - 2013 Form 10-K 11

 

Back to Contents



5.10Use of Name. Corning Hungary and, to the extent the Minority Purchase or the
New SCP Subscription Transaction has occurred, Corning Buyer shall cause SCP to,
and SCP shall, cease to use Samsung Names and Marks as soon as practicable after
the Closing but in no event later than the first (1st) year anniversary of the
Closing Date. SDC shall not, and shall cause its Affiliates (including SEC and
its Affiliates) not to, bring or raise claims, actions, suits or other
proceedings or otherwise assert infringement of intellectual property rights
against Corning Buyer, SCP or their Affiliates in relation to their continued
use of Samsung Names and Marks until the one (1) year anniversary of the Closing
Date; provided, that notwithstanding anything to the contrary provided in this
Section 5.10, at all times after the Closing, SCP shall be allowed to use the
Samsung Names or Marks (i) to describe the historical relationship of SCP, on
the one hand, and SDC and/or SEC, on the other hand, (ii) if required by
applicable Law, (iii) on any existing office supplies (other than stationery
envelopes or similar items), and (iv) to the extent such materials or products
exist as of the one (1) year anniversary of the Closing Date, SCP and its
Affiliates may continue to use and distribute existing product literature,
packaging, sale and promotional materials relating to the Business that uses any
of the Samsung Names and Marks and distribute products with labeling that uses
any of the Samsung Names and Marks; provided, further, that there will be no
time limit with respect to SCP’s and SCP’s Affiliates’ use and distribution of
any inventory existing as of the one (1) year anniversary of the Closing Date
and SCP may continue to sell such inventory, notwithstanding that it bears one
or more of the Samsung Names and Marks, after the Closing. SDC shall not, and
shall cause its Affiliates (including SEC and its Affiliates) not to, bring or
raise claims, actions, suits or other proceedings or otherwise assert
infringement of intellectual property rights against Corning Buyer, SCP or their
Affiliates with respect to the foregoing. “Samsung Names and Marks” means all
trademarks and logos that were used in the Business, including, but not limited
to, the names “Samsung” and “[glwx14x1.jpg]” (in any style or design), any
trademark derived from, confusingly similar to or including any of the
foregoing. Corning Hungary and, to the extent the Minority Purchase or the New
SCP Subscription Transaction has occurred, Corning Buyer shall cause SCP to, and
SCP and SDC shall, except as may be provided by the Services Agreement, prior to
the one (1) year anniversary of the Closing Date, terminate or cause to be
terminated, any license and similar agreements between SCP, on the one hand, and
SDC or its Affiliates, on the other hand, granting SCP any license to use any of
the Samsung Names and Marks; provided, that in no event shall SCP pay, incur or
otherwise bear any costs, expenses or any other Liabilities in connection with
any such termination.

 

5.11SCP Lending Transaction. At the election of Corning Buyer, Corning Buyer or
its designee may lend an amount of cash to SCP equal to all or a portion of the
Repurchase Price for which Corning Hungary and SDC shall cause SCP to, and SCP
shall, enter into a loan document (the “SCP Loan”) with Corning Buyer or its
designee, which loan document shall have the terms reasonably acceptable to SCP
and Corning Buyer (such lending transaction, the “SCP Lending Transaction”), in
all cases in compliance with applicable Law.

 

5.12Indebtedness of SCP. Prior to the Closing, at Corning Buyer’s written
request, Corning Hungary and SDC shall cause SCP to, and SCP shall, repay or
otherwise eliminate such Indebtedness of SCP and its Subsidiaries in the manner
and as requested by Corning Buyer, but in case such elimination would result in
non-de-minimis penalties or other non-de-minimis negative economic impact on SCP
and/or its Subsidiaries, only with the prior written consent of SDC (which
consent shall not be unreasonably withheld).

 

5.13Confidentiality Agreement. Corning Buyer, SCP and SDC shall use reasonable
best efforts to enter into a commercially reasonable and customary mutual
confidentiality agreement before the Closing Date, which will cover, among other
things, the obligations of SDC with respect to confidential information about
SCP disclosed to SDC or its Affiliates prior to the Closing Date and the
obligations of SCP with respect to confidential information about SDC disclosed
to SCP or its Affiliates prior to the Closing Date (the “Confidentiality
Agreement”).

 

5.14Joinder Agreements. Corning Hungary, Corning Japan and SDC shall use their
respective best efforts to cause SCP and SCG to execute and deliver the SCP
Joinder Agreement and the SCG Joinder Agreement, respectively, as soon as
reasonably practicable after the Agreement Date and in any event prior to
the Closing.

 

5.152013 Balance Sheet.

 

(a)The Parties shall use their respective reasonable best efforts to cause the
Accounting Firm to prepare the 2013 Balance Sheet as promptly as practicable
after December 31, 2013, and the Parties shall cooperate with each other with
respect to such preparation. For purposes of this Agreement, the “2013 Balance
Sheet” shall mean the audited balance sheet of SCP as of December 31, 2013,
prepared by the Accounting Firm using the same principles and calculated in the
same manner as SCP’s audited balance sheets for the prior two fiscal years.

 

(b)The Parties shall use their respective reasonable best efforts to cause the
Accounting Firm to consult with SCP’s statutory auditor appointed by Corning
Hungary and SCP’s statutory auditor appointed by SDC in the preparation of the
2013 Balance Sheet.

 

5.16Splits, Subdivisions, etc. From the Agreement Date until the Closing,
without the prior written consent of SDC and except as expressly contemplated by
this Agreement, Corning shall not split, combine, subdivide or reclassify any
common stock, or securities convertible into or exchangeable or exercisable for
common stock or other equity interests or voting securities of Corning, or
conduct an issuance of shares of common stock or other equity securities of
Corning as dividends or distributions (other than such securities held in
treasury).

 

Section 6      Representations and Warranties

 

6.1Representations and Warranties of Corning Parties. Each Corning Party hereby,
jointly and severally, represents and warrants to SDC as of the Agreement Date
and as of the Closing Date (unless otherwise specified herein, in which case
such representation and warranty shall be deemed to be given as of such
specified date and as of the Closing Date) as follows:

 

(a)Organization, Power and Authority. Each Corning Party is duly organized,
validly existing and in good standing under the Laws of the jurisdiction of its
formation. Such Corning Party is licensed or qualified to conduct its businesses
and is in good standing in every jurisdiction where it is required to be so
licensed or qualified, except where the failure to do so would not have a
material adverse effect on it. Such Corning Party possesses all requisite power
and authority necessary to own and operate its assets and properties and to
carry on its businesses as presently conducted.

 

(b)Binding Agreement. Such Corning Party has all requisite corporate power and
authority to execute and deliver this Agreement and the other Transaction
Documents, to which it is a party, and to perform all of its obligations
hereunder and thereunder. The execution, delivery and performance by such
Corning Party of this Agreement and the other Transaction

 

CORNING INCORPORATED - 2013 Form 10-K 12

 

Back to Contents

  Documents, to which it is a party, and the consummation of the transactions
contemplated to be performed by it hereunder and thereunder, have been duly
authorized by all necessary and proper corporate action on the part of such
Corning Party. This Agreement and the other Transaction Documents, to which it
is a party, constitute the legal, valid and binding obligations of such Corning
Party, enforceable against it in accordance with its and their terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws relating to or affecting the enforcement of
creditors’ rights in general and by general principles of equity.

 

(c)No Conflicts. The execution and delivery by such Corning Party of this
Agreement and the other Transaction Documents, to which it is a party, and the
performance by such Corning Party of its obligations hereunder and thereunder,
including the consummation of the transactions to be consummated by it herein or
therein, do not and will not (i) violate any provision of its organizational
documents, (ii) violate or result in a default (with or without notice or lapse
of time, or both) under, in any material respect, or give rise to a right of
termination, cancellation or any acceleration of any material obligation or the
loss of or material adverse change to a material benefit under, or result in the
imposition or creation of any liens upon its assets under any provision of any
of its material contracts or material permits or (iii) violate in any material
respect any Law which has a material impact on it. Except for (i) the filing of
the Corning Certificate of Amendment with, and the acceptance of such
certificate by, the Secretary of State of the State of New York; (ii) the filing
of documents with various state securities authorities that may be required in
connection with the transactions contemplated hereby; (iii) filings with or
notices to the United States Securities and Exchange Commission or the New York
Stock Exchange, and (iv) necessary filings with the Bank of Korea, the Korea
Fair Trade Commission and the relevant authority under the Foreign Investment
Promotion Law of Korea, no Consent or action of, registration, declaration or
filing with or notice to any Governmental Authority is necessary or required to
be obtained or made in connection with the execution and delivery of this
Agreement by the Corning Parties, the performance by each of the Corning Parties
of its obligations hereunder or the consummation of the transactions
contemplated hereby, other than such items where the failure to make or obtain
any Consent or waiver, or take any action or make any registration, declaration
or filing or give any notice, would not, individually or in the aggregate, have
a material adverse effect on the Corning Parties or the transactions
contemplated hereby.

 

(d)Subject CPS Shares. (i) Immediately prior to the Closing, the Subject CPS
Shares will be validly issued, fully paid and nonassessable; (ii) immediately
prior to the Closing, Corning Buyer shall own, beneficially and of record, and
have good and valid title to, the Subject CPS Shares, free and clear of any
Liens; and (iii) upon the consummation of the purchase of the Subject CPS Shares
by SDC from Corning Buyer pursuant to the Purchase and Subscription Agreement at
the Closing, SDC will acquire good and valid title to the Subject CPS Shares,
free and clear of any Liens. Neither the sale of all or any portion of the
Subject CPS Shares by Corning Buyer to SDC as contemplated by the Purchase and
Subscription Agreement is subject to any preemptive rights, rights of first
refusal, tag-along right or other similar right on behalf of any Person under
any provisions of any Contract to which Corning Buyer is party or by which any
property of Corning Buyer is bound.

 

(e)Additional CPS. Upon issuance and following the payment of the issue price by
SDC for each Additional CPS pursuant to the Purchase and Subscription Agreement
at the Closing, the Additional CPS will be validly issued, fully paid and
nonassessable, and SDC shall acquire good and valid title to the Additional CPS,
free and clear of any Liens.

 

(f)Capitalization. The authorized capital stock of Corning consists of
3,800,000,000 shares of Corning’s common stock, par value US$0.50 per share (the
“Corning Common Stock”) and 10,000,000 shares of Corning’s series preferred
stock, par value US$100 per share (the “Authorized Preferred Stock”). At the
close of business on October 15, 2013, (i) 1,660,083,668 shares of Corning
Common Stock were issued and outstanding, of which 1,969,727 shares were shares
of restricted Corning Common Stock, (ii) 212,881,767 shares of Corning Common
Stock were held by Corning in its treasury, (iii) no shares of Authorized
Preferred Stock was issued or outstanding, and (iv) 408,475,726 shares of
Corning Common Stock were reserved and available for issuance pursuant to the
Corning stock plans, of which 60,030,041 shares were issuable upon exercise of
outstanding Corning stock options, 3,888,241 shares were reserved for issuance
after the vesting or lapse of restrictions applicable to Corning’s restricted
stock units, and 236,814 shares were reserved for issuance after the vesting or
lapse of restrictions applicable to non-employee director deferred restricted
stock units. Except as set forth in this Section 6.1(f), at the close of
business on October 15, 2013, no shares of capital stock or voting securities
of, or other equity interests in, Corning were issued, reserved for issuance or
outstanding.

 

(g)SEC Filings and Financial Statements. Corning has filed or furnished with the
United States Securities and Exchange Commission (“Commission”) all reports,
schedules, forms, statements and other documents (including exhibits and other
information incorporated therein) required to be filed or furnished by it under
the Exchange Act or the Securities Act since January 1, 2012 (all such
documents, collectively, the “Corning SEC Documents”). The Corning SEC
Documents, at the time filed or furnished (except to the extent corrected by a
subsequently filed or furnished Covered Corning SEC Document), (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein (in the light of the circumstances under which they were made) not
misleading and (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as applicable. All of
the audited financial statements and unaudited interim financial statements of
Corning included in the Covered Corning SEC Documents (the “Corning Financial
Statements”), at the time filed or furnished (except to the extent corrected by
a subsequently filed or furnished Covered Corning SEC Document), (a) were
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of unaudited statements, as permitted by Form 10-Q of the Commission) and
(b) fairly present (subject in the case of unaudited statements to normal,
recurring and yearend audit adjustments) in all material respects the financial
position and results of operations of Corning taken as a whole as of the dates
and for the periods indicated.

 

(h)Absence of Changes. Except as disclosed in the Corning SEC Documents, between
June 30, 2013 and the Agreement Date, there has been no Corning Material Adverse
Effect.

 

(i)Commercial Projection. The Total Projection Adjustment Amount, calculated in
accordance with the “Projection Adjustment Model” attached hereto as Annex 5-A,
will be equal to an amount less than zero (0).

 

6.2Representations and Warranties of SDC. SDC hereby represents and warrants to
the Corning Parties as of the Agreement Date (except the representation and
warranty contained in Section 6.2(e) which is given as of such specified date
therein) and as of the Closing Date as follows:

 

(a)Organization, Power and Authority. SDC is duly organized, validly existing
and in good standing under the Laws of the Republic of Korea. SDC is licensed or
qualified to conduct its

 

CORNING INCORPORATED - 2013 Form 10-K 13

 

Back to Contents

  businesses and is in good standing in every jurisdiction where it is required
to be so licensed or qualified, except where the failure to do so would not have
a material adverse effect on SDC. SDC possesses all requisite power and
authority necessary to own and operate its assets and properties and to carry on
its businesses as presently conducted.

 

(b)Binding Agreement. SDC has all requisite corporate power and authority to
execute and deliver this Agreement and the other Transaction Documents, to which
it is a party, and to perform all of its obligations hereunder and thereunder.
The execution, delivery and performance by SDC of this Agreement and the other
Transaction Documents, to which it is a party, and the consummation of the
transactions contemplated to be performed by it hereunder and thereunder, have
been duly authorized by all necessary and proper corporate action on the part of
SDC. This Agreement and the other Transaction Documents, to which it is a party,
constitute (in case of the Repurchase Agreement, upon execution shall
constitute) the legal, valid and binding obligations of SDC, enforceable against
it in accordance with its and their terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
relating to or affecting the enforcement of creditors’ rights in general and by
general principles of equity.

 

(c)No Conflicts. The execution and delivery by SDC of this Agreement and the
other Transaction Documents, to which it is a party, and the performance by SDC
of its obligations hereunder and thereunder, including the consummation of the
transactions to be consummated by it herein or therein, do not and will not (i)
violate any provision of its organizational documents, (ii) violate or result in
a default (with or without notice or lapse of time, or both) under, in any
material respect, or give rise to a right of termination, cancellation or any
acceleration of any material obligation or the loss of or material adverse
change to a material benefit under, or result in the imposition or creation of
any liens upon its assets under any provision of any of its material contracts
or material permits or (iii) violate in any material respect any Law which has a
material impact on it. Except for the necessary filings with the Bank of Korea,
the Korea Fair Trade Commission and the relevant authority under the Foreign
Investment Promotion Law of Korea, no consent, approval, license, Governmental
Order or authorization, action of, or registration with (“Consents”), or
declaration or filing with or notice to, any Governmental Authority is necessary
or required to be obtained or made in connection with the execution and delivery
of this Agreement by SDC, the performance by SDC of its obligations hereunder or
the consummation of the transactions contemplated hereby, except where the
failure to make or obtain any Consent or waiver would not, individually or in
the aggregate, have a material adverse effect on SDC or the transactions
contemplated hereby.

 

(d)Title. All of the Subject SCP Shares are owned, beneficially and of record,
by SDC. Upon consummation of the repurchase of the Subject SCP Shares by SCP
pursuant to the Repurchase Agreement at the Closing, SCP shall acquire good and
valid title to the Subject SCP Shares, free and clear of any Liens except as
provided for in the Existing Shareholders Agreement. Neither the sale of all or
any portion of the Subject SCP Shares by SDC to SCP as contemplated by the
Repurchase Agreement is subject to any preemptive rights, rights of first
refusal, tag-along right or other similar right on behalf of any Person under
any provisions of any Contract to which SDC is party or by which any property of
SDC is bound (other than as provided for in the Existing Shareholders
Agreement).

 

(e)Ownership of Corning Common Stock. Except as set forth on Schedule 3 (to be
delivered to Corning Buyer at least five (5) Business Days prior to the Closing
Date), as of five (5) Business Days prior to the Closing Date, none of SDC, SEC
or any of their respective Subsidiaries or other Affiliates beneficially own any
shares of Corning Common Stock.

 

(f)Investment Intent. SDC is an “accredited investor” within the meaning of Rule
501(a) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”) and is acquiring all the shares of CPS for its own account for
investment purposes only and not with a view to any public distribution thereof
or with any intention of selling, distributing or otherwise disposing of such
shares in a manner that would violate the registration requirements of the
Securities Act. SDC acknowledges and agrees that the shares of CPS acquired by
it may not be sold, transferred, offered for sale, pledged, hypothecated or
otherwise disposed of without registration under the Securities Act and any
applicable U.S. state or foreign securities Laws, except pursuant to an
exemption from such registration under the Securities Act and such Laws. SDC is
able to bear the economic risk of holding such shares of CPS for an indefinite
period (including total loss of its investment), and has sufficient knowledge
and experience in financial and business matters so as to be capable of
evaluating the merits and risk of its investment. SDC is a sophisticated
purchaser and has made its own independent investigation, review and analysis
regarding Corning and its Subsidiaries and the transactions contemplated hereby,
which investigation, review and analysis were conducted by SDC with its
advisors, including legal counsel, that it has engaged for such purpose.

 

(g)Absence of Certain Changes. There is no existing or contemplated plan or
action that requires or could result in (i) a material reduction in SDC’s
liquid-crystal display panel sale or purchase volume or glass purchase
requirements, excluding non-material ordinary course fluctuations or reductions
consistent with past practice (for the avoidance of doubt, which non-materiality
shall not be deemed to be subject to the provisions of Section 9.5(d)) or (ii)
the discontinuation of SDC’s liquid-crystal display business.

 

(h)Commercial Projection. The Total Projection Adjustment Amount, calculated in
accordance with the “Projection Adjustment Model” attached hereto as Annex 5-A,
will be equal to an amount greater than zero (0).

 

6.3Representations and Warranties of SCP. Subject to the execution of the SCP
Joinder Agreement, SCP represents and warrants to the other Parties as of the
date of the SCP Joinder Agreement and as of the Closing Date as follows:

 

(a)Organization, Power and Authority. SCP is duly organized, validly existing
and in good standing under the Laws of the Republic of Korea. SCP is licensed or
qualified to conduct its businesses and is in good standing in every
jurisdiction where it is required to be so licensed or qualified, except where
the failure to do so would not have a material adverse effect on it. SCP
possesses all requisite power and authority necessary to own and operate its
assets and properties and to carry on its businesses as presently conducted.

 

(b)Binding Agreement. SCP has all requisite corporate power and authority to
execute and deliver the SCP Joinder Agreement and the other Transaction
Documents, to which it is a party, and to perform all of its obligations
hereunder and thereunder. The execution, delivery and performance by SCP of the
SCP Joinder Agreement and the other Transaction Documents, to which it is a
party, and the consummation of the transactions contemplated to be performed by
it hereunder and thereunder, have been duly authorized by all necessary and
proper corporate action on the part of SCP. This Agreement and the other
Transaction Documents, to which it is a party, constitute the legal, valid and
binding obligations of SCP, enforceable against it in accordance with its and
their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium

 

CORNING INCORPORATED - 2013 Form 10-K 14

 

Back to Contents

   or similar Laws relating to or affecting the enforcement of creditors’ rights
in general and by general principles of equity.

 

(c)No Conflicts. The execution and delivery by SCP of the SCP Joinder Agreement
and the other Transaction Documents, to which it is a party, and the performance
by SCP of its obligations hereunder and thereunder, including the consummation
of the transactions to be consummated by it herein or therein, do not and will
not (i) violate any provision of its organizational documents, (ii) violate or
result in a default (with or without notice or lapse of time, or both) under, in
any material respect, or give rise to a right of termination, cancellation or
any acceleration of any material obligation or the loss of or material adverse
change to a material benefit under, or result in the imposition or creation of
any liens upon its assets under any provision of any of its material contracts
or material permits or (iii) violate in any material respect any Law which has a
material impact on it.

 

6.4Representations and Warranties of SCG. Subject to the execution of the SCG
Joinder Agreement, SCG represents and warrants to the other Parties as of the
date of the SCG Joinder Agreement and as of the Closing Date as follows:

 

(a)Organization, Power and Authority. SCG is duly organized, validly existing
and in good standing under the Laws of the Republic of Korea. SCG is licensed or
qualified to conduct its businesses and is in good standing in every
jurisdiction where it is required to be so licensed or qualified, except where
the failure to do so would not have a material adverse effect on it. SCG
possesses all requisite power and authority necessary to own and operate its
assets and properties and to carry on its businesses as presently conducted.

 

(b)Binding Agreement. SCG has all requisite corporate power and authority to
execute and deliver the SCG Joinder Agreement and the other Transaction
Documents, to which it is a party, and to perform all of its obligations
hereunder and thereunder. The execution, delivery and performance by SCG of the
SCG Joinder Agreement and the other Transaction Documents, to which it is a
party, and the consummation of the transactions contemplated to be performed by
it hereunder and thereunder, have been duly authorized by all necessary and
proper corporate action on the part of SCG. The SCG Joinder Agreement and the
other Transaction Documents, to which it is a party, constitute the legal, valid
and binding obligations of SCG, enforceable against it in accordance with its
and their terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws relating to or affecting
the enforcement of creditors’ rights in general and by general principles of
equity.

 

(c)No Conflicts. The execution and delivery by SCG of the SCG Joinder Agreement
and the other Transaction Documents, to which it is a party, and the performance
by SCG of its obligations hereunder and thereunder, including the consummation
of the transactions to be consummated by it herein or therein, do not and will
not (i) violate any provision of its organizational documents, (ii) violate or
result in a default (with or without notice or lapse of time, or both) under, in
any material respect, or give rise to a right of termination, cancellation or
any acceleration of any material obligation or the loss of or material adverse
change to a material benefit under, or result in the imposition or creation of
any liens upon its assets under any provision of any of its material contracts
or material permits or (iii) violate in any material respect any Law which has a
material impact on it.

 

Section 7      Conditions

 

7.1Conditions to Each Party’s Obligation to Effect the Closing. The respective
obligations of each Party to effect the Closing are subject to the satisfaction
of each of the following conditions at or prior to the Closing, any of which may
be waived in whole or in part (to the extent permitted by applicable Law) in a
writing executed by all of the Parties:

 

(a)No Injunctions or Restraints. No Governmental Authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Governmental Order, stay, decree, judgment or injunction or statute, rule or
regulation (any such action, a “Restraint”) which is in effect (whether
temporary, preliminary or permanent) and which prevents or prohibits the
consummation of, or that makes it illegal for any of the parties hereto to
consummate the transactions contemplated by this Agreement, and there shall not
be threatened in writing, instituted or pending any action by any Governmental
Authority seeking to effect a Restraint.

 

(b)No Proceedings. No Proceedings shall have been instituted or threatened in
writing or any written claim or demand made against any of the parties hereto
seeking to restrain or prohibit, or to obtain substantial damages with respect
to, the consummation of the transactions contemplated by this Agreement.

 

(c)Approvals. Any required approvals of the Bank of Korea and the relevant
authority under the Foreign Investment Promotion Law shall have been obtained
and be in full force and effect.

 

(d)Pre-Closing Transactions. The New SCP Subscription Transaction shall have
been consummated.

 

(e)Joinder Agreements. SCG shall have executed the SCG Joinder Agreement, and
SCP shall have executed the SCP Joinder Agreement.

 

7.2Additional Conditions to Obligations of the Corning Parties. The obligation
of the Corning Parties to effect the Closing is further subject to the
satisfaction of each of the following additional conditions at or prior to the
Closing, any of which may be waived in whole or in part in writing exclusively
by Corning:

 

(a)Representations and Warranties of SDC. The representations and warranties of
SDC set forth herein, except for the SDC Commercial Projection Representation
and the representations and warranties set forth in Sections 6.2(e) and 6.2(g),
shall be true and correct in all respects both when made and at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of a particular date, in which case as of such other date). The
representations and warranties set forth in Sections 6.2(e) and 6.2(g) shall be
true and correct in all material respects both when made and at and as of the
Closing Date, as if made at and as of such time (except to the extent expressly
made as of a particular date, in which case as of such other date).

 

(b)Performance of Obligations of SDC. SDC shall have performed in all material
respects all obligations and complied in all material respects with all
covenants required by this Agreement to be performed or complied with by it at
or prior to the Closing Date.

 

(c)Certificate of Officers. SDC shall have delivered to the Corning Parties a
certificate, executed by an executive officer of SDC, certifying that the
conditions set forth in Section 7.2(a) and Section 7.2(b) have been satisfied.

 

CORNING INCORPORATED - 2013 Form 10-K 15

 

Back to Contents



(d)Ancillary Agreements. Each of SDC and SCP shall have delivered to the Corning
Parties duly executed counterparts of each of the Ancillary Agreements to which
SDC, SCP or any of their respective Affiliates is a party. Each of the Ancillary
Agreements is in full force and effect and SDC or any of its Affiliates have not
breached in any material respect any term or provision of each of the Ancillary
Agreements.

 

(e)Other Agreements. Each of the Standstill Agreement and the Shareholder
Agreement shall be in full force and effect, and SDC or any of its Affiliates
shall not have breached in any material respect any term or provision of each of
the Shareholder Agreement and the Standstill Agreement.

 

(f)Minority Purchase. Corning Buyer or its designee shall have completed the
Minority Purchase, and such Minority Purchase shall have included all of the SCP
Shares owned by Samsung Life Insurance Co., Ltd.

 

7.3Additional Conditions to Obligations of SDC. The obligation of SDC to effect
the Closing is further subject to the satisfaction of each of the following
additional conditions at or prior to the Closing, any of which may be waived in
whole or in part in writing exclusively by SDC:

 

(a)Representations and Warranties of the Corning Parties. The representations
and warranties of the Corning Parties set forth herein, except for the Corning
Commercial Projection Representation and the representations and warranties set
forth in Sections 6.1(f), (g) and (h), shall be true and correct in all respects
both when made and at and as of the Closing Date, as if made at and as of such
time (except to the extent expressly made as of a particular date, in which case
as of such other date). The representations and warranties set forth in Sections
6.1(f), (g) and (h) shall be true and correct in all material respects both when
made and at and as of the Closing Date, as if made at and as of such time
(except to the extent expressly made as of a particular date, in which case as
of such other date).

 

(b)Performance of Obligations of the Corning Parties. Each of the Corning
Parties shall have performed in all material respects all obligations and
complied in all material respects with all covenants required by this Agreement
to be performed or complied with by it at or prior to the Closing Date.

 

(c)Certificate of Officer. Corning shall have delivered to SDC a certificate,
executed by an executive officer of Corning, certifying that the conditions set
forth in Section 7.3(a) and Section 7.3(b) have been satisfied.

 

(d)Ancillary Agreements. Corning shall have delivered to SDC duly executed
counterparts of each of the Ancillary Agreements to which Corning or any of its
Affiliates is a party. Each of the Ancillary Agreements is in full force and
effect and Corning or any of its Affiliates have not breached in any material
respect any term or provision of each of the Ancillary Agreements.

 

(e)Other Agreements. Each of the Standstill Agreement and the Shareholder
Agreement shall be in full force and effect and the Corning Parties or any of
their Affiliates shall not have breached in any material respect any term or
provision of each of the Standstill Agreement and the Shareholder Agreement.

 

(f)Corning Certificate of Amendment. The Corning Certificate of Amendment shall
have been filed with the Office of the Secretary of State of the State of New
York and shall have become effective.

 

(g)Minority Shares. Corning Buyer or its designee shall have acquired at least
99.7% of the Minority Shares.

 

7.4Frustration of the Closing Conditions. None of the Parties may rely, either
as a basis for not consummating the transactions contemplated by this Agreement
or for terminating this Agreement, on the failure of any condition set forth in
Section 7.1, Section 7.2 or Section 7.3, as the case may be, to be satisfied if
such failure was caused by such Party’s breach of any provision of this
Agreement or any Ancillary Agreement. SDC may not rely, either as a basis for
not consummating the transactions contemplated by this Agreement or for
terminating this Agreement, on the failure of any condition set forth in Section
7.3(g) to be satisfied if such failure was caused by the failure of Corning
Buyer or its designee to acquire SCP Shares owned by Samsung Life Insurance Co.,
Ltd.

 

Section 8      Termination

 

8.1Termination Events. This Agreement may be terminated (and the transactions
contemplated by this Agreement abandoned) at any time prior to the completion of
the Closing only as follows:

 

(a)by mutual written consent of SDC and Corning Buyer;

 

(b)by either Corning Buyer or SDC:

 

(i)if the Closing shall not have occurred by June 30, 2014; provided, however,
that, the right to terminate this Agreement pursuant to this Section 8.1(b)(i)
shall not be available to any party if the failure of the Closing to have
occurred by such time shall be due to the material breach by such party of any
representation, warranty, covenant or other agreement of such party set forth in
this Agreement; or

 

(ii)if a court of competent jurisdiction or other Governmental Authority shall
have issued a non-appealable final Governmental Order, decree or ruling or taken
any other non-appealable final action, in each case, having the effect of
permanently restraining, enjoining or otherwise prohibiting the Closing and the
transactions contemplated hereby; provided, however, that the right to terminate
this Agreement under this Section 8.1(b)(ii) shall not be available to any party
if such non-appealable final Governmental Order, decree or ruling or other
non-appealable final action shall be due to the material breach by such party of
any representation, warranty, covenant or other agreement of such party set
forth in this Agreement;

 

(c)by Corning Buyer if SDC shall have breached or failed to perform in any
material respect any of its representations, warranties, covenants or other
agreements contained in this Agreement, which breach or failure to perform (i)
would give rise to the failure of a condition set forth in Section 7.2(a) or
Section 7.2(b) and (ii) is incapable of being cured by SDC, or, if capable of
being cured by SDC, shall not have been cured by SDC, within forty-five (45)
days following SDC’s receipt of written notice from Corning Buyer of such breach
or failure to perform; or

 

(d)by SDC if any of the Corning Parties shall have breached or failed to perform
in any material respect any of its representations, warranties, covenants or
other agreements contained in this Agreement, which breach or failure to perform
(i) would give rise to the failure of a condition set forth in Section 7.3(a) or
Section 7.3(b) and (ii) is incapable of being cured by the applicable Corning
Party, or, if capable of being cured by the applicable Corning Party, shall not
have been cured by the applicable Corning Party, within forty-five (45) days
following Corning’s receipt of written notice from SDC of such breach or failure
to perform.

 

CORNING INCORPORATED - 2013 Form 10-K 16

 

Back to Contents

8.2Effect of Termination. In the event of termination of this Agreement pursuant
to Section 8.1, this Agreement shall forthwith become void and there shall be no
Liability or obligation on the part of any Party, except for any Liabilities
(for breach of any representation, warranty, covenant or agreement existing
prior to such termination and the obligations and other provisions set forth
under SECTION 8 (TERMINATION), Section 9 (SURVIVAL; INDEMNIFICATION), and
Section 11 (MISCELLANEOUS PROVISIONS) and Annex 1 (Certain Definitions), all of
which shall survive the date of termination of this Agreement.

 

Section 9     Survival; Indemnification

 

9.1Survival. The representations and warranties made by the Parties herein shall
not be extinguished by the Closing, but shall survive the Closing indefinitely,
except that (i) the representations and warranties set forth in Sections 6.1(f),
6.1(g), 6.1(h), 6.2(e) and 6.2(g) shall survive the Closing for eighteen (18)
months after the Closing Date, (ii) such covenants with duration periods as
otherwise specified in Section 5 shall survive until the expiration of such
period, and (iii) the SDC Commercial Projection Representation and the Corning
Commercial Projection Representation and all claims for indemnification in
connection therewith under Section 10, shall survive the Closing as provided for
in Section 10.4.

 

9.2Indemnification.

 

(a)Indemnification by SDC. From and after the Closing, SDC shall indemnify, save
and hold harmless Corning Buyer and its Affiliates and its and their respective
Representatives, successors and assigns (each, a “Corning Indemnified Party” and
collectively, the “Corning Indemnified Parties”) from and against any and all
costs, losses, Liabilities, obligations, damages, claims, demands and expenses
(whether or not arising out of third-party claims), including interest,
penalties, Taxes, attorneys’ fees and all amounts paid in investigation, defense
or settlement of any of the foregoing (herein, “Losses”), incurred in connection
with, arising out of, or resulting from:

 

(i)any breach of any representation or warranty made by SDC in this Agreement;

 

(ii)subject to Section 9.5(a), the operation or conduct of the Business or the
ownership or use by SCP and its Subsidiaries of its assets, rights or
properties, in each case at any time prior to December 31, 2013, except for
Liabilities to the extent reflected in or reserved for in the 2013 Balance Sheet
and except for Liabilities for Taxes governed by Section 9.7; or

 

(iii)any breach of any covenant or agreement made, or to be performed, by SDC in
this Agreement.

 

(b)Indemnification by Corning Buyer. From and after the Closing, Corning Buyer
shall indemnify, save and hold harmless SDC and its Affiliates and its and their
respective Representatives, successors and assigns (each, an “SDC Indemnified
Party” and collectively, the “SDC Indemnified Parties”) from and against any and
all Losses incurred in connection with, arising out of, or resulting from:

 

(i)any breach of any representation or warranty made by any of the Corning
Parties in this Agreement; or

 

(ii)any breach of any covenant or agreement made, or to be performed, by any of
the Corning Parties in this Agreement.

 

9.3Procedure for Claims between Parties.

 

(a)If a claim (a “Claim”) for Losses is to be made by a Corning Indemnified
Party or an SDC Indemnified Party (any such party, an “Indemnified Party”)
entitled to indemnification hereunder, such party shall give written notice
briefly describing the claim and, to the extent then ascertainable, the monetary
damages sought (each, a “Notice”) to the other party (the “Indemnifying Part”)
as soon as reasonably practicable after such Indemnified Party becomes aware of
any fact, condition or event which may give rise to Losses for which
indemnification may be sought under this Section 9. Any failure to submit any
such notice of claim to the Indemnifying Party shall not relieve the
Indemnifying Party of any Liability hereunder, except to the extent that the
Indemnifying Party was actually prejudiced by such failure. With respect to any
indemnification sought by an Indemnified Party from the Indemnifying Party that
does not involve a Third Party Claim, if the Indemnifying Party does not notify
the Indemnified Party within forty-five (45) days from its receipt of the Notice
that the Indemnifying Party disputes such claim (the “Dispute Notice”), the
Indemnifying Party shall be deemed to have accepted and agreed with such claim.

 

(b)If the Indemnifying Party has disputed a claim for indemnification hereunder,
the Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution to such dispute. If the Indemnifying Party and the
Indemnified Party cannot resolve such dispute in forty-five (45) days after
delivery of the Dispute Notice, such dispute shall be resolved pursuant to the
terms of Section 11.10.

 

9.4Defense of Third Party Claims.

 

(a)If any lawsuit, action, proceeding, investigation, claim or enforcement
action is initiated against an Indemnified Party by any third party (each, a
“Third Party Claim”) for which indemnification under this Section 9 may be
sought, Notice thereof, together with copies of all notices and communication
relating to such Third Party Claim, shall be given to the Indemnifying Party as
promptly as reasonably practicable. The failure of any Indemnified Party to give
timely Notice hereunder shall not affect rights to indemnification hereunder,
except to the extent that the Indemnifying Party was actually prejudiced by such
failure.

 

(b)If it so elects at its own cost, risk and expense, the Indemnifying Party
shall be entitled to:

 

(i)take control of the defense and investigation of such Third Party Claim at
its sole cost and expense if the Indemnifying Party notifies the Indemnified
Party in writing that the Indemnifying Party will indemnify the Indemnified
Party for any Losses related to the Third Party Claim;

 

(ii)after the notification described in sub-clause (i) above, employ and engage
attorneys of its own choice (provided that such attorneys are reasonably
acceptable to the Indemnified Party) to handle and defend the same, unless the
named parties to such action or proceeding include both one or more Indemnifying
Parties and an Indemnified Party, and the Indemnified Party has reasonably
concluded that there may be one or more legal defenses or defense strategies
available to such Indemnified Party that are different from or additional to
those available to the Indemnifying Party or that there exists or is reasonably
likely to exist a conflict of interest, in which event such Indemnified Party
shall be entitled, at the Indemnifying Parties’ reasonable cost, risk and
expense, to separate counsel (provided that such counsel is reasonably
acceptable to the Indemnifying Party); and

 

CORNING INCORPORATED - 2013 Form 10-K 17

 

Back to Contents

(iii)compromise or settle such Third Party Claim, which compromise or settlement
shall be made (x) only with the written consent of the Indemnified Party, such
consent not to be unreasonably withheld, or (y) if such compromise or settlement
contains an unconditional release of the Indemnified Party in respect of such
claim, without any cost, Liability or admission of wrongdoing of any nature
whatsoever to or by such Indemnified Party, and provides only for monetary
damages that will be paid in full by the Indemnifying Party.

 

(c)If the Indemnifying Party elects to assume the defense of a Third Party
Claim, the Indemnified Party shall cooperate in all reasonable respects with the
Indemnifying Party and its attorneys in the investigation, trial and defense of
such Third Party Claim and any appeal arising therefrom; provided, however, that
the Indemnified Party may, at its own cost, participate in the investigation,
trial and defense of such lawsuit or action and any appeal arising therefrom
(subject to the right of the Indemnifying Party to take control of the defense
and investigation pursuant to Section 9.4(b)(i)). The Parties shall cooperate
with each other in any notifications to insurers.

 

(d)If the Indemnifying Party fails to assume the defense of such Third Party
Claim within forty-five (45) calendar days after receipt of the Notice, the
Indemnified Party against which such Third Party Claim has been asserted will
have the right to undertake, at the Indemnifying Parties’ reasonable cost, risk
and expense, the defense, compromise or settlement of such Third Party Claim on
behalf of and for the account and risk of the Indemnifying Parties; provided,
however, that such Third Party Claim shall not be compromised or settled without
the written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld.

 



(e)If an Indemnified Party assumes the defense of the Third Party Claim, such
Indemnified Party will keep the Indemnifying Party reasonably informed of the
progress of any such defense, compromise or settlement.

 

(f)If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its Liability to the Indemnified Party with respect to the Third Party
Claim or fails to notify the Indemnified Party whether the Indemnifying Party
disputes its Liability to the Indemnified Party with respect to such Third Party
Claim within seventy (70) days of the Notice of such Third Party Claim having
been provided to the Indemnifying Party, the Losses arising from such Third
Party Claim will be conclusively deemed a Liability of the Indemnifying Party
and the Indemnifying Party shall pay the amount of such Losses to the
Indemnified Party on demand following the final determination thereof. If the
Indemnifying Party disputes its Liability with respect to such claim within such
seventy (70) day period, then such dispute shall be resolved in accordance with
the terms and conditions of Section 11.10.

 

9.5Limitations on Indemnity.

 

(a)In respect of any Claim for any Loss under Section 9.2(a)(ii),  (i) the
amount of such Loss that SDC will be required to pay to the Corning Indemnified
Parties will be equal to the amount of such Loss (as finally determined)
multiplied by 0.4254 (including for purposes of calculating the amount of Losses
in relation to the Threshold Amount, the Basket and the Indemnity Cap) and (ii)
any such Claims for indemnification shall not be asserted later than the
eighteenth (18th) month anniversary of the Closing Date.

 

(b)In calculating the amount of any Losses payable to an Indemnified Party
hereunder (excluding the payments to be made pursuant to Section 10), the amount
of the Losses (i) shall not be duplicative of any other Loss for which an
indemnification claim has been made, and (ii) shall be computed net of any
amounts actually recovered by such Indemnified Party under any insurance policy
with respect to such Losses (net of any costs and expenses incurred in obtaining
such insurance proceeds). If the Indemnifying Party pays an Indemnified Party
for a claim and subsequently insurance proceeds in respect of such claim is
collected by such Indemnified Party, then such Indemnified Party promptly shall
remit the insurance proceeds (net of any costs and expenses incurred in
obtaining such insurance proceeds) up to the amount paid by the Indemnifying
Party to such Indemnified Party.

 

(c)Notwithstanding anything to the contrary set forth in this Section 9, the
Corning Indemnified Parties shall not make a claim against SDC for
indemnification under (i) Section 9.2(a)(i) for breach of representations or
warranties under Sections 6.2(e) or 6.2(g) and (ii) Section 9.2(a)(ii) (for the
avoidance of doubt, in each case excluding any claim for the SDC Commercial
Projection Representation Indemnity which is separately dealt with in Section 10
and except for Taxes governed by Section 9.7) for any Losses (after taking into
account the limitation described in Section 9.5(a)) unless and until the
aggregate amount of such Losses (excluding all Losses in respect of any single
claim which do not exceed US$150,000, for which no claim for indemnification may
be made (the “Threshold Amount”)) exceeds US$10,000,000 (the “Basket”), in which
event the Corning Indemnified Parties may claim indemnification for the full
amount of such Losses from the first dollar of such Losses. The total aggregate
liability of SDC toward the Corning Indemnified Parties for Losses with respect
to any and all claims made pursuant to (i) Section 9.2(a)(i) for breach of
representations or warranties under  Sections 6.2(e) or 6.2(g) and (ii) Section
9.2(a)(ii) (for the avoidance of doubt, in each case excluding any liability for
the SDC Commercial Projection Representation Indemnity which is separately dealt
with in Section 10 and except for Taxes governed by Section 9.7) shall be
limited to the Indemnity Cap, subject to the second sentence of Section 9.6.
Notwithstanding anything to the contrary set forth in this Section 9, the SDC
Indemnified Parties shall not make a claim against Corning Buyer for
indemnification under Section 9.2(b)(i) (but only with respect to the
representations and warranties contained in Sections 6.1(f), 6.1(g) and 6.1(h))
(for the avoidance of doubt, excluding any claim for the Corning Commercial
Projection Representation Indemnity which is separately dealt with in Section 10
and except for Taxes governed by Section 9.7) for any Losses unless and until
the aggregate amount of such Losses (excluding all Losses in respect of any
single claim which do not exceed the Threshold Amount, for which no claim for
indemnification may be made) exceeds the Basket, in which event the SDC
Indemnified Parties may claim indemnification for the full amount of such Losses
from the first dollar of such Losses. The total aggregate liability of Corning
Buyer toward the SDC Indemnified Parties for Losses with respect to any and all
claims made pursuant to Section 9.2(b)(i) (but only with respect to the
representations and warranties contained in Section 6.1(f), 6.1(g) and 6.1(h))
(for the avoidance of doubt, excluding any liability for the Corning Commercial
Projection Representation Indemnity which is separately dealt with in Section 10
and except for Taxes governed by Section 9.7) shall be limited to the Indemnity
Cap, subject to the second sentence of Section 9.6.

 

(d)For all purposes of this Section 9, any inaccuracy or breach of the
representations and warranties contained in this Agreement (other than Section
6.1(h)) shall be determined without reference to the terms “material,”
“materially” and other similar qualifications as to materiality contained in or
otherwise applicable to such representations and warranties.

 

9.6Payment of Indemnified Losses. An Indemnified Party shall be paid in cash by
Corning Buyer (in the case of a payment required to be made to a SDC Indemnified
Party) or by SDC (in the case of a

 

CORNING INCORPORATED - 2013 From 10-K 18

 

Back to Contents

payment required to be made to a Corning Indemnified Party) the amount to which
such Indemnified Party may become entitled by reason of the provisions of this
Section 9, within fifteen (15) Business Days after such amount is determined
either by mutual agreement of the Parties or on the date on which both such
amount and the Indemnifying Party’s obligation to pay such amount have been
determined pursuant to Section 9.3 or Section 9.4. In the event of an adjustment
to the Indemnity Cap pursuant to clause (b) of the definition of “Indemnity
Cap”, (a) if the Total Projection Adjustment Amount is positive (and the
Indemnity Cap is increased as a result), Corning Buyer agrees that it will
promptly pay to SDC the Corning Cap Deficiency Adjustment Amount (if any) and
SDC agrees that it will promptly pay to Corning Buyer the SDC Cap Deficiency
Adjustment Amount (if any); or (b) if the Total Projection Adjustment Amount is
negative (and the Indemnity Cap is decreased as a result), Corning Buyer agrees
that it will promptly pay to SDC the SDC Cap Excess Adjustment Amount (if any)
and SDC agrees that it will promptly pay to Corning Buyer the Corning Cap Excess
Adjustment Amount (if any), in each case in cash within fifteen (15) Business
Days after the Total Projection Adjustment Amount is finalized in accordance
with Section 10.

 

9.7Tax Matters.

 

(a)Tax Indemnification. From and after the Closing, (i) SDC shall pay to Corning
Buyer an amount equal to, and shall otherwise indemnify and hold Corning Buyer
and its Affiliates harmless from and against 42.54% of any Excluded Taxes and
42.54% of any Losses incurred by SCP, any of the Corning Parties or any of their
respective Affiliates attributable thereto; and (ii) the Receiving Party (as
defined in Section 9.7(d)) shall pay to the Paying Party (as defined in Section
9.7(d)) an amount equal to, and shall otherwise indemnify and hold the Paying
Party and its Affiliates harmless from and against, any Losses incurred by the
Paying Party or its Affiliates as a result of any audit, examination,
investigation, determination or other Tax proceeding (each, a “Tax Proceeding”)
by any Taxing Authority that are attributable to the Paying Party having paid an
amount payable under this Agreement without making deductions or withholdings
therefrom pursuant to a Withholding Decision made by the Receiving Party.

 

(b)Transfer Taxes. The Party primarily responsible under applicable Law for
filing any Tax Return required to be filed with respect to any and all transfer,
recording, documentary, sales, use, stamp, registration, deemed transfer Taxes,
deemed acquisition Taxes and other similar Taxes imposed in connection with any
of the transactions contemplated pursuant to this Agreement (the “Transfer
Taxes”) shall pay such Transfer Taxes. The Parties shall cooperate as reasonably
requested in preparing, executing and filing all Tax Returns and related
documentation required to be filed with respect to such Transfer Taxes on a
timely basis as may be required to comply with the provisions of any applicable
Law.

 

(c)Payments. Any payments required to be made under Section 9.7(a) shall be due
within fifteen (15) Business Days following written notice by the Indemnified
Party that payment of such amounts to the appropriate Taxing Authority or other
applicable third party is or was due; provided that the Indemnifying Party shall
not be required to make any payment earlier than fifteen (15) Business Days
before the related amount is due to the appropriate Taxing Authority or
applicable third party.

 

(d)Tax Withholding. Notwithstanding anything in this Agreement to the contrary,
each Party shall be entitled to deduct and withhold from any amounts otherwise
payable under this Agreement such amounts as are required to be deducted or
withheld under any applicable Tax Law with respect to the making of such
payment; provided however, that the receiving Party (the “Receiving Party”) of
such payment shall determine whether such deduction or withholding is required
under such Tax Law (“Withholding Decision”) and inform the paying Party (the
“Paying Party”) of such Withholding Decision at least fifteen (15) Business Days
prior to the date when such payment is due, and the Paying Party shall not
object to and will comply with such Withholding Decision.

 

(e)Certain Tax Proceedings. In the event that a Taxing Authority asserts that a
Paying Party was required to deduct and withhold amounts with respect to any
amount otherwise payable under this Agreement in excess of the amounts actually
deducted and withheld by the Paying Party, if any, with respect to such payment
in compliance with the Receiving Party’s Withholding Decision (a “Withholding
Tax Claim”), the Paying Party shall promptly notify the Receiving Party of such
Withholding Tax Claim and provide the Receiving Party with any documentation
received from the relevant Taxing Authority in connection with such Withholding
Tax Claim. Notwithstanding anything to the contrary herein, the Receiving Party
shall have the exclusive right (but not the obligation) to defend such
Withholding Tax Claim and control the conduct of any related Tax Proceeding. The
Paying Party shall cooperate with the Receiving Party (including by providing
the Receiving Party with any necessary information or documentation and by
executing any powers of attorney requested by the Receiving Party) in the
defense of such Withholding Tax Claim or conduct of any related Tax Proceeding.

 

(f)Coordination; Survival. The indemnification obligations contained in Section
9.7(a) shall survive the Closing and remain in effect until the earlier of (x)
the fifth (5th) anniversary of the due date for the Tax Return that includes the
Closing Date (taking into account extensions) and (y) the completion of the next
tax audit (that includes the 2013 taxable year) conducted on SCP by National Tax
Services of the Republic of Korea. Claims for indemnification under Section
9.7(a) shall be governed exclusively by this Section 9.7 and the provisions of
SECTION 9 (other than Sections 9.7 and 9.5(b)) shall not apply.

 

Section 10     Commercial Projection Indemnities

 

10.1Indemnification for Breach of SDC Commercial Projection Representation.
After the Closing, SDC shall indemnify, save and hold harmless Corning Buyer
from and against any and all losses of Corning Buyer resulting from any
inaccuracy in the SDC Commercial Projection Representation (the “SDC Commercial
Projection Representation Indemnity”). The Parties agree that a loss for Corning
Buyer with respect to the SDC Commercial Projection Representation Indemnity
shall only be deemed to exist for Corning Buyer if the Total Projection
Adjustment Amount as finally determined pursuant to this Section 10 is a
negative number, and that such losses shall only equal 42.54% of the absolute
value of such negative number, subject to Sections 10.12 and 10.13 below. The
payment of any amounts due pursuant to the SDC Commercial Projection
Representation Indemnity shall be made solely in accordance with Section 10.11
below.

 

10.2Indemnification for Breach of Corning Commercial Projection Representation.
After the Closing, Corning Buyer shall indemnify, save and hold harmless SDC
from and against any and all losses of SDC resulting from any inaccuracy in the
Corning Commercial Projection Representation (the “Corning Commercial Projection
Representation Indemnity” and, together with the SDC Commercial Projection
Representation Indemnity, the “Commercial Projection

 

CORNING INCORPORATED - 2013 Form 10-K 19

 

Back to Contents

Indemnitie”). The Parties agree that a loss for SDC with respect to the Corning
Commercial Projection Representation Indemnity shall only be deemed to exist for
SDC if the Total Projection Adjustment Amount as finally determined pursuant to
this Section 10 is a positive number, and that such losses shall only equal
42.54% of such positive number, subject to Sections 10.12 and 10.13 below. The
payment of any amounts due pursuant to the Corning Commercial Projection
Representation Indemnity shall be made solely in accordance with Section 10.11
below.

 

10.3Volume Price Indemnity. After the Closing, Corning Buyer shall indemnify and
pay to SDC an amount equal to the “Volume Price Adjustment Amount” which amount
shall be calculated in accordance with Annex 5-C, subject to Section 10.14 below
(the “Volume Price Indemnity”, and together with the Commercial Projection
Indemnities, the “Commercial Indemnities”). The payment of any amounts due
pursuant to the Volume Price Indemnity shall be made in accordance with Section
10.11 below.

 

10.4Survival of Commercial Projection Representation. The SDC Commercial
Projection Representation and the Corning Commercial Projection Representation
and the indemnification obligations of the Parties related thereto pursuant to
the SDC Commercial Projection Representation Indemnity and the Corning
Commercial Projection Representation Indemnity shall survive until the
Commercial Projection Indemnities shall have been finally determined and paid in
full pursuant to the provisions of this Section 10.

 

10.5Annual Projection Adjustment Statements. Within seventy (70) days after the
end of Corning’s fiscal years 2014, 2015, 2016, and 2017, Corning Buyer shall
deliver to SDC a statement (the “Annual Projection Adjustment Statement”)
setting forth the Annual Projection Adjustment Amount. The “Annual Projection
Adjustment Amount” for any fiscal year shall be an amount calculated for such
fiscal year in accordance with the “Projection Adjustment Model” attached as
Annex 5-A in the form of a CD-ROM (which Projection Adjustment Model, in the
form of an excel file, was confirmed through an email exchange between a
representative of SDC (which confirmation email was sent at 7:00 pm) and a
representative of Corning on October 20, 2013) (an illustrative calculation of
the Annual Projection Adjustment Amount, based on the “Projection Adjustment
Formula,” is provided as Annex 5-B). In addition, the Annual Projection
Adjustment Statement shall include the Projection Adjustment Input Items, along
with supporting documentation and information.

 

10.6Final Commercial Adjustment Statement. Within seventy (70) days after
January 1, 2018, Corning Buyer shall deliver to SDC a statement (the “Final
Commercial Adjustment Statement”) setting forth (i) the “Total Projection
Adjustment Amount” which shall be calculated for the period from 2014 to 2017 in
accordance with the “Projection Adjustment Model” attached hereto as Annex 5-A
(an illustrative calculation of the Total Projection Adjustment Amount is
provided as Annex 5-B) and (ii) the Volume Price Adjustment Amount. The Final
Commercial Adjustment Statement shall include the Annual Projection Adjustment
Amounts for fiscal years 2014, 2015, 2016 and 2017 and supporting documentation
and information sufficient for SDC to reproduce the calculation of the Total
Projection Adjustment Amount and the Volume Price Adjustment Amount. Each of the
Annual Projection Adjustment Statements for fiscal years 2014, 2015, 2016 and
2017 and the Final Commercial Adjustment Statement individually is referred to
in this Agreement as a “Commercial Adjustment Statement” and collectively they
are referred to as the “Commercial Adjustment Statements.”

 

10.7Commercial Adjustment Disagreements. If SDC objects to the Final Commercial
Adjustment Statement, then it shall provide Corning Buyer with written notice
thereof (a “Notice of Commercial Adjustment Disagreement”) setting forth SDC’s
objections to (i) specific Projection Adjustment Input Items, (ii) the method of
applying the Projection Adjustment Model to the Projection Adjustment Input
Items employed in the calculation of each Annual Projection Adjustment Amount,
(iii) the Annual Projection Adjustment Amount; (iv) the Total Projection
Adjustment Amount; and (v) the Volume Price Adjustment Amount, in each case in
reasonable detail (each a “Disputed Commercial Adjustment Item”)  together with
supporting documentation within forty-five (45) days after receiving such Final
Commercial Adjustment Statement.

 

10.8Expert Dispute Resolution. If SDC and Corning Buyer are unable to agree on
the resolution to any Disputed Commercial Adjustment Items contained in a Notice
of Commercial Adjustment Disagreement within forty-five (45) days after Corning
Buyer receives the Notice of Commercial Adjustment Disagreement, then either SDC
or Corning Buyer may refer such dispute to the Accounting Firm, which shall make
a final and binding determination as to all Disputed Commercial Adjustment Items
including without limitation the method of applying the Projection Adjustment
Model to the Projection Adjustment Input Items, and only as to such Disputed
Commercial Adjustment Items, within seventy (70) days of such referral and shall
promptly notify SDC and Corning Buyer in writing of its resolution. The
Accounting Firm handling the dispute resolution shall not have the power to
modify or amend any term or provision of this Agreement. In resolving the
Disputed Commercial Adjustment Items that are Projection Adjustment Input Items,
the Accounting Firm shall only assign a value to any Disputed Commercial
Adjustment Item that is at or between SDC’s valuation of such Disputed
Commercial Adjustment Item and Corning Buyer’s valuation of such Disputed
Commercial Adjustment Item. Each of SDC and Corning Buyer shall bear and pay
one-half of the fees and other costs charged by such Accounting Firm and shall
use commercially reasonable efforts to cooperate with the Accounting Firm and
ensure that the Accounting Firm is able to resolve the Disputed Commercial
Adjustment Items within seventy (70) days.

 

10.9Finalization of Final Commercial Adjustment Statement. If SDC does not
object to the Final Commercial Adjustment Statement within the time period and
in the manner set forth in Section 10.7 or if SDC accepts the Final Commercial
Adjustment Statement within such time period, then the Total Projection
Adjustment Amount and the Volume Price Adjustment Amount set forth in the Final
Commercial Adjustment Statement shall become final and binding upon the Parties
for all purposes hereunder after the forty fifth (45th) day after SDC receives
the Final Commercial Adjustment Statement or the date, if earlier, on which SDC
accepts the Final Commercial Adjustment Statement. If SDC objects to the Final
Commercial Adjustment Statement within the time period and in the manner set
forth in Section 10.7, then the Final Commercial Adjustment Statement shall
become final and binding for all purposes hereunder on the date that Corning
Buyer receives the Notice of Commercial Adjustment Disagreement except with
respect to, and only to the extent of, the Disputed Commercial Adjustment Items
in the Notice of Commercial Adjustment Disagreement. Each Disputed Commercial
Adjustment Item shall become final and binding for all purposes hereunder on the
earliest of (i) the date on which Corning Buyer and SDC agree to a resolution of
such Disputed Commercial Adjustment Item in a writing signed by both Corning
Buyer and SDC or (ii) the date on which the Accounting Firm notifies Corning
Buyer and SDC in writing of its resolution of such Disputed Commercial
Adjustment Item. Corning Buyer and SDC agree that the procedures set forth in
this SECTION 10 for resolving disputes regarding the Disputed Commercial
Adjustment Items shall be the sole methods for resolving such disputes. For the
avoidance of doubt, any calculation of an Annual Projection Adjustment Amount
that is included in an Annual Projection Adjustment Statement will not be
considered final until the Total Projection Adjustment Amount is finalized as
set forth in Section 10.9.

 

10.10Books and Records. Corning Buyer and Corning Hungary shall cause SCP to,
and SCP shall, cooperate with SDC and the Accounting Firm, as the case may be,
and provide them and their respective Representatives with reasonable access to
SCP’s books and records and employees (including senior management) relevant to
the calculation, review and finalization of Final Commercial Adjustment
Statement, and shall

 

CORNING INCORPORATED - 2013 From 10-K 20

 

Back to Contents

use its commercially reasonable efforts to cause its representatives to provide
reasonable access to their working papers, in each case, prepared in connection
with the calculation, review and finalization of the Final Commercial Adjustment
Statement.

 

10.11Payment of the Commercial Indemnities.

 

(a)SDC and Corning Buyer agree that the payment of the Commercial Projection
Indemnities and the Volume Price Indemnity shall be implemented pursuant to this
Section 10.11.

 

(b)Subject to Sections 10.12,10.13 and 10.14, upon the final determination
pursuant to Section 10.9 that, (i) 42.54% of the Total Projection Adjustment
Amount plus (ii) the Volume Price Adjustment Amount (the “Final Adjustment
Amount”), is a positive number, Corning Buyer shall pay to SDC such Final
Adjustment Amount, within thirty (30) Business Days, either (x) by the delivery
of shares of CPS to SDC (the number of such shares to be determined by dividing
the Final Adjustment Amount, by a price of US$1,000,000 per share, with the
amount corresponding to any fractional shares being paid in cash (by wire
transfer of immediately available funds)), and to the extent the delivery of
such shares would cause SDC and its Affiliates to exceed the Ownership Cap (as
defined in the Shareholder Agreement), the amount corresponding to the number of
shares of CPS which would be in excess of the Ownership Cap being paid in cash
(by wire transfer of immediately available funds), or (y) the entire amount in
cash (by wire transfer of immediately available funds) (whether payment is made
through clause (x) or (y) being at the option of Corning Buyer).

 

(c)Subject to Sections 10.12,10.13 and 10.14, upon the final determination
pursuant to Section 10.9 that the Final Adjustment Amount is a negative number,
SDC shall pay to Corning Buyer the absolute value of such Final Adjustment
Amount, within thirty (30) Business Days,  either (x) by the delivery of shares
of CPS to Corning Buyer (the number of such shares to be determined by dividing
the absolute value of the Final Adjustment Amount, by a price of US$1,000,000
per share, with the amount corresponding to any fractional shares being paid in
cash (by wire transfer of immediately available funds)), and to the extent SDC
does not hold sufficient number of shares of CPS at such time to make full
payment in the form of shares of CPS, the amount corresponding to such
insufficient number of shares of CPS being paid in cash (by wire transfer of
immediately available funds), or (y) the entire amount in cash (by wire transfer
of immediately available funds) (whether payment is made through clause (x) or
(y) being at the option of SDC).

 

(d)SDC and Corning Buyer agree to execute and deliver such agreements and/or
documents as required by applicable Law to effect the payments described in this
Section 10.11.

 

10.12De-minimis Threshold. Notwithstanding anything to the contrary herein, if
the absolute value of 42.54% of the Total Projection Adjustment Amount is equal
to or less than US$95,000,000, there shall be no amounts payable pursuant to the
SDC Commercial Projection Representation Indemnity or the Corning Commercial
Projection Representation Indemnity by any Party and 42.54% of the Total
Projection Adjustment Amount shall be deemed to be zero U.S. Dollars (US$0.0) in
calculating the Final Adjustment Amount under Section 10.11 above; provided that
if the absolute value of the 42.54% of the Total Projection Adjustment Amount is
greater than US$95,000,000, then 42.54% of the Total Projection Adjustment
Amount shall be determined from the first dollar (i.e., without regard to the
US$95,000,000 threshold).

 

10.13Commercial Projection Indemnities Cap. Notwithstanding anything to the
contrary herein, in no event shall the absolute value of 42.54% of the Total
Projection Adjustment Amount  (i.e., the amount of the SDC Commercial Projection
Representation Indemnity or the Corning Commercial Projection Representation
Indemnity) exceed US$665,000,000. If 42.54% of the Total Projection Adjustment
Amount exceeds US$665,000,000 then the Total Projection Adjustment Amount shall
be deemed to equal US$665,000,000. If 42.54% of the Total Projection Adjustment
Amount is less than negative US$665,000,000 then the Total Projection Amount
shall be deemed to equal negative US$665,000,000.

 

10.14Volume Price Indemnity Cap. Notwithstanding anything to the contrary
herein, in no event shall the Volume Price Adjustment Amount (i.e., the amount
of the Volume Price Indemnity) exceed US$100,000,000. If the Volume Price
Adjustment Amount exceeds US$100,000,000 then the Volume Price Adjustment Amount
shall be deemed to equal US$100,000,000.

 

10.15Incremental Sales Volume. The Corning Parties and SDC shall use their
respective reasonable best efforts to determine and agree on a process for the
Corning Parties and SDC’s relevant Affiliates to use their respective
commercially reasonable efforts to specify Corning glass (with respect to
Corning’s and its Affiliates’ glass sales on a worldwide basis) at jointly
selected LCD panel makers which supply LCD panels to such SDC’s Affiliates, by
no later than six  (6) months after the Closing Date. If as a direct result of
such process, the Corning Parties receive incremental glass sales, such
incremental volume will be reflected in the Commercial Projection Indemnities
process in a manner agreed by the Parties.

 

Section 11     Miscellaneous Provisions

 

11.1Enforcement of Agreement. Each of the Parties hereby fully acknowledges and
unequivocally agrees that such Party would be irreparably damaged if any of the
provisions of this Agreement are not performed by the other Parties in
accordance with their specific terms and that any breach of this Agreement by
any Party would not be adequately compensated by monetary damages alone.
Accordingly, to the fullest extent permitted by applicable Law, (i) in addition
to any other right or remedy to which SDC or the Corning Parties may be
entitled, at law or in equity, SDC or the Corning Parties, as the case may be,
shall be entitled to enforce any provision of this Agreement by a decree of
specific performance and temporary, preliminary and permanent injunctive relief
to prevent breaches or threatened breaches of any of the provisions of this
Agreement in any action instituted in a court of competent jurisdiction, without
the posting of any bond or other undertaking, and (ii) each Party hereto hereby
irrevocably waives, in any action for specific performance, the defense of
adequacy of a remedy at law.

 

11.2Further Assurances. Subject to the terms and conditions of this Agreement,
at any time or from time to time after the Agreement Date, at the reasonable
request of a Party and without further consideration, the applicable other Party
(or Parties) to which such request was made shall (and shall cause the
applicable Affiliates to) execute and deliver to such requesting Party such
documents and other instruments of sale, transfer, conveyance, assignment and
confirmation, provide such materials and information and take such other actions
as the requesting Party may reasonably request in order to consummate the
transactions contemplated by this Agreement.

 

11.3Fees and Expenses. Unless otherwise specified herein, each Party shall bear
and pay all fees, costs and expenses (including legal fees and accounting fees)
that have been incurred or that are incurred by such Party in connection with
the transactions contemplated by this Agreement and the other Transaction
Documents.

 

CORNING INCORPORATED - 2013 From 10-K 21

 

Back to Contents

11.4Waiver; Amendment. Any agreement on the part of a Party to any extension or
waiver of any provision hereof shall be valid only if set forth in an instrument
in writing signed on behalf of such Party. A waiver by a Party of the
performance of any covenant, agreement, obligation, condition, representation or
warranty hereto shall not be construed as a waiver of any other covenant,
agreement, obligation, condition, representation or warranty hereto.  A waiver
by any Party of the performance of any act shall not constitute a waiver of the
performance of any other act or an identical act required to be performed at a
later time. This Agreement may not be amended, modified or supplemented except
by written agreement of all of the Parties.

 

11.5Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement among the Parties and supersede all other prior
agreements, representations and understandings, both written and oral, among or
between any of the Parties with respect to the subject matter hereof and
thereof.

 

11.6Execution of Agreement; Counterparts; Electronic Signatures.

 

(a)This Agreement may be executed in several counterparts, each of which shall
be deemed an original and all of which shall constitute one and the same
instrument, and shall become effective when counterparts have been signed by
each of the parties and delivered to the other parties; it being understood that
all parties need not sign the same counterparts.

 

(b)The exchange of copies of this Agreement and of signature pages by facsimile
transmission (whether directly from one facsimile device to another by means of
a dial-up connection or whether mediated by the worldwide web), by electronic
mail in “portable document format” (“.pdf”) form, or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, or by combination of such means, shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.

 

11.7Confidentiality. For a period from the Closing until the fifth (5th)
anniversary of the Closing, (a) the Corning Parties shall not, and shall ensure
that none of their Representatives and Affiliates shall, disclose any
Confidential Information of SDC to any third Person, without the prior written
consent of SDC and (b) SDC shall not, and shall ensure that none of its
Representatives and Affiliates shall, disclose any Confidential Information of
the Corning Parties to any third Person, without the prior written consent of
the Corning Parties. The obligation of the Parties under this Section 11.7 shall
not apply to any of the following: (i) disclosure of such Confidential
Information required by applicable Law, Commission rules or any listing
agreement with or other requirement of any relevant stock exchange (including,
for the avoidance of doubt, the New York Stock Exchange and the Korea Exchange);
(ii) disclosure of such Confidential Information to such Party’s agents,
Representatives, and professional advisors who have been retained in relation to
the transactions contemplated by this Agreement and the other Transaction
Documents or other Representatives and who have been informed of the
confidential nature of such information and agreed to treat such information as
confidential in accordance with the terms of this Agreement, but only to the
extent necessary for such advisors or Representatives to perform their duties;
and (iii) disclosure of such Confidential Information for the purpose of
defending any claim against the other Parties under this Agreement or enforcing
its rights hereunder.

 

11.8Public Announcement. The forms of the initial press releases regarding the
transactions contemplated hereby, to be released promptly following the
execution of this Agreement, have been agreed among the Parties on or prior to
the Agreement Date. Following the issuance of the initial press releases, except
as may be required by applicable Law, Commission rules or any listing agreement
with or other requirement of any relevant stock exchange (including, for the
avoidance of doubt, the New York Stock Exchange and the Korea Exchange) and only
to the extent reasonably practicable, each of the Parties shall consult with
each other before issuing any press release, public statement or other public
disclosure with respect to any of the transactions contemplated hereby to the
extent such release, statement or disclosure is inconsistent with the initial
press releases or other prior press releases, public statements or public
disclosures or this Agreement.

 

11.9Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the Schedules and
Annexes hereto shall be governed by, and construed in accordance with, the
internal Laws of the State of New York without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of New York or
any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of New York. In furtherance of the foregoing,
the internal Law of the State of New York shall control the interpretation and
construction of this Agreement (and all Schedules and Annexes hereto), even
though under that jurisdiction’s choice of law or conflict of law analysis, the
substantive Law of some other jurisdiction would ordinarily apply.

 

11.10Arbitration.

 

(a)Dispute Resolution. Subject to Section 11.1, any disputes, claims or
controversies arising out of or relating to this Agreement, whether in contract,
tort, equity or otherwise and whether arising out of or relating to this
Agreement or the meaning, interpretation, effect, validity, performance,
termination or enforcement thereof (all of which are referred to as “Disputes”)
shall be resolved through arbitration in accordance with the Rules of
Arbitration of the International Chamber of Commerce (the “ICC”) then in effect
(the “ICC Rules”).

 

(b)Appointment of Arbitrators. There shall be three (3) arbitrators in the
arbitral tribunal (the “Tribunal”). SDC shall nominate one  (1) arbitrator, and
the Corning Parties shall nominate one (1) arbitrator, in accordance with the
ICC Rules. Such two (2) arbitrators nominated in accordance with the immediately
preceding sentence shall jointly nominate the third (3rd) arbitrator, who shall
serve as the Chair Person of the Tribunal, within forty-five (45) days of the
confirmation of the nomination of the second arbitrator in accordance with the
ICC Rules. If any arbitrator has not been nominated within the time limits
specified herein, then such arbitrator shall be appointed by the ICC in
accordance with the ICC Rules.

 

(c)Language of the Arbitration. The arbitration proceedings shall be conducted
in and any award rendered by the Tribunal (the “Award”) shall be rendered in the
English language.

 

(d)Place of Arbitration. The place of arbitration shall be Hong Kong. The
procedural Law of the arbitration shall be the Law of the State of New York,
applicable to international arbitration as the subject matter of this
arbitration agreement relates to more than one country.

 

(e)Finality of Award.

 

(i)The Award shall be final and binding upon the Parties as from the date
rendered, and shall be the sole and exclusive remedy between the Parties
regarding any Disputes submitted to the Tribunal. Judgment upon any Award may be
entered in any court having jurisdiction thereof.

 

(ii)The Parties waive any rights of application or appeal to any court or
tribunal of competent jurisdiction to the fullest extent permitted by Law in
connection with any question of Law arising in the course of arbitration or with
respect to any Award made except for actions to

 

CORNING INCORPORATED - 2013 From 10-K 22

 

Back to Contents

enforce this arbitration agreement or an arbitral Award and except for actions
seeking interim or other provisional relief to prevent irreparable harm or in
aid of arbitration proceedings in any court of competent jurisdiction.

 

(f)Payment of the Award. Any monetary award shall be made and payable free of
any tax, deduction or offset. Each Party against which the Award assesses a
monetary obligation shall pay that obligation on or before the forty fifth
(45th) day following the date of the Award or such other date as the Award may
provide. The Tribunal shall have the authority to award any remedy or relief
proposed by a Party in accordance with the terms of this Agreement, including a
declaratory judgment, specific performance of any obligation created under this
Agreement or the issuance of an injunction.

 

(g)Confidentiality of Arbitration. Once any Dispute has been submitted to
arbitration proceedings pursuant to this Section 11.10, such Dispute shall be
resolved in a confidential manner. No Party shall disclose or permit the
disclosure of any information about the evidence adduced or the documents
produced by another Party in the arbitration proceedings or about the results of
the proceeding except as may be required by a Governmental Authority or as
required in a court action in aid of arbitration or for enforcement of this
arbitration agreement or an arbitral Award.

 

11.11Assignment and Successors. No Party may assign any of its rights or
delegate any of its obligations under this Agreement without the prior written
consent of the other Parties, except that each of Corning Buyer and SDC may
assign its rights and obligations to any of its Affiliates without the consent
of any other Party; provided that no assignment or delegation shall relieve the
assigning Party of its obligations hereunder or enlarge, alter or change any
obligation of any other Party hereto. Subject to the foregoing sentence, this
Agreement will apply to, be binding in all respects upon and inure to the
benefit of the successors and permitted assigns of the Parties.

 

11.12Parties in Interest. None of the provisions of this Agreement is intended
to provide any rights or remedies to any person other than the parties hereto
and their respective successors and assigns (if any).

 

11.13Notices. All notices, consents, waivers and other communications required
or permitted by this Agreement shall be in writing and shall be deemed given to
a Party when (a) delivered to the appropriate address by hand or by nationally
recognized overnight courier service (costs prepaid), or (b) sent by facsimile
with confirmation of transmission by the transmitting equipment confirmed with a
copy delivered as provided in clause (a), in each case to the following
addresses or facsimile numbers and marked to the attention of the person (by
name or title) designated below (or to such other address, facsimile number or
person as a Party may designate by notice to the other parties):

 

SDC:   95, Samsung 2-ro, Giheung-gu Yongin-si, Gyeonggi-do, the Republic of
Korea Fax No.: +82-31-209-2237 Attention: Senior Legal Counsel     with a
mandatory copy to (which copy shall not constitute notice):     Paul Hastings
LLP 33/F West Tower, Mirae Asset Center1 67, Suha-dong, Jung-gu Seoul, 100-210,
the Republic of Korea Fax no.: +82-2-6321-3902 Attention: Daniel Sae-Chin Kim

 



The Corning Parties:   c/o Corning Incorporated One Riverfront Plaza Corning,
New York 14831 Fax no.: +1-607-974-6686 Attention: Corporate Secretary     with
a mandatory copy to (which copy shall not constitute notice):   Wachtell,
Lipton, Rosen & Katz 51 West 52nd Street New York, New York 10019 Fax No.:
+1-212-403-2000 Attention: Andrew R. Brownstein   Ronald C. Chen

 



SCP:   220 Yongdu-ri, Tangjeong-myeon Asan-si, Chungcheongnam-do, the Republic
of Korea Fax no.: +82-41-520-1080 Attention: Head of Legal Support Team

 



SCG:   544 Myeongam-ri, Tangjeong-myeon Asan-si, Chungcheongnam-do, the Republic
of Korea Fax no.: +82-41-520-5429 Attention: Head of Support Team

 





11.14Construction; Usage.

 

(a)Interpretation. In this Agreement, unless a clear contrary intention appears:

 

(i)the singular number includes the plural number and vice versa;

 

(ii)reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are not prohibited by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually;

 

(iii)reference to any gender includes each other gender;

 

(iv)reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;

 

(v)reference to any law means such law as amended, modified, codified, replaced
or reenacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder, and reference to any section or
other provision of any law means that provision of such law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

 

(vi)“hereunder,” “hereof,” “hereto,” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular Section or
other provision hereof;

 

CORNING INCORPORATED - 2013 Form 10-K 23

 

Back to Contents

(vii)“including” means including without limiting the generality of any
description preceding such term;  and

 

(viii)references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules or amendments thereto.

 

(b)Legal Representation of the Parties. This Agreement was negotiated by the
Parties with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any Party shall not apply to any construction or interpretation hereof.

 

(c)Headings. The headings contained in this Agreement are for the convenience of
reference only, shall not be deemed to be a part of this Agreement and shall not
be referred to in connection with the construction or interpretation of this
Agreement.

 

(d)Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with Korean IFRS.

 

11.15Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

11.16Schedules and Annexes. The Schedules and Annexes are hereby incorporated
into this Agreement and are hereby made a part hereof as if set out in full
herein.

 

11.17Guarantee of Performance. Corning shall guarantee and be responsible for
the performance obligations of Corning Buyer in this Agreement in the event that
Corning Buyer fails to perform or pay any such obligations; provided that in the
event of any failure by Corning Buyer to perform or pay any such obligations,
SDC agrees that it will proceed first against Corning Buyer and use reasonable
best efforts to pursue any claims against Corning Buyer prior to proceeding
against Corning under this Section 11.17.

 

(a)Without limiting any of the obligations and liabilities of Corning under this
Agreement, Corning hereby absolutely, irrevocably and unconditionally guarantees
to SDC, the full and prompt payment, performance and satisfaction of all of
Corning Hungary’s and Corning Buyer’s obligations, duties, covenants,
agreements, and liabilities to SDC arising under this Agreement, whether such
obligations, duties, covenants, agreements and liabilities of Corning Hungary or
Corning Buyer arise prior to, on or after the Closing Date (the “Guaranteed
Obligations”).

 

(b)To the fullest extent permitted by applicable Law, the Guaranteed Obligations
of Corning hereunder shall remain fully effective without regard to, and shall
not be affected, limited or impaired in any way by: (i) any bankruptcy,
insolvency, reorganization, adjustment, dissolution, liquidation, examinership
or other like proceeding (each, an “Insolvency Proceeding”) relating to the any
of the Parties or any Affiliates thereof or any other implied or express
guaranty thereof; (ii) any action taken by any trustee or receiver, or by any
court, in any Insolvency Proceeding, whether or not Corning shall have had
notice or knowledge of any Insolvency Proceeding; (iii) any assignment of this
Agreement by any party to any other party; (iv) any modification, alteration,
amendment or addition of or to this Agreement; or (v) any defense of Corning
Hungary, Corning Buyer or any other Person or any circumstance whatsoever (with
or without notice to or knowledge of Corning) which may or might in any manner
or to any extent vary the risks of Corning or might otherwise constitute a legal
or equitable discharge of a surety or a guarantor or otherwise.

 

11.18Bank of Korea Filing. The effectiveness of the Purchase and Subscription
Agreement shall be conditioned on the filing and acceptance of the Report of
Acquisition of Overseas Securities with the Bank of Korea under the Foreign
Exchange Transaction Law of Korea with respect to the acquisition of the CPS by
SDC.

 

CORNING INCORPORATED - 2013 Form 10-K 24

 

Back to Contents

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

SAMSUNG DISPLAY CO., LTD.

 

By: /s/ Baik Kyu Song   Name: Baik Kyu Song   Title: Executive Vice President  

 

[Framework Agreement Signature Page]

 

CORNING INCORPORATED - 2013 Form 10-K 25

 

Back to Contents

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the date first above written.

 

CORNING INCORPORATED, solely for purposes of Section 1.5, Section 6.1 and
SECTION 11

 

By: /s/ Lawrence D. McRae   Name: Lawrence D. McRae   Title: Executive Vice
President  

 

CORNING LUXEMBOURG S.ÀR.L.

 

By: /s/ Bengt Elvinsson   Name: Bengt Elvinsson   Title: Category A Manager  

 

By: /s/ Cornelia Mettlen   Name: Cornelia Mettlen   Title: Category B Manager  

 

CORNING HUNGARY DATA SERVICES LIMITED LIABILITY COMPANY

 

By: /s/ Gillian Trbovic   Name: Gillian Trbovic   Title: Managing Director  

 

CORNING HOLDING JAPAN G.K.

 

By: /s/ Stefan Becker   Name: Stefan Becker   Title: Executive Officer  

 

[Framework Agreement Signature Page]

 

CORNING INCORPORATED - 2013 Form 10-K 26

 

Back to Contents

ANNEX 1      Certain Definitions

 

For purposes of the Agreement (including this Annex 1):

 

“Accounting Firm” shall mean PricewaterhouseCoopers LLC or such other accounting
firm mutually selected by Corning Buyer and SDC.

 

“Actual Entity Liquidation Cost” shall mean all out-of-pocket costs actually
incurred in connection with the dissolution of the PV Entity, including
governmental charges incurred in the course of dissolution of the PV Entity; any
Taxes payable in connection with the dissolution of the PV Entity; legal,
accounting and other out-of-pocket advisory fees reasonably necessary and
incurred for the dissolution of the PV Entity; provided that, if SCP does not
initiate a dissolution of the PV Entity prior to the date that is one (1) year
after the date that the PV Business has been shut down  (the “Dissolution
Deadline”), then any Actual Entity Liquidation Costs incurred after the
Dissolution Deadline shall not be included in the calculation of Actual Shut
Down Cost unless, prior to the Dissolution Deadline, Corning Buyer has requested
that SDC consent to the delay of the dissolution of the PV Entity beyond the
Dissolution Deadline (which consent shall not be unreasonably withheld or
delayed) and SDC has consented to such delay, in which event any Actual Entity
Liquidation Costs incurred after the Dissolution Deadline shall be included in
the calculation of Actual Shut Down Cost. If SCP has initiated a dissolution of
the PV Entity, then SCP will thereafter use its reasonable best efforts to
complete that liquidation, unless otherwise agreed with SDC.

 

“Actual Post-Operation Cost” shall mean, to the extent the Actual Entity has
permanently ceased all operations for the production and sale of goods of the PV
Business, all costs actually incurred by the PV Entity after such production and
sales operation stoppage until the completion of the shutdown of the PV
Business. For the avoidance of doubt, Actual Post-Operation Cost shall not
include any cost incurred in the operations for the production and sale of goods
of the PV Business.

 

“Actual Shut Down Cost” shall mean the Actual Entity Liquidation Cost, Actual
Post-Operation Cost and all costs actually incurred by the PV Entity in
connection with the shutdown of the PV Business, including costs incurred in
connection with the disposition of the assets of the PV Business; reasonable
termination benefits to employees of the PV Business; any Taxes payable in
connection with the shutdown of the PV Business and disposition of any assets,
as adjusted down to reflect any Actual Tax Benefit Realized and any proceeds
from the disposition of the assets of the PV Business. For the avoidance of
doubt, Actual Shut Down Cost shall not include any costs incurred in the
operations for the production and sale of goods of the PV Business and any
Indebtedness to the extent deducted from 2014 Dividend Base.

 

“Actual Shut Down Cost Statement” shall have the meaning given to it in Section
5.1(b).

 

“Actual Tax Benefit Realized” shall mean any Tax benefit actually realized in
cash in Korea by SCP as a result of the shutdown of the PV Business and the
liquidation and dissolution of the PV Entity and related asset dispositions and
actions.

 

“Additional CPS” shall mean shares of CPS in an amount of US$400,000,000, to be
issued by Corning and subscribed by SDC pursuant to the Purchase and
Subscription Agreement.

 

“Affiliate” shall mean, with respect to any Person, any other Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such first-mentioned Person;
provided, however, that for purposes of this definition, none of SDC or its
Subsidiaries or Corning or its Subsidiaries shall be deemed to be an Affiliate
of SCP or its Subsidiaries, or vice versa.

 

“Agreement” shall have the meaning given to it in the first paragraph.

 

“Agreement Date” shall have the meaning given to it in the first paragraph.

 

“Ancillary Agreements” shall mean the Repurchase Agreement, the Purchase and
Subscription Agreement, the Services Agreement, the Confidentiality Agreement,
the Shareholder Agreement, the Standstill Agreement, the Employee Matters
Agreement and the Long-Term Supply Agreement Amendment.

 

“Annual Business Plan” shall mean the business plan of SCP established in the
spring of each year.

 

“Annual Projection Adjustment Amount” shall have the meaning given to it in
Section 10.5.

 

“Annual Projection Adjustment Statement” shall have the meaning given to it in
Section 10.5.

 

“Authorized Preferred Stock” shall have the meaning given to it  in Section
6.1(f).

 

“Award” shall have the meaning given to it in Section 11.10(c).

 

“Basket” shall have the meaning given to it in Section 9.5(c).

 

“Benefit Plan” shall mean any benefit plan, program, policy, practice, or other
arrangement or agreement providing compensation or benefits to any current or
former employee, officer or director of SCP or any of its Affiliates, or any
beneficiary or dependent thereof that is sponsored or maintained by SCP or any
of its Subsidiaries, or to which SCP or any of its Subsidiaries, contributes or
is obligated to contribute, whether or not written, including any welfare
benefit plan or pension benefit plan and any bonus, incentive, deferred
compensation, vacation, stock purchase, stock option, equity, severance,
employment, change of control or fringe benefit plan, program, policy or
agreement.

 

“Business” shall mean SCP’s and its Subsidiaries’ business and operations, as
conducted by SCP and its Subsidiaries as of the Agreement Date, including the
manufacture and supply of glass substrates for active matrix liquid crystal
displays.

 

“Business Day” shall mean any day except Saturday, Sunday or any day on which
banks are generally not open for business in the City of New York, New York or
Seoul, the Republic of Korea.

 

“Capital Stock” shall mean, with respect to any corporation or entity, any and
all shares, interests, rights to purchase (other than convertible or
exchangeable indebtedness that is not itself otherwise Capital Stock), warrants,
options, participations or other equivalents of or interests (however
designated) in stock issued by that corporation or entity.

 

“Cash” shall mean cash and cash equivalents.

 

“Cash and Semi-cash Items” shall mean the amounts under the accounts classified
as “Cash & Semi-cash Items” under the “List of Specific COA (Chart of Account)
of SCP” set forth in Annex 4-A as of the applicable date, on a consolidated
basis and determined in accordance with Korean IFRS.

 

“Claim” shall have the meaning given to it in Section 9.3(a).

 

“Closing” shall mean the closing of repurchase of the Subject SCP Shares under
the Repurchase Agreement and the closing of the purchase of the Subject CPS
Shares and the subscription to the Additional CPS under the Purchase and
Subscription Agreement.

 

“Closing Date” shall have the meaning given to it in Section 2.2.

 

“Commercial Adjustment Statement” shall have the meaning given to it in Section
10.6.

 

“Commercial Adjustment Statements” shall have the meaning given to it in Section
10.6.

 

“Commercial Indemnities” shall have the meaning given to it in Section 10.3.

 

CORNING INCORPORATED - 2013 Form 10-K 27

 

Back to Contents



“Commercial Projection Indemnities” shall have the meaning given to it in
Section 10.2.

 

“Commission” shall have the meaning given to it in Section 6.1(g).

 

“Confidential Information” shall mean any nonpublic information about a Party
and/or its Affiliates acquired in the course of the negotiations and
implementation of the transactions contemplated by this Agreement and the other
Transaction Documents including the terms and conditions of this Agreement and
the other Transaction Documents. Confidential Information does not include, and
there shall be no obligation hereunder with respect to, information that (i) is
generally available to the public prior to the Agreement Date, (ii) becomes
generally available to the public other than as a result of a disclosure not
otherwise permissible hereunder or under any other confidentiality obligation,
(iii) was within the recipient Party’s possession or developed by the recipient
Party prior to it being furnished to the recipient by or on behalf of the
disclosing Party pursuant hereto, (iv) becomes available to the recipient Party
on a non-confidential basis from a source other than by or on behalf of the
disclosing Party, or (v) was developed independently by the recipient Party or
its employees without use or reference to any disclosing Party’s Confidential
Information.

 

“Confidentiality Agreement” shall have the meaning given to it  in Section 5.13.

 

“Consents” shall have the meaning given to it in Section 6.2(c).

 

“Contract” shall mean any agreement, contract, lease, power of attorney, note,
loan, evidence of indebtedness, purchase order, letter of credit, settlement
agreement, franchise agreement, undertaking, covenant not to compete, employment
agreement, license, instrument, obligation, commitment, understanding, policy,
purchase and sales order, quotation and other executory commitment to which any
Person is a party or to which any of the assets of such Person are subject,
whether oral or written, express or implied.

 

“Corning” shall have the meaning given to it in the first paragraph.

 

“Corning Buyer” shall have the meaning given to it in the first paragraph.

 

“Corning Cap Deficiency Adjustment Amount” shall mean the following: upon the
final determination of the Total Projection Adjustment Amount, if there is an
upward adjustment to the Indemnity Cap, and if the total amount of
indemnification liabilities under Section 9.2(b)(i) for breach of
representations and warranties under Sections 6.1(f), 6.1(g) or 6.1(h), as
finally determined, has already exceeded the pre-adjustment Indemnity Cap of
US$100,000,000 and hence the actual payment for such liabilities made by Corning
Buyer was limited at US$100,000,000 (such total accumulated amount, the “Corning
Reserved Indemnity Amount”), (i) if the post-adjustment Indemnity Cap is greater
than the Corning Reserved Indemnity Amount, the excess of the Corning Reserved
Indemnity Amount over US$100,000,000, and (ii) if the post-adjustment Indemnity
Cap is equal to or less than the Corning Reserved Indemnity Amount, the excess
of the post-adjustment Indemnity Cap over US$100,000,000.

 

“Corning Cap Excess Adjustment Amount” shall mean the following: upon the final
determination of the Total Projection Adjustment Amount, if there is a downward
adjustment to the Indemnity Cap, to the extent the total amount of
indemnification liabilities under Section 9.2(b)(i) for breach of
representations and warranties under Sections 6.1(f), 6.1(g) or 6.1(h), as
finally determined and actually paid out by Corning by then  (the “Corning
Paid-out Indemnity Amount”), exceeds the post-adjustment Indemnity Cap, the
excess of the Corning Paid-out Indemnity Amount over such adjusted Indemnity
Cap.

 

“Corning Certificate of Amendment” shall have the meaning given to it in Section
1.5.

 

“Corning Commercial Projection Representation” shall mean those representations
and warranties given by Corning under Section 6.1(i).

 

“Corning Commercial Projection Representation Indemnity” shall have the meaning
given to it in Section 10.2.

 

“Corning Common Stock” shall have the meaning given to it in Section 6.1(f).

 

“Corning Financial Statements” shall have the meaning given to it  in Section
6.1(g).

 

“Corning Hungary” shall have the meaning given to it in the first paragraph.

 

“Corning Indemnified Parties” shall have the meaning given to it  in Section
9.2(a).

 

“Corning Indemnified Party” shall have the meaning given to it  in
Section 9.2(a).

 

“Corning Japan” shall have the meaning given to it in the first paragraph.

 

“Corning Material Adverse Effect” shall mean any fact, change, event, effect,
occurrence or circumstance that, individually or in the aggregate, has had a
material adverse effect on Corning and its Subsidiaries, taken as a whole;
provided that in no event shall any of the following facts, changes, events,
effects, occurrences or circumstances, alone or in combination, arising out of,
relating to or resulting from any of the following, be deemed to constitute, or
be taken into account in determining whether there has occurred a Corning
Material Adverse Effect: (i) the failure of Corning to meet historic, budgeted
or forecasted revenue levels, earnings or other financial metrics or any public
estimates of such metrics (provided that this clause (i) shall not prevent a
determination that any change or effect underlying such failure to meet
forecasts or projections has resulted in a Corning Material Adverse Effect (to
the extent such change or effect is not otherwise excluded from this definition
of Corning Material Adverse Effect)), (ii) the trading price or trading volume
of the common stock of Corning, (iii) changes in general local, domestic,
foreign, or international economic conditions, including changes affecting the
financial, credit or securities markets, (iv) changes affecting generally the
industries or markets in which Corning operates or conducts the business of
Corning and its Subsidiaries, (v) loss of or any other change in the
relationships with employees (including any strikes and other labor dispute),
suppliers or customers (including customer orders or contracts) resulting from
the announcement or pendency of the transactions contemplated by this Agreement,
(vi) changes arising out of acts of war, sabotage or terrorism, military actions
or the escalation thereof or political or regulatory conditions, (vii) changes
arising out of weather conditions or other force majeure events, (viii) changes
in applicable laws or accounting rules or principals, including changes in the
U.S. GAAP, or (ix) the taking of or failure to take any action expressly
required to be taken or not taken by this Agreement.

 

“Corning Paid-out Indemnity Amount” shall have the meaning given to it in the
definition of Corning Cap Excess Adjustment Amount.

 

“Corning Parties” shall have the meaning given to it in the first paragraph.

 

“Corning Reserved Indemnity Amount” shall have the meaning given to it in the
definition of Corning Cap Deficiency Adjustment Amount.

 

“Corning SEC Documents” shall have the meaning given to it in Section 6.1(g).

 

“Corning Secondee” shall have the meaning given to it in Section 5.7(b).

 

“Corsam” shall have the meaning given to it in the recitals.

 

“Corsam Framework Agreement” shall have the meaning given to  it Section 5.3.

 

“CPS” shall have the meaning given to it in Section 1.5.

 

“Dispute Notice” shall have the meaning given to it in Section 9.3(a).

 

“Disputed Commercial Adjustment Item” shall have the meaning given to it in
Section 10.7.

 

“Disputed Cost Item” shall have the meaning given to it in Section 5.1(b).

 

CORNING INCORPORATED - 2013 Form 10-K 28

 

Back to Contents

“Disputed Working Capital Item” shall have the meaning given to it in Section
4.1(a).

 

“Disputes” shall have the meaning given to it in Section 11.10(a).

 

“Dissolution Deadline” shall have the meaning given to it in the definition of
the Actual Entity Liquidation Cost.

 

“Dividend Adjustment Ratio” shall mean a quotient obtained by dividing (a) the
number of outstanding shares of common stock of SCP immediately after the New
SCP Subscription by (b) the number of outstanding shares of common stock of SCP
immediately prior to the New SCP Subscription.

 

“Employee Plan” shall have the meaning given to it in Schedule 5.2.

 

“Employee Matters Agreement” shall have the meaning given to it in Schedule 5.2.

 

“Estimated Year-End Net Working Capital” shall mean, as of December 31, 2013, an
amount reflecting the estimated net working capital of SCP determined as follows
and as further illustrated on Annex 4-B: (a) (estimated) account receivables
reflecting 60 days of average daily sales during the year ended December 31,
2013, plus (b) (estimated) inventories representing an on-hand amount equal to
58 days of average daily cost of goods sold during the year ended December 31,
2013, less (c) (estimated) account payables reflecting four days of average
daily cost of goods sold during the year ended December 31, 2013. The amounts of
“sales” and “cost of goods sold” shall be the amounts under the accounts
classified as “Sales” and “Cost of Goods Sold”, respectively, under the “List of
Specific COA (Chart of Account) of SCP” set forth in Annex 4-A, each on a
standalone basis and determined in accordance with Korean IFRS.

 

In case the “Target Business” (as described in Schedule 2) is transferred out of
SCP prior to December 31, 2013, “Sales” and “Cost of Goods Sold” attributable to
such Target Business shall be included in calculating the Estimated Year-End Net
Working Capital to facilitate comparison of net working capital before and after
transaction.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.

 

“Excluded Taxes” shall mean any liability, whether or not accrued, assessed or
currently due and payable, without duplication, for (i) any Taxes imposed on or
payable by or with respect to SCP or any of its Subsidiaries for a Pre-Year-End
Period (except to the extent such Taxes are reflected or reserved in the 2013
Balance Sheet, and for the avoidance of doubt, excluding any withholding Taxes
on dividends paid or payable by SCP to the Corning Parties), (ii) any Taxes for
which SCP or any of its Subsidiaries may be liable as a result of having been a
member prior to the Closing of any consolidated, combined, unitary, affiliated,
loss sharing or similar Tax group (other than a consolidated group of which
Corning is the parent), as a transferee or successor, by contract or otherwise,
(iii) any liability or obligation of SCP or any of its Subsidiaries to indemnify
any other Person in respect of or relating to Taxes or to pay an amount pursuant
to any Tax sharing, allocation, indemnity or similar agreement or arrangement
entered into prior to December 31, 2013, and (iv) any Taxes imposed on SCP or
any of its Subsidiaries or for which SCP or any of its Subsidiaries may
otherwise be liable in connection with the transactions contemplated by this
Agreement (other than any such Taxes taken into account in determining the Net
NOA Proceeds or specifically dealt with otherwise in this Agreement (e.g.,
Transfer Taxes)).

 

“Existing Shareholders Agreement” shall mean the Shareholders Agreement, by and
between Corning International Corporation, Bokwang Company, Ltd., and Samsung
Corning Company, Ltd., dated as of February 9, 1995, and amended as of January
1, 2003.

 

“Final Adjustment Amount” shall have the meaning given to it  in
Section 10.11(b).

 

“Final Commercial Adjustment Statement” shall have the meaning given to it in
Section 10.6.

 

“Governmental Authority” shall mean any federal, state, local or other
governmental authority or regulatory body, or political subdivision thereof,
within the United States, the Republic of Korea, or any other applicable
jurisdiction, foreign or domestic, or any agency, division, ministry,
instrumentality or authority thereof, any multinational, supra-national or
quasi-governmental entity, body or authority, any self-regulatory organization
(including any securities exchange) or any court or arbitrator (public or
private).

 

“Governmental Order” shall mean any Law, order, regulation, ruling, writ,
judgment, injunction, decree, stipulation, determination or award, whether
temporary, preliminary or permanent enacted, issued, promulgated, enforced or
entered by or with any Governmental Authority.

 

“Guaranteed Obligations” shall have the meaning given to it in Section 11.17(a).

 

“HR TFT” shall have the meaning given to it in Schedule 5.2.

 

“ICC” shall have the meaning given to it in Section 11.10(a).

 

“ICC Rules” shall have the meaning given to it in Section 11.10(a).

 

“iMarket Value” shall mean the value of the common shares of iMarketKorea Inc.
owned by SCP as of October 16, 2013, based on a 1-month volume weighted average
price (as calculated by Bloomberg LLP in U.S. Dollars) as of October 16, 2013
(i.e., calculation period being from September 17, 2013 (inclusive) to October
16, 2013 (inclusive)).

 

“Indebtedness” shall mean, in each case excluding the proceeds from the SCP
Lending Transaction, the amounts under the accounts classified as “Indebtedness”
under the “List of Specific COA (Chart of Account) of SCP” set forth in Annex
4-A as of the applicable date, on a consolidated basis and determined in
accordance with Korean IFRS.

 

“Indemnified Party” shall have the meaning given to it in Section 9.3(a).

 

“Indemnifying Party” shall have the meaning given to it in Section 9.3(a).

 

“Indemnity Cap” shall mean 5.263% of the following:

 

(a) US$1,900,000,000; as adjusted by     (b) 42.54% of the Total Projection
Adjustment Amount (i.e., if such value is a positive figure, increased by 42.54%
of the Total Projection Adjustment Amount, and if such value is a negative
figure, decreased by 42.54% of the absolute value of the Total Projection
Adjustment Amount).       By way of illustration, if 42.54% of the Total
Projection Adjustment Amount is US$0.00, the Indemnity Cap shall be
US$100,000,000.

 

“Inheritance and Gift Tax Law” shall mean the Inheritance and Gift Tax Law of
the Republic of Korea.

 

“Insolvency Proceeding” shall have the meaning given to it in Section 11.17(b).

 

“Intercompany Arrangements” shall mean all transactions exceeding a value of
five billion Korean Won (KRW5,000,000,000) individually for any trailing twelve
(12)-month period and all Contracts between or among (i) SDC, SEC or any of
their Affiliates, on the one hand, and (ii) SCP or any of its Affiliates, on the
other hand.

 

“Interim Shut Down Cost” shall have the meaning given to it in Section 5.1(f).

 

“Interim Shut Down Cost Statement” shall have the meaning given to it in Section
5.1(f).

 

“Korean IFRS” shall mean the International Financial Reporting Standards, as
adopted in the Republic of Korea.

 

“Korean Won” or “KRW” shall mean the Korean Won, currency of the Republic of
Korea.

 

“Law” shall mean any applicable federal, state, local or foreign law, statute,
constitution, rule, regulation, code, policy, guideline, directive, decision,

 

CORNING INCORPORATED - 2013 Form 10-K 29

 

Back to Contents

or Governmental Order promulgated, adopted, enacted, implemented, issued or
otherwise put into effect by or under authority of any applicable Governmental
Authority.

 

“Liabilities” shall mean any direct or indirect liability, indebtedness,
obligation, commitment, expense, claim, deficiency, guaranty or endorsement (or
claims or contingencies that have not yet become liabilities) of or by any
Person of any type, whether accrued, absolute, contingent, matured, unmatured,
liquidated, unliquidated, known or unknown, or whether due or to become due,
including any fines, penalties, judgments, awards or settlements respecting any
judicial, administrative or arbitration proceedings or other actions or any
damages, losses, claims or demands with respect to any Law.

 

“Liens” shall mean any lien, pledge, encumbrance, mortgage, security interest,
option, restriction, reversionary interest, right of first refusal, voting trust
arrangement, preemptive rights or any other adverse claim or right.

 

“Long-Term Supply Agreement Amendment” shall mean an amendment to the Agreement
on LCD Glass Pricing, effective as of January 1, 2014, by and among SDC, Corning
Hungary and Corning, relating to the supply and pricing of LCD glass by SCP to
SDC for use by SDC in liquid crystal displays.

 

“Losses” shall have the meaning given to it in Section 9.2(a).

 

“Minority Purchase” shall have the meaning given to it in the recitals.

 

“Minority Shares” shall have the meaning given to it in the recitals.

 

“Minority Shareholders” shall have the meaning given to it in the recitals.

 

“New Corsam” shall have the meaning given to it in the recitals.

 

“New Subscription Amount” shall have the meaning given to it in Section 1.3.

 

“New SCP Subscription Shares” shall have the meaning given to it  in Section
1.3.

 

“New SCP Subscription Transaction” shall have the meaning given to it in Section
1.3.

 

“Net NOA Proceeds” shall have the meaning given to it in Section 1.6(b).

 

“NOA Assets” shall have the meaning given to it in Section 1.6(a).

 

“NOA Indebtedness” shall mean any portion of Indebtedness or accounts payable
incurred solely for the acquisition, construction or modification of the
applicable NOA Asset which remain on the balance sheet of SCP as of the
applicable NOA Transfer, provided, however, that no such Indebtedness or
accounts payable shall include items and amounts, which are reflected in the
Year-End Working Capital Statement and included in the calculation for the
working capital adjustment pursuant to Section 4.1 or any Indebtedness already
reflected in and deducted from the 2014 Dividend Base.

 

“NOA Payment” shall have the meaning given to it in Section 1.6(e).

 

“NOA Tax Amount” shall mean amount of corporate tax liability (positive or
negative) attributable to the gains or losses of SCP resulting from the
applicable NOA Transfer (statutory corporate tax rate of 24.2% to be applied to
such gain or loss).

 

“NOA Transfers” shall have the meaning given to it in Section 1.6(a).

 

“Non-Competition Restricted Period” shall have the meaning given to it in
Section 5.9(a).

 

“Non-Solicit Targets” shall have the meaning given to it in Schedule 5.9(a).

 

“Non-Solicitation Restricted Period” shall have the meaning given to  it in
Schedule 5.9(a).

 

“Notice” shall have the meaning given to it in Section 9.3(a).

 

“Notice of Commercial Adjustment Disagreement” shall have the meaning given to
it in Section 10.7.

 

“Notice of Cost Disagreement” shall have the meaning given to it in Section
5.1(b).

 

“Notice of Projection Adjustment Disagreement” shall have the meaning given to
it in Section 10.7.

 

“Notice of Working Capital Disagreement” shall have the meaning given to it in
Section 4.1(a).

 

“Parties” shall have the meaning given to it in the first paragraph.

 

“Party” shall have the meaning given to it in the first paragraph.

 

“Paying Party” shall have the meaning given to it in Section 9.7(d).

 

“Person” shall mean an individual, partnership, limited liability partnership,
corporation, limited liability company, association, joint stock company, trust,
estate, joint venture, unincorporated organization, Governmental Authority or
any other entity.

 

“Precious Metal” shall mean the alloy of platinum, rhodium and other metal used
in the melting furnaces (tanks) of SCP.

 

“Proceedings” shall mean governmental, judicial or adversarial proceedings
(public or private), litigation, suits, arbitration, disputes, claims, causes of
action or investigations.

 

“Pre-Year-End Period” shall mean any taxable period (or portion thereof) of SCP
or its Subsidiaries ending on or before December 31, 2013.

 

“Projection Adjustment Input Items” shall have the meaning given to it in Annex
5-C.

 

“Projection Adjustment Model” shall mean the Projection Adjustment Model
described in Section 10.5 and attached hereto as Annex 5-A .

 

“Property Taxes” shall mean real, personal and intangible ad valorem property
Taxes.

 

“Purchase and Subscription Agreement” shall have the meaning given to it in the
recitals.

 

“PV Business” shall have the meaning given to it in Section 5.1.

 

“PV Entity” shall mean Samsung Corning Precision Materials (Malaysia).

 

“Receiving Party” shall have the meaning given to it in Section 9.7(d).

 

“Representative” shall mean, with respect to any Person, any director, officer,
employee, member, partner, stockholder, agent, attorney, accountant, advisor,
agent, consultant or other representative of such Person.

 

“Repurchase Agreement” shall have the meaning given to it in the recitals.

 

“Repurchase Price” shall mean the sum of (i) one billion nine hundred million
U.S. Dollars (US$1,900,000,000), plus (ii) 42.54% of the iMarket Value.

 

“Restraint” shall have the meaning given to it in Section 7.1(a).

 

“Restricted Business” shall have the meaning given to it in Section 5.9(a).

 

“Samsung Names and Marks” shall have the meaning given to it in Section 5.10.

 

“SCG” shall have the meaning given to it in the first paragraph.

 

“SCG Joinder Agreement” shall mean the SCG Joinder Agreement, in substantially
the same form attached hereto as Annex 6.

 

“SCP” shall have the meaning given to it in the first paragraph.

 

“SCP Joinder Agreement” shall mean the SCP Joinder Agreement, in substantially
the same form attached hereto as Annex 7.

 

“SCP Lending Transaction” shall have the meaning given to it in Section 5.11.

 

“SCP Loan” shall have the meaning given to it in Section 5.11.

 

CORNING INCORPORATED - 2013 Form 10-K 30

 

Back to Contents

“SCP Shares” shall have the meaning given to it in the recitals.

 

“SDC” shall have the meaning given to it in the first paragraph.

 

“SDC Cap Deficiency Adjustment Amount” shall mean the following: upon the final
determination of the Total Projection Adjustment Amount, if there is an upward
adjustment to the Indemnity Cap, and if the total amount of indemnification
liabilities under Section 9.2(a)(i) for breach of representations and warranties
under Section 6.2(e) or Section 6.2(g) and under Section 9.2(a)(ii), as finally
determined, has already exceeded the pre-adjustment Indemnity Cap of
US$100,000,000 and hence the actual payment for such liabilities made by SDC was
limited at US$100,000,000 (such total accumulated amount, the “SDC Reserved
Indemnity Amount”), (i) if the post-adjustment Indemnity Cap is greater than the
SDC Reserved Indemnity Amount, the excess of the SDC Reserved Indemnity Amount
over US$100,000,000, and (ii) if the post-adjustment Indemnity Cap is equal to
or less than the SDC Reserved Indemnity Amount, the excess of the
post-adjustment Indemnity Cap over US$100,000,000.

 

“SDC Cap Excess Adjustment Amount” shall mean the following: upon the final
determination of the Total Projection Adjustment Amount, if there is a downward
adjustment to the Indemnity Cap, to the extent the total amount of
indemnification liabilities under Section 9.2(a)(i) for breach of
representations and warranties under Section 6.2(e) or Section 6.2(g) and under
Section 9.2(a)(ii), as finally determined and actually paid out by SDC by then
(the “SDC Paid-out Indemnity Amount”), exceeds the post-adjustment Indemnity
Cap, the excess of the SDC Paid-out Indemnity Amount over such adjusted
Indemnity Cap.

 

“SDC Commercial Projection Representation” shall mean those representations and
warranties given by SDC under Section 6.2(h).

 

“SDC Commercial Projection Representation Indemnity” shall have the meaning
given to it in Section 10.1.

 

“SDC Employees” shall have the meaning given to it in Schedule 5.2.

 

“SDC Indemnified Parties” shall have the meaning given to it in Section 9.2(b).

 

“SDC Indemnified Party” shall have the meaning given to it in Section 9.2(b).

 

“SDC Paid-out Indemnity Amount” shall have the meaning given to it in the
definition of SDC Cap Excess Adjustment Amount.

 

“SDC Reserved Indemnity Amount” shall have the meaning given to it in the
definition of SDC Cap Deficiency Adjustment Amount.

 

“SEC” shall have the meaning given to it in the recitals.

 

“Securities Act” shall have the meaning given to it in Section 6.2(f).

 

“Semi-cash Items” shall mean Cash and Semi-cash Items less Cash.

 

“Services Agreement” shall have the meaning given to it in Section 2.3.

 

“Shareholder Agreement” shall have the meaning given to it in the recitals.

 

“Standstill Agreement” shall have the meaning given to it in the recitals.

 

“Subject CPS Shares” shall have the meaning given to it in Section 1.5.

 

“Subject Employees” shall have the meaning given to it in Schedule 5.2.

 

“Subject SCP Shares” shall have the meaning given to it in the recitals.

 

“Subsidiary” shall mean, with respect to any party, any corporation or other
organization, whether incorporated or unincorporated, of which (i) such party or
any other Subsidiary of such party is a general partner or managing member or
(ii) more than 50% of the securities or other equity interests having by their
terms voting power to elect a majority of the board of directors or others
performing similar functions with respect to such corporation or other
organization that are, directly or indirectly, owned or controlled by such party
or by any one or more of its Subsidiaries, or by such party and one or more of
its Subsidiaries; provided, however, that for purposes of this definition, none
of SCP or its Subsidiaries shall be deemed to be a Subsidiary of SDC or its
Subsidiaries or Corning or its Subsidiaries.

 

“Tax Proceeding” shall have the meaning given to it in Section 9.7(a).

 

“Tax Return” shall mean any report, return (including any information return),
claim for refund, election, estimated Tax filing or payment, request for
extension, document, declaration or other information or filing supplied or
required to be supplied to any Governmental Authority with respect to Taxes,
including attachments thereto and amendments thereof.

 

“Taxes” shall mean any and all taxes, charges, fees, levies, tariffs, duties,
Liabilities, impositions or other assessments in the nature of a tax (together
with any and all interest, penalties, additions to tax and additional amounts
imposed with respect thereto) imposed by any Governmental Authority, including,
without limitation, net income, gross receipts, profits, excise, windfall or
excess profits, alternative, real or personal property, environmental, sales,
use, value-added, ad valorem, withholding, social security (or similar),
retirement, employment, unemployment, workers’ compensation, occupation,
service, license, net worth, capital stock, payroll, franchise, gains, stamp,
transfer and recording taxes.

 

“Taxing Authority” shall mean any Governmental Authority having or purporting to
exercise jurisdiction with respect to any Tax.

 

“Third Party Claim” shall have the meaning given to it in Section 9.4(a).

 

“Threshold Amount” shall have the meaning set forth in Section 9.5(c).

 

“Total Projection Adjustment Amount” shall have the meaning given to it in
Section 10.6.

 

“Transaction Documents” shall mean, collectively, this Agreement and the
Ancillary Agreements.

 

“Transfer Taxes” shall have the meaning given to it in Section 9.7(c).

 

“Tribunal” shall have the meaning given to it in Section 11.10(b).

 

“U.S. Dollar” or “US$” shall mean the U.S. Dollar, the currency of the United
States of America.

 

“Volume Price Adjustment Amount” shall have the meaning given to it in Section
10.3 and Annex 5-C.

 

“Volume Price Indemnity” shall have the meaning given to it in Section 10.3.

 

“Withholding Decision” shall have the meaning given to it in Section 9.7(d).

 

“Withholding Tax Claim” shall have the meaning given to it in Section 9.7(e).

 

“Year-End Net Working Capital” shall mean, as of December 31, 2013, the sum of
SCP’s account receivables and inventories less account payables, such amounts to
be the amounts under the accounts classified as “Account Receivables”,
“Inventories”, and “Account Payables”, respectively, under the “List of Specific
COA (Chart of Account) of SCP” set forth in Annex 4-A, each on a standalone
basis and determined in accordance with Korean IFRS, as further illustrated on
Annex 4-B .

 

In case the “Target Business” (as described in Schedule 2) is transferred out of
SCP prior to December 31, 2013, “Account Receivables”, “Inventories”, and
“Account Payables” attributable to such Target Business shall be included in
calculating the Year-End Net Working Capital to facilitate comparison of net
working capital before and after the transaction.

 

“Year-End Working Capital Statement” shall have the meaning given to it in
Section 4.1(a).

 

“2013 Balance Sheet” shall have the meaning given to it in Section 5.15.

 

“2013 Dividend” shall have the meaning given to it in Section 1.4(a).

 

“2013 Dividend Base” shall mean six hundred fifty-four million U.S. Dollars
(US$654,000,000).

 

CORNING INCORPORATED - 2013 Form 10-K 31

 

Back to Contents

“2013 Dividend Distribution Date” shall have the meaning given to it  in Section
1.4(a).

 

“2014 Dividend” shall have the meaning given to it in Section 3.1(a).

 

“2014 Dividend Base” shall mean all Cash and Semi-cash Items, less all
Indebtedness, of SCP as of December 31, 2013, as may be adjusted by the 2014
Dividend Base Adjustment, less an amount equal to the New Subscription Amount,
and less the amounts received by SCP as a result of the SCP Lending Transaction;
provided that, for the avoidance of doubt, to prevent double-counting, the 2014
Dividend Base shall exclude amounts under any accounts included in the
calculation of the Year-End Net Working Capital.

 

“2014 Dividend Base Adjustment” shall mean the adjustments to the 2014 Dividend
Base pursuant to the 2014 Dividend Base NOA Adjustment and the 2014 Dividend
Base Working Capital Adjustment.

 

“2014 Dividend Base NOA Adjustment” shall have the meaning given to it in
Section 1.6(d).

 

“2014 Dividend Base Working Capital Adjustment” shall mean the meaning given to
it in Section 4.1(f).

 

“2014 Dividend Cut-off Date” shall have the meaning given to it  in Section
3.1(b).

 

CORNING INCORPORATED - 2013 Form 10-K 32

 

Back to Contents

ANNEX 4      Form of Corning Certificate of Amendment

 

New York State Department of State
 Division of Corporations, State Records and Uniform Commercial Code
One Commerce Plaza, 99 Washington Avenue
Albany, NY 12231
www.dos.state.ny.us

 

CERTIFICATE OF AMENDMENT
OF THE
RESTATED CERTIFICATE OF INCORPORATION
OF
CORNING INCORPORATED

 

Under Section 805 of the Business Corporation Law

 

We, the undersigned, [•] and [•], being, respectively, the [•] and [•] of
Corning Incorporated, a corporation organized under the laws of the State of New
York (the “Corporation”), hereby certify:

 

FIRST: The name of the Corporation is Corning Incorporated. The Corporation was
formed under the name Corning Glass Works.

 

SECOND: The Certificate of Incorporation of the Corporation (being the
Preliminary Certificate of Consolidation Forming the Corporation) was filed in
the Office of the Secretary of State of the State of New York on December 24,
1936 (such certificate of incorporation, as amended and restated and in effect
thereafter, the “Certificate of Incorporation”).

 

THIRD: The Certificate of Incorporation is hereby amended pursuant to
Sections 502(c), 502(d) and 805 of the Business Corporation Law by the addition
of the following provisions, stating the number, designation, relative rights,
preferences and limitations of a series of preferred stock being designated as
“Fixed Rate Cumulative Convertible Preferred Stock, Series A”, par value $100
per share, as fixed by the Board of Directors of the Corporation before the
issuance of such shares, such provisions so added to be designated as paragraph
4(h) of the Certificate of Incorporation and to read as follows:

 

4(h) Fixed Rate Cumulative Convertible Preferred Stock, Series A

 

(1)Designation and Amount. The shares of this series of preferred stock shall be
designated as “Fixed Rate Cumulative Convertible Preferred Stock, Series A” (the
“Series A Preferred Stock”) and the number of authorized shares constituting
such series shall be 3,100 with a par value of $100 per share.

 

(2)Ranking.

 

(a)The Series A Preferred Stock shall rank, as to payment of dividends and
distribution of assets upon any Liquidation Event, senior to the Common Stock
and any other classes or series of equity securities of the Corporation, unless
the terms of such securities expressly provide that such securities rank on
parity with the Series A Preferred Stock.

 

(b)The Corporation will not amend any of the provisions of the Corporation’s
Certificate of Incorporation, as amended and restated, so as to affect adversely
the powers, preferences, privileges or rights of the Holders of the Series A
Preferred Stock; provided, however, that the amendment of the Certificate of
Incorporation so as to authorize or create, or to increase the authorized amount
of, (i) any class or series of stock that does not rank senior to the Series A
Preferred Stock in either the payment of dividends or in the distribution of
assets in the case of a Liquidation Event or (ii) any securities (other than
capital stock of the Corporation) convertible into any class or series of stock
that does not rank senior to the Series A Preferred Stock in either the payment
of dividends or in the distribution of assets in the case of a Liquidation Event
shall not be deemed to affect adversely the voting powers, preferences,
privileges or rights of the Holders of the Series A Preferred Stock.

 

(c)The Corporation will not (i) issue, authorize or increase the authorized
amount of, or issue or authorize any obligation or security convertible into or
evidencing a right to purchase, any stock of any class ranking senior to the
Series A Preferred Stock as to dividends or distribution of assets upon any
Liquidation Event (for the avoidance of doubt, including a Valuation Redemption
Event which is deemed a Liquidation Event pursuant to paragraph 4(h)(10)); or
(ii) reclassify any of the Corporation’s authorized stock into any stock of any
class, or any obligation or security convertible into or evidencing a right to
purchase such stock, ranking senior to the Series A Preferred Stock as to
dividends or distribution of assets upon any Liquidation Event (for the
avoidance of doubt, including a Valuation Redemption Event which is deemed a
Liquidation Event pursuant to paragraph 4(h)(10)).

 

(d)Without the consent of the Holders of the Series A Preferred Stock, so long
as such action does not adversely affect the powers, preferences, privileges or
rights of the Series A Preferred Stock, the Corporation may amend, alter,
supplement or repeal any terms of the Series A Preferred Stock: (i) to cure any
ambiguity, or to cure, correct or supplement any provision contained in this
paragraph 4(h) that may be defective or inconsistent; or (ii) to make any
provision with respect to matters or questions arising with respect to the
Series A Preferred Stock that is not inconsistent with the provisions of this
paragraph 4(h).

 

(3)Dividends.

 

(a)The holders of record of shares of Series A Preferred Stock as of the Close
of Business on the first calendar day of January, April, July and October in
each year (each such date being referred to herein as a “Record Date”), in
preference to the holders of shares of any class or series of stock of the
Corporation ranking junior to the Series A Preferred Stock, shall be entitled to
receive, when, as and if declared by the Board of Directors out of funds legally
available for the purpose, quarterly dividends payable in cash on the fifteenth
(15th) of January, April, July and October in each year (each such date being
referred to herein as a “Dividend Payment Date”), commencing on the first
Dividend Payment Date after the first issuance of a share or fraction of a share
of Series A Preferred Stock, at the annual rate of 4.25% on the per share Issue
Price. If any Dividend Payment Date is not a Business Day, then the payment will
be made on the next Business Day without any adjustment to the amount of
dividends paid.

 

CORNING INCORPORATED - 2013 Form 10-K 33

 

Back to Contents

(b)The amount of dividends payable on each share of Series A Preferred Stock for
each full quarterly period will be computed by dividing the annual dividend by
four (4). The amount of dividends payable for any other period that is shorter
or longer than a full quarterly Dividend Period will be computed on the basis of
a three hundred sixty (360)-day year consisting of twelve (12) thirty (30)-day
months.

 

(c)Dividends shall begin to accrue and be cumulative on outstanding shares of
Series A Preferred Stock from the date of issue of such shares of Series A
Preferred Stock. Accrued but unpaid dividends shall not bear interest. Dividends
paid on the shares of Series A Preferred Stock in an amount less than the total
amount of such dividends at the time accrued and payable on such shares shall be
allocated pro rata on a share-by-share basis among all such shares at the time
outstanding.

 

(d)So long as any share of Series A Preferred Stock remains outstanding, no
dividends shall be declared or paid or set apart for payment on the shares of
any Junior Stock for any Dividend Period unless full cumulative dividends have
been or contemporaneously are declared and paid on the Series A Preferred Stock
through the most recent Dividend Payment Date. If full cumulative dividends have
not been paid on shares of the Series A Preferred Stock, all dividends declared
on shares of the Series A Preferred Stock shall be paid pro rata to the holders
of outstanding shares of the Series A Preferred Stock. Subject to the foregoing,
and not otherwise, such dividends (payable in cash, stock or otherwise), as may
be determined by the Board of Directors or a duly authorized committee thereof,
may be declared and paid on any Junior Stock from time to time out of any funds
legally available therefor, and the shares of Series A Preferred Stock shall not
be entitled to participate in any such dividend.

 

(e)Unless all accrued and unpaid dividends on the Series A Preferred Stock for
all prior Dividend Periods have been paid, the Corporation may not redeem,
purchase or otherwise acquire any Junior Stock or any of the Corporation’s
capital stock that ranks pari passu with the Series A Preferred Stock as to
payment of dividends or the distribution of assets upon any Liquidation Event.

 

(f)The limitations in paragraph 4(h)(3)(d) or paragraph 4(h)(3)(e) shall not
apply to: (i) redemptions, purchases or other acquisitions of Junior Stock in
connection with any benefit plan or other similar arrangement with and
reinvestment or shareholder stock purchase plan; (ii) conversion into or
exchanges for other Junior Stock and cash solely in lieu of fractional shares of
the Junior Stock; (iii) any declaration of a dividend in connection with any
shareholder rights plan, or the issuance of rights, shares or other property
under any shareholder rights plan, or the redemption or repurchase of rights
pursuant to any shareholders rights plan; or (iv) dividends or distributions
paid in shares of, or options, warrants or rights to subscribe for or purchase
shares of, Common Stock or other Junior Stock of the Corporation.

 

(4)Voting Rights. Except as otherwise required by law or as expressly set forth
herein, Holders of the Series A Preferred Stock are not entitled to any voting
rights and their consent shall not be required for the taking of any corporate
action.

 

(5)Liquidation, Dissolution or Winding-Up.

 

(a)In the event of any voluntary or involuntary liquidation, dissolution or
winding-up of the Corporation or a Valuation Redemption Event, to the extent the
Corporation does not or is not able to pay the Redemption Price in full pursuant
to paragraph 4(h)(10) (“Liquidation Event”), the Holders of the Series A
Preferred Stock at the time outstanding will be entitled to receive for each
share of Series A Preferred Stock, out of the net assets of the Corporation
available for distribution to shareholders (subject to the rights of the holders
of any stock of the Corporation then outstanding ranking pari passu with the
Series A Preferred Stock in respect of distributions upon any Liquidation Event
and before any amount shall be paid or distributed with respect to holders of
any stock of the Corporation then outstanding ranking junior to the Series A
Preferred Stock in respect of distributions upon any Liquidation Event), a
liquidating distribution in an amount equal to the greater of (i) the amount
equal to the sum of (A) the Issue Price and (B) the amount of any accrued and
unpaid dividends on such share of Series A Preferred Stock through the date of
such liquidating distribution or (ii) the amount such Holder would have received
had such share of Series A Preferred Stock been fully converted into shares of
Common Stock immediately prior to such liquidation and such Holder was entitled
to participate in the liquidation of the Corporation as a holder of Common
Stock. After the payment to the Holders of the Series A Preferred Stock of the
full amounts provided in this paragraph 4(h)(5)(a), the Holders of the Series A
Preferred Stock will have no right or claim to any of the Corporation’s
remaining assets.

 

(b)For the purpose of this paragraph 4(h)(5), none of the following shall be
deemed a voluntary or involuntary Liquidation Event:

 

(i)the sale of all or substantially all of the Corporation’s assets, properties
or businesses (other than a Valuation Redemption Event, to the extent the
Corporation does not or is not able to pay the Redemption Price in full pursuant
to paragraph 4(h)(10));

 

(ii)the merger or consolidation of the Corporation into or with any other
corporation or other entity (irrespective of which entity survives) (other than
a Valuation Redemption Event, to the extent the Corporation does not or is not
able to pay the Redemption Price in full pursuant to paragraph 4(h)(10)); or

 

(iii)the merger or consolidation of any other corporation or other entity into
or with the Corporation (irrespective of which entity survives) (other than a
Valuation Redemption Event, to the extent the Corporation does not or is not
able to pay the Redemption Price in full pursuant to paragraph 4(h)(10)).

 

(c)If, upon any voluntary or involuntary Liquidation Event, the amounts payable
with respect to the Series A Preferred Stock then outstanding are not paid in
full as provided in paragraph 4(h)(5)(a), no distribution shall be made on
account of any stock ranking pari passu with the Series A Preferred Stock as to
the distribution of assets upon a Liquidation Event unless a pro rata
distribution is made on the Series A Preferred Stock. The Holders of the Series
A Preferred Stock then outstanding and the holders of any stock of the
Corporation ranking pari passu with the Series A Preferred Stock then
outstanding shall share ratably in any distribution of assets upon such
Liquidation Event. The amount allocable to each series of stock ranking pari
passu as to distribution of assets upon any Liquidation Event then outstanding
will be based on the proportion of their full respective liquidation preference
(for the avoidance of doubt, the liquidation preference for each share of Series
A Preferred Stock shall be calculated as set forth in paragraph 4(h)(5)(a)) to
the aggregate liquidation preference of the outstanding shares of each such
series. After the payment to the Holders of the Series A Preferred Stock and all
other series of stock ranking pari passu as to distribution of assets upon any
Liquidation Event of the full amounts provided in this paragraph 4(h)(5)(c), the
Holders of the Series A Preferred Stock and the holders of all other series of
stock ranking pari passu as to distribution of assets upon any Liquidation Event
will have no right or claim to any of the Corporation’s remaining assets.

 

CORNING INCORPORATED - 2013 Form 10-K 34

 

Back to Contents

(d)Written notice of any voluntary or involuntary Liquidation Event, stating the
payment date or dates when, and the place or places where, the amounts
distributable to Holders of the Series A Preferred Stock in such circumstances
shall be payable, shall be given by first-class mail, postage prepaid, mailed
not less than twenty (20) calendar days prior to any payment date stated
therein, to each Holder of the Series A Preferred Stock, at the address shown on
the books of the Corporation or the Transfer Agent; provided, however, that a
failure to give notice as provided above, or any defect therein, shall not
affect the Corporation’s ability to consummate a voluntary or involuntary
Liquidation Event.

 

(6)Conversion at the Option of the Holder.

 

(a)Following the seventh (7th) anniversary of the date of the completion of the
Closing (as defined in the Framework Agreement), shares of the Series A
Preferred Stock are convertible, in whole or in part, at the option of each
Holder of Series A Preferred Stock, into shares of Common Stock at the rate of
fifty thousand (50,000) shares of Common Stock per one (1) share of Series A
Preferred Stock, subject to adjustments as set forth under paragraph 4(h)(13)
(the “Conversion Rate”).

 

(b)Notwithstanding anything to the contrary set forth in this Certificate of
Incorporation, in the event a Holder of shares of the Series A Preferred Stock
elects to convert any shares of Series A Preferred Stock and if such Holder,
together with its Affiliates, exceeds the Ownership Cap or following any such
conversion would exceed the Ownership Cap (any such shares of Common Stock in
excess of the Ownership Cap, the “Optional Excess Shares”), the Corporation
shall have the right, exercisable in its sole discretion, to elect (i) not to
cause the conversion of such Optional Excess Shares or (ii) to convert such
Optional Excess Shares and deliver such Optional Excess Shares to the Holder in
which event the Holder shall use reasonable best efforts to sell such Optional
Excess Shares in the open market as promptly as practicable and in any event
within three (3) months of such delivery. For the avoidance of doubt, the
Corporation shall not pay any cash to a Holder in respect of such conversion or
otherwise settle any such conversion in cash, other than the right of the Holder
to receive payment in lieu of any fraction of a share in exchange therefor.

 

(7)Conversion at the Option of the Corporation. On or after the date of the
completion of the Closing (as defined in the Framework Agreement), the
Corporation shall have the right, at its option, to cause some or all of the
shares of Series A Preferred Stock to be converted into shares of Common Stock
at the Conversion Rate if, for twenty-five (25) Trading Days (whether or not
consecutive) within any period of forty (40) consecutive Trading Days ending on
the Trading Day preceding the date the Corporation delivers a Corporation
Conversion Notice, the Closing Price of the Common Stock exceeds $35.00 per
share (subject to ratable adjustment for reverse and forward stock splits and
stock combinations (and similar transactions) of the Common Stock that occur
after [ closing date ], 2014) (the “Corporation Conversion Right”); provided,
however, that if the Corporation Conversion Right becomes exercisable before the
seventh (7th) anniversary of the date of the completion of the Closing (as
defined in the Framework Agreement), the Corporation shall obtain the written
approval of the Holders of a majority of the shares of the Series A Preferred
Stock prior to exercising such right (which approval may be withheld by each
Holder in its sole and absolute discretion). Notwithstanding anything to the
contrary set forth in this Certificate of Incorporation, in the event the
Corporation exercises the Corporation Conversion Right and at such time a
Holder, together with its Affiliates, exceeds the Ownership Cap or following any
such conversion would exceed the Ownership Cap (any such shares of Common Stock
in excess of the Ownership Cap, the “Mandatory Excess Shares”), the Corporation
shall have the right, exercisable in its sole discretion, to elect (i) not to
cause the conversion of such Mandatory Excess Shares or (ii) to convert such
Mandatory Excess Shares and deliver such Mandatory Excess Shares to the
Holder in which event the Holder shall use reasonable best efforts to sell such
Mandatory Excess Shares in the open market as promptly as practicable and in any
event within three (3) months of such delivery. For the avoidance of doubt, the
Corporation shall not pay any cash to a Holder in respect of such conversion or
otherwise settle any such conversion in cash, other than the right of the Holder
to receive payment in lieu of any fraction of a share in exchange therefor.

 

(8)Change of Control Conversion Rights. Upon the earlier of the Board of
Directors’ approval or recommendation to the Corporation’s shareholders of a
Change of Control, the consummation of a Change of Control or the execution of a
binding agreement therefor by the Corporation, a Holder of the outstanding
shares of Series A Preferred Stock shall have the right, at its option, to cause
some or all of the shares of Series A Preferred Stock held by such Holder to be
converted into shares of Common Stock at the Conversion Rate. Upon the earlier
of the Board of Directors’ approval or recommendation to the Corporation’s
shareholders of a Change of Control, the consummation of a Change of Control or
the execution of a binding agreement therefor by the Corporation, in each case
if the consideration offered for each share of Common Stock in such transaction
exceeds a value of $35.00 per share (subject to ratable adjustment for reverse
and forward stock splits and stock combinations (and similar transactions) of
the Common Stock that occur after [ closing date ], 2014), then the Corporation
shall have the right, at its option, to cause some or all of the shares of
Series A Preferred Stock to be converted into shares of Common Stock at the
Conversion Rate.

 

(9)Conversion Procedures.

 

(a)For the Holders. To exercise the conversion rights described in paragraph
4(h)(6) and paragraph 4(h)(8), a Holder of Series A Preferred Stock must do each
of the following to convert:

 

(i)deliver a written notice to the Corporation at its principal office or, if so
advised by the Corporation, at the office of the agency that may be maintained
for such purpose (a “Transfer Agent”) specifying the number (in whole shares) of
shares of Series A Preferred Stock to be converted, the name(s) in which such
Holder wished the certificate(s) for shares of Common Stock to be issued, and
the total number of shares of Common Stock Beneficially Owned by such Holder,
together with its Affiliates as of the date of such notice; and

 

(ii)surrender the certificates for such shares of Series A Preferred Stock to
the Corporation or the Transfer Agent, as applicable, accompanied, if so
required by the Corporation or the Transfer Agent, by a written instrument(s) of
transfer in form reasonably satisfactory to the Corporation or the Transfer
Agent duly executed by the Holder or its attorney duly authorized in writing;
and

 

(iii)pay any stock transfer, documentary, stamp or similar taxes payable in
respect of the conversion that are not payable by the Corporation pursuant to
paragraph 4(h)(9)(e).

 

The date on which a Holder complied with the procedures in this paragraph
4(h)(9)(a) shall be the “Holder Conversion Date.” Immediately upon conversion,
the rights of the Holders of Series A Preferred Stock shall cease and the
Persons entitled to receive the shares of Common Stock, upon the conversion of
such shares of Series A Preferred Stock, shall be treated for all purposes as
having become beneficial owners of such shares of Common Stock.

 

(b)For the Corporation. To exercise the conversion rights described in paragraph
4(h)(7) and 4(h)(8), the Corporation shall provide

 

CORNING INCORPORATED - 2013 Form 10-K 35

 

Back to Contents

written notice of such conversion to a Holder (such notice, a “Corporation
Conversion Notice”). The Conversion Date shall be a date selected by the
Corporation (the “Corporation Conversion Date”) and shall be no more than twenty
(20) days after the date on which the Corporation provides such Corporation
Conversion Notice. In addition to any information required by applicable law or
regulation, the Corporation Conversion Notice shall state, as appropriate:

 

(i)the Corporation Conversion Date;

 

(ii)the total number of shares of Series A Preferred Stock to be converted; and

 

(iii)the number of shares of Common Stock to be issued upon conversion of each
share of Series A Preferred Stock and, if fewer than all the shares of a Holder
are to be converted, the number of shares of such Holder to be converted.

 

(c)Conversion. Conversion of shares of Series A Preferred Stock into shares of
Common Stock will occur immediately prior to the Close of Business on the
Corporation Conversion Date or on the Holder Conversion Date, as applicable.

 

(d)Effect of Conversion. All shares of Series A Preferred Stock converted as
provided in this paragraph 4(h)(9) shall no longer be deemed outstanding as of
the Corporation Conversion Date or the Holder Conversion Date, as applicable,
and all rights with respect to such shares shall immediately cease and terminate
as of such time (including, without limitation, any right of redemption pursuant
to paragraph 4(h)(10)), other than the right of the Holder to receive shares of
Common Stock and payment in lieu of any fraction of a share in exchange therefor
and the right of the Holder to receive any accrued but unpaid dividends. For the
avoidance of doubt, a Holder of shares of Series A Preferred Stock prior to the
Close of Business on the applicable conversion date shall not have any rights
with respect to the shares of Common Stock issuable upon conversion of such
shares of Series A Preferred Stock, including voting rights, transfer or other
disposition rights or rights to receive any dividends or other distributions
with respect to such shares of Common Stock and such shares of Common Stock
shall not be deemed to be outstanding for any purpose.

 

(e)Payment of Taxes. The Corporation will pay any and all documentary, stamp or
similar issue or transfer taxes (excluding, for the avoidance of doubt, any
taxes measured in whole or in part by reference to income or gain) imposed under
the laws of the United States or any state thereof and payable in respect of the
issuance or delivery of shares of Common Stock on the conversion of shares of
Series A Preferred Stock pursuant to paragraph 4(h)(6), paragraph 4(h)(7) or
paragraph 4(h)(8); provided, however, that the Corporation shall not be required
to pay any such tax which may be payable in respect of any registration or
transfer involved in the issuance or delivery of shares of Common Stock in a
name other than that of the registered Holder of Series A Preferred Stock
converted or to be converted, and no such issuance or delivery shall be made
unless and until the Person requesting such issue has paid to the Corporation
the amount of any such tax, or has established, to the satisfaction of the
Corporation, that such tax has been paid or is not payable.

 

(10)Redemption of the Series A Preferred Stock. The shares of the Series A
Preferred Stock shall be redeemable by the Corporation in accordance with this
paragraph 4(h)(10).

 

(a)Redemption at the Holder’s Option. In the event that the Board of Directors
approves and recommends to the Corporation’s shareholders a Change of Control in
which the aggregate consideration being paid for all of the Corporation’s
Capital Stock and assets implies a valuation of less than $6,000,000,000 for all
of the Corporation’s Capital Stock (in the event of an acquisition of the
Corporation’s Capital Stock) or $6,000,000,000 for all of the net assets of the
Corporation (in the event of an acquisition of the Corporation’s assets) (the
“Valuation Redemption Event”) and such Valuation Redemption Event is
consummated, each Holder of Series A Preferred Stock will have the right,
subject to complying with the procedures set forth herein, to require the
Corporation to redeem some or all of the Series A Preferred Stock held by it for
an amount equal to the Issue Price (the “Redemption Price”) per share of Series
A Preferred Stock. In the event of a Valuation Redemption Event in respect of
which any such Holder elects to require the Corporation to make such redemption,
the date that such redemption becomes effective shall be the date of closing of
such Valuation Redemption Event (the “Redemption Date”).

 

(b)Valuation Redemption Event Notice. Notice of a Valuation Redemption Event
shall be mailed by first-class mail to the Holders of record of Series A
Preferred Stock at their respective last addresses appearing on the stock
register of the Corporation. Such mailing shall commence within five
(5) Business Days after a Valuation Redemption Event shall have been announced
to the public by the Corporation (provided that, if depositary shares
representing Series A Preferred Stock are held in book-entry form through the
DTC, the Corporation may give notice in any manner permitted by the DTC). Any
notice mailed as provided in this paragraph 4(h)(10)(b) shall be conclusively
presumed to have been duly given, whether or not the Holder receives such
notice. Each notice shall state (A) the events causing such Valuation Redemption
Event and (B) the procedures that Holders must follow in order to exercise their
redemption right.

 

(c)Conditions to All Redemptions.

 

(i)With respect to a redemption pursuant to paragraph 4(h)(10)(a), a Holder must
send a written notice (by overnight courier, hand delivery or facsimile
transmission), which notice shall state that such Holder is exercising such
redemption right for all of the shares of Series A Preferred Stock Beneficially
Owned by such Holder (a “Holder’s Redemption Notice”), to the Corporation at any
time prior to the Close of Business on the fifteenth (15th) Business Day after
the date such Holder shall have received the Corporation’s notice described in
paragraph 4(h)(10)(b). Upon receipt by the Corporation of the Holder’s
Redemption Notice, the Holder of the shares of the Series A Preferred Stock in
respect of which such Holder’s Redemption Notice was given shall thereafter be
entitled, subject to legally available funds and the consummation of the
Valuation Redemption Event, to receive on the Redemption Date the Redemption
Price with respect to each such share of the Series A Preferred Stock, subject
to this paragraph 4(h)(10).

 

(ii)With respect to any redemption pursuant to this paragraph 4(h)(10), the
delivery to the Corporation of the certificates evidencing such shares of the
Series A Preferred Stock to be redeemed (together with all necessary
endorsements) at the office of the Corporation or such other place as the
Corporation may specify shall be a condition to the receipt by the Holder of the
Redemption Price.

 

(iii)Any redemption by the Corporation contemplated pursuant to the provisions
of this paragraph 4(h)(10) shall be consummated by the delivery of the
consideration to be received by the Holder whose shares of Series A Preferred
Stock are to be redeemed promptly following the later of the Redemption Date and
the time of delivery of the certificates evidencing such shares of the Series A
Preferred Stock to the Corporation in accordance with this paragraph 4(h)(10).

 

CORNING INCORPORATED - 2013 Form 10-K 36

 

Back to Contents

(d)Other Mechanics. If the Holder’s Redemption Notice has been duly given, the
Valuation Redemption Event has been consummated and the funds necessary for the
redemption have been set aside by the Corporation for the benefit of the Holder
of any shares of Series A Preferred Stock so called for redemption, separate and
apart from its other assets, in trust, so as to be and continue to be available
therefor, or deposited by the Corporation with a bank or trust company selected
by the Board of Directors or any duly authorized committee of the Board of
Directors (the “Series A Depositary Company”) in trust for the pro rata benefit
of the Holders of the shares called for redemption, then, notwithstanding that
any certificate for any share so called for redemption has not been surrendered
for cancellation, on and after the Redemption Date (i) all shares so called for
redemption shall cease to be outstanding, (ii) all declared but unpaid dividends
with respect to such shares shall cease to accrue, and (iii) all rights with
respect to such shares shall forthwith on such Redemption Date cease and
terminate, except only the right of the Holders thereof to receive the amount
payable on such redemption from the Series A Depositary Company at any time
after the Redemption Date from the funds so deposited, without interest. The
Corporation shall be entitled to receive, from time to time, from the Series A
Depositary Company any interest accrued on such funds, and the Holders of any
shares called for redemption shall have no claim to any such interest. Any funds
so deposited and unclaimed at the end of three (3) years from the Redemption
Date shall, to the extent permitted by law, be released or repaid to the
Corporation, and in the event of such repayment to the Corporation, the Record
Holders of the shares so called for redemption shall be deemed to be unsecured
creditors of the Corporation for an amount equivalent to the amount deposited as
stated above for the redemption of such shares and so repaid to the Corporation,
but shall in no event be entitled to any interest.

 

(e)If the Corporation does not or is not able to pay the Redemption Price in
full pursuant to this paragraph 4(h)(10), then the applicable Valuation
Redemption Event shall be deemed a Liquidation Event for purposes of paragraph
4(h)(5).

 

(11)Reservation of Common Stock.

 

(a)The Corporation shall at all times reserve and keep available out of its
authorized and unissued Common Stock, solely for issuance upon the conversion of
shares of Series A Preferred Stock as herein provided, free from any preemptive
or other similar rights, such number of shares of Common Stock as shall from
time to time be issuable upon the conversion of all the shares of Series A
Preferred Stock then outstanding.

 

(b)Notwithstanding the foregoing clause (a), the Corporation shall be entitled
to deliver upon conversion of shares of Series A Preferred Stock, as herein
provided, shares of Common Stock reacquired and held in the treasury of the
Corporation (in lieu of the issuance of authorized and unissued shares of Common
Stock), so long as any such treasury shares are free and clear of all liens,
charges, security interests or encumbrances.

 

(c)All shares of Common Stock delivered upon conversion of the Series A
Preferred Stock shall be duly authorized, validly issued, fully paid and
non-assessable, free and clear of all liens, claims, security interests and
other encumbrances.

 

(d)The Corporation shall prepare and shall use its best efforts to obtain and
keep in force such governmental or regulatory permits or other authorizations as
may be required by law, and shall comply with all applicable requirements as to
registration or qualification of the Common Stock (and all requirements to list
the Common Stock issuable upon conversion of Series A Preferred Stock that are
at the time applicable), to enable the Corporation lawfully to issue and deliver
to each Record Holder of Series A Preferred Stock such number of shares of its
Common Stock as shall from time to time be sufficient to effect the conversion
of all shares of Series A Preferred Stock then outstanding and convertible into
shares of Common Stock.

 

(12)Fractional Shares.

 

(a)No fractional shares of Common Stock will be issued as a result of any
conversion of shares of Series A Preferred Stock.

 

(b)In lieu of any fractional share otherwise issuable in respect of a conversion
pursuant to paragraph 4(h)(6), paragraph 4(h)(7) or paragraph 4(h)(8), the
Corporation shall pay an amount in cash (computed to the nearest cent) equal to
the same fraction of the Closing Price of the Common Stock determined as of the
second (2nd) Trading Day immediately preceding such a conversion.

 

(c)If more than one (1) share of the Series A Preferred Stock is surrendered for
conversion at one time by or for the same Holder, the number of full shares of
Common Stock issuable upon conversion thereof shall be computed on the basis of
the aggregate number of shares of the Series A Preferred Stock so surrendered.

 

(13)Anti-Dilution Adjustments to the Conversion Rate.

 

(a)The formula for determining the Conversion Rate as set forth in paragraph
4(h)(6)(a), and the number of shares of Common Stock to be delivered upon any
conversion of shares of Series A Preferred Stock pursuant to paragraph 4(h)(6),
paragraph 4(h)(7) or paragraph 4(h)(8), shall be subject to the following
adjustments. Each adjustment to the Conversion Rate will result in a
corresponding adjustment to the number of shares of the Common Stock issuable
upon conversion of the Series A Preferred Stock.

 

(i)Stock Dividends and Distributions. If the Corporation, at any time or from
time to time while any of the Series A Preferred Stock is outstanding, issues
shares of Common Stock as a dividend or distribution on shares of Common Stock,
then the Conversion Rate shall be adjusted based on the following formula:

 

  CR’  =  CR0    x  OS’     OS0  

 

    where             CR0 = the Conversion Rate in effect immediately prior to
the Close of Business on the Record Date for such dividend or distribution;    
      CR’ = the new Conversion Rate in effect immediately after the Close of
Business on the Record Date for such dividend or distribution;           OS0 =
the number of shares of Common Stock outstanding immediately prior to the Close
of Business on the Record Date for such dividend or distribution; and          
OS’ = the number of shares of Common Stock outstanding immediately after, and
solely as a result of, such dividend or distribution.

 

CORNING INCORPORATED - 2013 Form 10-K 37

 

Back to Contents

Any adjustment made pursuant to this paragraph 4(h)(13)(a)(i) shall become
effective immediately after the Record Date for such dividend or distribution.
If any dividend or distribution that is the subject of this paragraph
4(h)(13)(a)(i) is declared but not so paid or made, the Conversion Rate shall be
readjusted, effective as of the date the Board of Directors publicly announces
its decision not to pay or make such dividend or distribution, to the Conversion
Rate that would then be in effect if such dividend or distribution had not been
declared. For the avoidance of doubt, for purposes of this paragraph
4(h)(13)(a)(i), the number of shares of Common Stock outstanding at the Close of
Business on the Record Date for such dividend or distribution shall not include
shares of Common Stock held in treasury, if any.

 

(ii)Splits and Combinations of the Common Stock. If the Corporation shall, at
any time or from time to time while any of the Series A Preferred Stock is
outstanding, (x) split the then Common Stock outstanding into a greater number
of shares of Common Stock or (y) combine the then Common Stock outstanding into
a smaller number of shares of Common Stock, then the Conversion Rate shall be
adjusted based on the following formula:

 

  CR’  =  CR0   x OS’     OS0  

 

    where             CR0 = the Conversion Rate in effect immediately prior to
the Close of Business on the effective date of such share split or combination;
          CR’ = the new Conversion Rate in effect immediately after the Close of
Business on the effective date of such share split or combination;           OS0
= the number of shares of Common Stock outstanding immediately prior to the
Close of Business on the effective date of such share split or combination; and
          OS’ = the number of shares of Common Stock outstanding immediately
after the Close of Business on the effective date of, and solely as a result of,
such share split or combination.

 

(iii)Issuance of Stock Purchase Rights. If the Corporation shall, at any time or
from time to time while any of the Series A Preferred Stock is outstanding,
distribute to holders of all or substantially all of the Common Stock any rights
or warrants (other than a distribution of rights issued pursuant to a
shareholder rights plan, to the extent such rights are attached to shares of
Common Stock (in which event the provisions of paragraph 4(h)(13)(a)(vi) shall
apply) or a dividend reinvestment plan) entitling them to subscribe for or
purchase shares of Common Stock at a price per share less than the Current
Market Price of the Common Stock not being available on an equivalent basis to
Holders of the shares of Series A Preferred Stock upon conversion, the
Conversion Rate shall be adjusted based on the following formula:

 

  CR’  =  CR0   x  OS0 + X     OS0 + Y  

 

    where             CR0 = the Conversion Rate in effect immediately prior to
the Close of Business on the Record Date for such distribution;           CR’ =
the new Conversion Rate in effect immediately after the Close of Business on the
Record Date for such distribution;           OS0 = the number of shares of
Common Stock outstanding immediately prior to the Close of Business on the
Record Date for such distribution;           X = the total number of shares of
Common Stock issuable pursuant to such rights or warrants; and           Y = the
number of shares of Common Stock equal to (x) the aggregate price payable to
exercise such rights or warrants divided by (y) the Current Market Price of the
Common Stock.

 

Any adjustment made pursuant to this paragraph 4(h)(13)(a)(iii) shall become
effective immediately after the Record Date for such distribution. If such
rights or warrants described in this paragraph 4(h)(13)(a)(iii) are not so
distributed, the Conversion Rate shall be readjusted, effective as of the date
the Board of Directors publicly announces its decision not to distribute such
rights or warrants, to the Conversion Rate that would then be in effect if such
distribution had not been declared. To the extent that such rights or warrants
are not exercised prior to their expiration or shares of Common Stock are
otherwise not delivered pursuant to such rights or warrants upon the exercise of
such rights or warrants, the Conversion Rate shall be readjusted to the
Conversion Rate which would then be in effect had the adjustments made upon the
distribution of such rights or warrants been made on the basis of the delivery
of only the number of shares of Common Stock actually delivered. In determining
the aggregate price payable to exercise such rights or warrants, there shall be
taken into account any consideration received by the Corporation upon exercise
of such rights and warrants and the value of such consideration (if other than
cash, to be determined in good faith by the Board of Directors). For the
avoidance of doubt, for purposes of this paragraph 4(h)(14)(a)(iii), the number
of shares of Common Stock outstanding at the Close of Business on the Record
Date for such distribution shall not include shares of Common Stock held in
treasury, if any.

 

(iv)Asset Distribution.

 

(A)In case the Corporation shall, by dividend or otherwise, distribute, for no
consideration, to all holders of its Common Stock a substantial portion of the
Corporation’s assets (excluding

 

CORNING INCORPORATED - 2013 Form 10-K 38

 

Back to Contents

  any dividend or distribution referred to in paragraph 4(h)(13)(a)(i) or
paragraph 4(h)(13)(a)(ii) hereof, any rights or warrants referred to in
paragraph 4(h)(13)(a)(iii) hereof, and any dividend or distribution paid
exclusively in cash and any dividend, shares of Capital Stock of any class or
series, or similar equity interests, of or relating to a subsidiary or other
business unit in the case of a Spin-Off referred to in paragraph
4(h)(13)(a)(iv)(B) below), the Conversion Rate shall be adjusted based on the
following formula:

 

  CR’  =  CR0   x  SP0     SP0  –  FMV  

 

    where             CR0 = the Conversion Rate in effect immediately prior to
the Close of Business on the Record Date fixed for the determination of
stockholders entitled to receive such distribution;           CR’ = the new
Conversion Rate in effect immediately after the Close of Business on the Record
Date fixed for the determination of stockholders entitled to receive such
distribution;           SP0 = the average of the Closing Prices of the Common
Stock over the ten (10) consecutive Trading Day period ending on the Trading Day
immediately preceding the Ex-Dividend Date for such distribution; and          
FMV = the then fair market value (as determined in good faith by the
Corporation’s Board of Directors) of the portion of the assets or evidences of
indebtedness so distributed applicable to one share of Common Stock.

 

Any adjustment made pursuant to this paragraph 4(h)(13)(a)(iv)(A) shall become
effective immediately prior to the opening of business on the day following the
date fixed for the determination of stockholders entitled to receive such
distribution.

 

In any case in which this paragraph 4(h)(13)(a)(iv)(A) is applicable, paragraph
4(h)(13)(a)(iv)(B) shall not be applicable.

 

(B)With respect to an adjustment pursuant to this paragraph 4(h)(13)(a)(iv)
where there has been a payment of a dividend or other distribution, for no
consideration, on the Common Stock consisting of all of the outstanding shares
of capital stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit of the Corporation (a
“Spin-Off”), the Conversion Rate in effect immediately before the Close of
Business on the tenth (10th) Trading Day immediately following, and including,
the effective date of the Spin-Off shall be increased based on the following
formula:

 

  CR’  =  CR0   x  MP0 + FMV     MP0  

 

    where             CR0 = the Conversion Rate in effect immediately prior to
the Close of Business on the Record Date fixed for the determination of
stockholders entitled to receive such distribution;           CR’ = the new
Conversion Rate in effect immediately after the Close of Business on the Record
Date fixed for the determination of stockholders entitled to receive such
distribution;           MP0 = the average of the Closing Prices of the Common
Stock over the ten (10) consecutive Trading Day period immediately following,
and including, the effective date of the Spin-Off; and           FMV = the
average of the Closing Prices of the capital stock or similar equity interest
distributed to holders of Common Stock applicable to one (1) share of Common
Stock over the ten (10) consecutive Trading Day period immediately following,
and including, the effective date of the Spin-Off.

 

Any adjustment made pursuant to this paragraph 4(h)(13)(a)(iv)(B) shall become
effective immediately after the Record Date for such distribution. If any
dividend or distribution of the type described in this paragraph 4(h)(13)(a)(iv)
is declared but not so paid or made, the Conversion Rate shall be readjusted,
effective as of the date the Board of Directors publicly announces its decision
not to pay such dividend or distribution, to the Conversion Rate that would then
be in effect if such dividend or distribution had not been declared. If an
adjustment to the Conversion Rate is required under this paragraph
4(h)(13)(a)(iv), delivery of any additional shares of Common Stock that may be
deliverable upon conversion as a result of an adjustment required under this
paragraph 4(h)(13)(a)(iv) shall be delayed to the extent necessary to complete
the calculations provided for in this paragraph 4(h)(13)(a)(iv).

 

CORNING INCORPORATED - 2013 Form 10-K 39

 

Back to Contents

(v)Above-Market Self Tender and Exchange Offers. If the Corporation or any of
its subsidiaries makes a payment of cash or other consideration in respect of a
tender offer or exchange offer for all or any portion of the Common Stock
subject to the tender offer rules, to the extent that the cash and value of the
other consideration included in the payment per share of Common Stock validly
tendered or exchanged exceeds by five percent (5%) or more the Current Market
Price per share of the Common Stock as of the last time (the “Expiration Time”)
tenders could have been made pursuant to such tender or exchange offer, then,
immediately prior to the opening of business on the day after the date of the
Expiration Time, the Conversion Rate shall be adjusted based on the following
formula:

 

  CR’  =  CR0   X  AC  +  (SP’ x OS’)     SP’ x OS0  

 

    where             CR0 = the Conversion Rate in effect immediately prior to
the Close of Business on the date of the Expiration Time;           CR’ = the
new Conversion Rate in effect immediately after the Close of Business on the
date of the Expiration Time;           AC = the aggregate value of all cash and
any other consideration (as determined in good faith by the Board of Directors)
paid or payable for share’s purchased in such tender or exchange offers as
described in clauses (1) and (2) of this paragraph 4(h)(13)(a)(v);           SP’
= the average Closing Price of Common Stock over the ten consecutive Trading
Days commencing on the Trading Day immediately after the date of the Expiration
Time;           OS0 = the number of shares of Common Stock outstanding
immediately prior to the date such tender or exchange offer expires; and        
  OS’ = the number of shares of Common Stock outstanding immediately after the
date such tender or exchange offer expires  (after giving effect to such tender
offer or exchange offer).

 

If the Corporation or a Subsidiary of the Corporation is obligated to purchase
shares of Common Stock pursuant to any such tender or exchange, but the
Corporation or such Subsidiary is permanently prevented by applicable law from
effecting any such purchases or all or any portion of such purchases are
rescinded, then the Conversion Rate shall again be adjusted to be the Conversion
Rate that would then be in effect if such tender or exchange offer had not been
made or had only been made in respect of the purchases that had been effected.

 

(vi)Upon conversion of the Series A Preferred Stock, the Holders shall receive,
in addition to any shares of Common Stock issuable upon such conversion, any
associated rights issued under any shareholder rights agreement of the
Corporation that provides that each share of Common Stock issued upon conversion
of the Series A Preferred Stock at any time prior to the distribution of
separate certificates representing such rights will be entitled to receive such
rights unless, prior to conversion, the rights have separated from the Common
Stock, expired, terminated or been redeemed or exchanged in accordance with such
rights plan, and no adjustment shall be made to the Conversion Rate pursuant to
paragraph 4(h)(13)(a)(iii). If, prior to any conversion, the rights have
separated from the Common Stock, the Conversion Rate shall be adjusted at the
time of separation as if the Corporation distributed to all holders of Common
Stock, shares of Capital Stock, evidences of indebtedness, assets, property or
rights or warrants as described in paragraph 4(h)(13)(a)(iii), subject to
readjustment in the event of the expiration, termination or redemption of such
rights.

 

(vii)No adjustment to the Conversion Rate shall be made if the Holder(s) may
participate in the transaction that would otherwise give rise to an adjustment,
as a result of holding the Series A Preferred Stock, without having to convert
the Series A Preferred Stock, as if they held the full number of shares of
Common Stock into which a share of the Series A Preferred Stock may then be
converted.

 

(b)Cash Distributions. In case the Corporation shall, by dividend or otherwise,
distribute to all holders of its Common Stock cash, the formula for determining
the Conversion Rate as set forth in paragraph 4(h)(6)(a) shall not be affected.

 

(c)Adjustment for Tax Reasons. The Corporation may make such increases to the
Conversion Rate, in addition to any other increases required by this paragraph
4(h)(13), if the Board of Directors deems it advisable to avoid or diminish any
income tax to holders of the Common Stock resulting from any dividend or
distribution of shares (or rights to acquire shares) or from any event treated
as such for income tax purposes or for any other reasons.

 

(d)Rounding of Calculations; Minimum Adjustments. All adjustments to the
Conversion Rate shall be calculated to the nearest 1/10,000th of a share (or, if
there is not a nearest 1/10,000th of a share, to the next lower 1/10,000th of a
share) of Common Stock. No adjustment in the Conversion Rate shall be required
unless such adjustment would require an increase or decrease of at least one
percent of the Conversion Rate; provided, that any adjustments that by reason of
this paragraph 4(h)(13)(d) are not required to be made shall be carried forward
and taken into account in any subsequent adjustment.

 

(e)Notice of Adjustment Event. Whenever the Conversion Rate is to be adjusted in
accordance with paragraph 4(h)(13)(a), the Corporation shall: (i) compute the
Conversion Rate in accordance with paragraph 4(h)(13)(a) and prepare and
transmit to the Transfer Agent an Officer’s Certificate setting forth the
Conversion Rate, the method of calculation thereof in reasonable detail, and the
facts requiring such adjustment and upon which such adjustment is based; (ii) as
soon as practicable following the occurrence of an event that requires or
permits an adjustment to the Conversion Rate pursuant to paragraph 4(h)(13)(a)
(or if the Corporation is not aware of such occurrence, as soon as practicable
after becoming so aware), provide a written notice to the Holders of the Series
A Preferred Stock of the occurrence of such event; and (iii) as soon as
practicable following the determination of the revised Conversion Rate in
accordance with paragraph 4(h)(13)(a), provide a statement setting forth in
reasonable detail the method by which the adjustment to the Conversion Rate was
determined and setting forth the revised Conversion Rate.

 

CORNING INCORPORATED - 2013 Form 10-K 40

 

Back to Contents

(14)Replacement Stock Certificates.

 

(a)If physical certificates are issued, and any of the Series A Preferred Stock
certificates shall be mutilated, lost, stolen or destroyed, the Corporation
shall, at the expense of the Holder, issue, in exchange and in substitution for
and upon cancellation of the mutilated Series A Preferred Stock certificate, or
in lieu of and substitution for the Series A Preferred Stock certificate lost,
stolen or destroyed, a new Series A Preferred Stock certificate of like tenor
and representing an equivalent amount of shares of Series A Preferred Stock, but
only upon receipt of evidence of such loss, theft or destruction of such Series
A Preferred Stock certificate and indemnity, if requested, satisfactory to the
Corporation and the Transfer Agent.

 

(b)The Corporation is not required to issue any certificates representing the
Series A Preferred Stock on or after a conversion at the option of the Holder
pursuant to paragraph 4(h)(6) or paragraph 4(h)(8) or a conversion at the option
of the Corporation pursuant to paragraph 4(h)(7) or paragraph 4(h)(8). In lieu
of the delivery of a replacement certificate following such a conversion, the
Transfer Agent, upon delivery of the evidence and indemnity described above,
will deliver the shares of Common Stock issuable pursuant to the terms of the
Series A Preferred Stock evidenced by the certificate.

 

(15)Transfer of Shares of Series A Preferred Stock. The shares of Series A
Preferred Stock are restricted and a Holder of shares of Series A Preferred
Stock may not assign or Transfer any of the shares of Series A Preferred Stock
or the accompanying rights hereunder held by such Holder, except to (i) a
Subsidiary or the immediate parent entity of the Holder of the Series A
Preferred Stock or their respective Subsidiaries  (an “Eligible Transferee”) in
compliance with the Shareholder Agreement, dated as of October 22, 2013, between
the Corporation and Samsung Display Co., Ltd.; provided, however, that in the
event that any such Eligible Transferee ceases to be a Subsidiary or immediate
parent entity of such Holder or their respective Subsidiaries, then such Person
shall immediately Transfer the shares of Series A Preferred Stock held by it to
an Eligible Transferee in accordance with such Shareholder Agreement and the
prior Transfer to such Person shall be, to the fullest extent permitted by Law,
null and void ab initio; or (ii) to another Person pursuant to any merger,
tender or exchange offer to acquire Common Stock or recapitalization or Change
of Control that, in each case, the Board of Directors has approved and/or
recommended to the Corporation’s shareholders. Upon the issuance of Common Stock
in accordance with paragraph 4(h)(6), paragraph 4(h)(7) or paragraph 4(h)(8),
such shares of Common Stock shall remain restricted unless registered with the
U.S. Securities and Exchange Commission or pursuant to an available exemption
from registration. The restrictions contained in this paragraph 4(h)(15) shall
apply to all of the Holder’s assignees, transferees, successors and assigns.

 

(16)Miscellaneous.

 

(a)All notices referred to herein shall be in writing, and, unless otherwise
specified herein, all notices hereunder shall be deemed to have been given upon
the earlier of receipt thereof or three (3) Business Days after the mailing
thereof if sent by registered or certified mail (unless first-class mail shall
be specifically permitted for such notice under the terms of this Certificate of
Incorporation) with postage prepaid, addressed: (i) if to the Corporation, to
its office at One Riverfront Plaza, Corning, New York 14831 (Attention: the
Secretary) or to the Transfer Agent at its Corporate Trust Office, or other
agent of the Corporation designated as permitted by this Certificate of
Incorporation, or (ii) if to any Holder of the Series A Preferred Stock or
holder of shares of Common Stock, as the case may be, to such holder at the
address of such holder as listed in the stock record books of the Corporation
(which may include the records of any transfer agent for the Series A Preferred
Stock or Common Stock, as the case may be), or (iii) to such other address as
the Corporation or any such holder, as the case may be, shall have designated by
notice similarly given.

 

(b)All payments and distributions (or deemed distributions) on the shares of
Series A Preferred Stock (and on the shares of Common Stock received upon their
conversion) shall be subject to withholding of tax to the extent required by
applicable law, and any amounts so withheld, if any, shall be treated as having
been received by the Holder. In the event the Corporation previously remitted
withholding taxes to a governmental authority in respect of any payment or
distribution (or deemed distribution) on a share of Series A Preferred Stock,
the Corporation shall be entitled to offset any such withholding taxes against
any amounts otherwise payable in respect of such share of Series A Preferred
Stock (or on the shares of Common Stock received upon its conversion) or any
shares of Common Stock otherwise required to be issued upon the conversion of
such share of Series A Preferred Stock.

 

(c)The Corporation may appoint, and from time to time discharge and appoint, a
Transfer Agent for the Series A Preferred Stock. Upon any such discharge or
appointment, the Corporation shall send notice thereof by first-class mail,
postage prepaid, to the Holders of the Series A Preferred Stock.

 

(17)Definitions. Capitalized terms used in this Certificate of Incorporation
shall have the following meanings:

 

“Affiliate(s)” means, with respect to any Person, any other Person who, directly
or indirectly (including through one or more intermediaries), controls, is
controlled by, or is under common control with, such Person. For purposes of
this Agreement, “control,” when used with respect to any specified Person, shall
mean the power, direct or indirect, to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” shall have correlative meanings.

 

“Beneficially Own,” “Beneficially Owned” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act, except that for purposes of this paragraph 4.(h) only
(i) the words “within sixty days” in Rule 13d-3(d)(1)(i) shall not apply, to the
effect that a Person shall be deemed to be the beneficial owner of a security if
that Person has the right to acquire beneficial ownership of such security at
any time and (ii) a Person shall be deemed to Beneficially Own any security
that, directly or indirectly, through any contract, arrangement, understanding,
relationship, or otherwise, is the subject of a derivative transaction entered
into by such Person, or derivative security acquired by such Person, which gives
such Person the economic equivalent of ownership of an amount of such securities
due to the fact that the value of the derivative is explicitly determined by
reference to the price or value of such securities; and, provided that, in
determining any Person’s Beneficial Ownership of Common Stock, such Person shall
be deemed to Beneficially Own the aggregate number of shares of Common Stock
issuable upon conversion of all shares of the Series A Preferred Stock
Beneficially Owned by such Person as of the determination date.

 

“Board of Directors” means the board of directors of the Corporation.

 

“Business Day” means any day other than a Saturday or Sunday or any other day on
which banks in New York, New York, or Seoul, the Republic of Korea, are
authorized or required by law or executive order to close.

 

“Capital Stock” means the Series A Preferred Stock, the Common Stock and any
other securities or capital stock of the Corporation, whether authorized as of
or after the date hereof.

 

“Certificate of Incorporation” means the Restated Certificate of Incorporation
of the Corporation, as amended.

 

“Change of Control” means (a) the consummation of any transaction or series of
transactions which results in a single Person or Group of

 

CORNING INCORPORATED - 2013 Form 10-K 41

 

Back to Contents

 

Persons owning or controlling over fifty percent (50%) of the voting power of
the Corporation’s Capital Stock effected by means of the sale of stock, merger,
consolidation, issuance of shares, reorganization, share exchange or other form
of transaction or agreement, other than any such transaction undertaken solely
for the purpose of reincorporating the Corporation in a different jurisdiction,
(b) the consummation of a merger or consolidation of the Company with any other
Person, other than a merger or consolidation which would result in the holders
of the voting securities of the Corporation outstanding immediately prior
thereto continuing to hold at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or the voting
securities of such surviving entity or its parent outstanding immediately after
such merger or consolidation or (c) a sale, transfer or other disposition of all
or substantially all of the Corporation’s assets to a single Person or a Group
of Persons.

 

“Close of Business” means 5:00 p.m., New York City time.

 

“Closing Price” means, as of any date of determination, the closing sale price
or, if no closing sale price is reported, the last reported sale price of the
Common Stock on the New York Stock Exchange on that date. If the Common Stock is
not then traded on the New York Stock Exchange on any date of determination, the
Closing Price of the Common Stock on any date of determination means the closing
sale price as reported in the composite transactions for the principal U.S.
securities exchange on which the Common Stock is so listed or quoted, or if the
Common Stock is not so listed or quoted on a U.S. national or regional
securities exchange, as reported by the Nasdaq stock market, or, if no closing
price for the Common Stock is so reported, the last quoted bid price for the
Common Stock in the over-the-counter market as reported by the National
Quotation Bureau or similar organization or, if that bid price is not available,
the market value of the Common Stock on that date as determined by a nationally
recognized independent investment banking firm retained by the Corporation for
this purpose.

 

“Common Stock” as used in this Certificate of Incorporation means the
Corporation’s common stock, par value $0.50 per share, as the same exists at the
date of filing of a Certificate of Amendment to the Certificate of Incorporation
of the Corporation relating to the Series A Preferred Stock, or any other class
of stock resulting from successive changes or reclassifications of such Common
Stock consisting solely of changes in par value, or from par value to no par
value, or from no par value to par value. However, shares of Common Stock
issuable on conversion of shares of Series A Preferred Stock shall include only
shares of the class designated as Common Stock of the Corporation at the date of
the filing of this instrument with the State of New York or shares of any class
or classes resulting from any reclassification or reclassifications thereof and
which have no preference in respect of dividends or of amounts payable in the
event of any voluntary or involuntary Liquidation Event and which are not
subject to redemption by the Corporation; provided that if at any time there
shall be more than one such resulting class, the shares of each such class then
so issuable shall be substantially in the proportion which the total number of
shares of such class resulting from all such reclassifications bears to the
total number of shares of all classes resulting from all such reclassifications.

 

“Conversion Rate” shall have the meaning set forth in paragraph 4(h)(6)(a).

 

“Convertible Securities” means any Capital Stock, evidences of indebtedness,
shares or other securities directly or indirectly convertible into or
exchangeable for Common Stock or other equity securities of the Corporation, but
excluding Options.

 

“Corporate Trust Office” means the principal corporate trust office of the
Transfer Agent at which, at any particular time, its corporate trust business
shall be administered.

 

“Corporation” means Corning Incorporated, a corporation organized under the laws
of the State of New York.

 

“Corporation Conversion Date” shall have the meaning set forth in  paragraph
4(h)(9)(b).

 

“Corporation Conversion Notice” shall have the meaning set forth in paragraph
4(h)(9)(b).

 

“Corporation Conversion Right” shall have the meaning set forth in paragraph
4(h)(7).

 

“Current Market Price” per share of Common Stock on any date means the average
of the daily Closing Prices for the ten (10) consecutive Trading Days preceding
the earlier of the day preceding the date in question and the day before the “ex
date” with respect to the issuance or distribution requiring such computation.
For purposes of this paragraph, the term  “ex date,” when used with respect to
any issuance or distribution, means the first date on which the Common Stock
trades without the right to receive the issuance or distribution.

 

“Dividend Payment Date” shall have the meaning set forth in  paragraph
4(h)(3)(a).

 

“Dividend Period” shall mean any of the three (3)-month periods ending on
Dividend Payment Dates.

 

“DTC” means The Depository Trust Company, together with its successors and
assigns.

 

“Eligible Transferee” shall have the meaning set forth in paragraph 4(h)(15).

 

“Ex-Dividend Date” means the first date on which the Common Stock trades,
regular way, on the relevant exchange, or in the relevant market from which the
Closing Price was obtained, without the right to receive such dividend or
distribution.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC from time to time thereunder.

 

“Expiration Time” shall have the meaning set forth in paragraph 4(h)(13)(a)(v).

 

“Framework Agreement” means the Framework Agreement, dated as of October 22,
2013, by and among Samsung Display Co., Ltd., the Corporation solely for
purposes of Section 1.5, Section 6.1 and Section 11, Corning Hungary Data
Services Limited Liability Company, Corning Holding Japan G.K. and Corning
Luxembourg S.àr.l.

 

“Fully Diluted Basis” means, as of any date of determination and without
duplication, (a) all issued and outstanding shares of Common Stock as of such
date and (b) all shares of Common Stock issuable upon conversion of any shares
of Series A Preferred Stock or any Convertible Securities, whether or not such
Series A Preferred Stock or Convertible Securities are at the time convertible
into Common Stock.

 

“Holder” means the Person in whose name the shares of the Series A Preferred
Stock is registered, which may be treated by the Corporation and the Transfer
Agent as the absolute owner of the shares of Series A Preferred Stock for the
purpose of making payment and settling conversions and for all other purposes.

 

“Holder Conversion Date” shall have the meaning set forth in  paragraph
4(h)(9)(a).

 

“Holder’s Redemption Notice” shall have the meaning set forth in  paragraph
4(h)(10)(c)(i).

 

“Issue Price” means, as to the Series A Preferred Stock, $1,000,000 per share.

 

“Junior Stock” means the Common Stock or any class or series of stock of the
Corporation that ranks junior to Series A Preferred Stock in the payment of
dividends or in the distribution of assets on any Liquidation Event.

 

“Liquidation Event” shall have the meaning set forth in paragraph 4(h)(5)(a).

 

CORNING INCORPORATED - 2013 Form 10-K 42

 

Back to Contents

“Mandatory Excess Shares” shall have the meaning set forth in paragraph 4(h)(7).

 

“Officer’s Certificate” means a certificate of the Corporation, signed by any
duly authorized Officer of the Corporation.

 

“Option” means any right, option or warrant to subscribe for, purchase or
otherwise acquire Common Stock or Convertible Securities granted to the
Corporation’s directors, officers or employees or any other service providers.

 

“Optional Excess Shares” shall have the meaning set forth in paragraph
4(h)(6)(b).

 

“Ownership Cap” means a Total Ownership Percentage of nine percent (9%).

 

“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, joint venture, association, joint-stock company,
trust, unincorporated organization or other similar organization or entity.

 

“Record Date” shall have the meaning set forth in paragraph 4(h)(3)(a).

 

“Record Holders” means the Holders of record of the Series A Preferred Stock as
they appear on the stock books of the Corporation at the Close of Business on a
Record Date.

 

“Redemption Date” shall mean the date as specified in paragraph 4(h)(10)(a).

 

“Redemption Price” shall have the meaning set forth in paragraph 4(h)(10)(a).

 

“SEC” means the United States Securities and Exchange Commission.

 

“Series A Depositary Company” shall have the meaning set forth in paragraph
4(h)(10)(d).

 

“Spin-Off” shall have the meaning set forth in paragraph 4(h)(13)(a)(iv).

 

“Series A Preferred Stock” means the series of preferred stock, par value $100,
of the Corporation designated as “Fixed Rate Cumulative Convertible Preferred
Stock, Series A.”

 

“Stock Equivalents” means, collectively, any option, warrant or other security
or right that is by its terms, at the time of calculation, directly or
indirectly, convertible into or exchangeable or exercisable for shares of Common
Stock; provided that Stock Equivalents shall not include any Capital Stock.

 

“Subsidiary” means, with respect to any Person, any other Person of which the
first Person owns, directly or indirectly, securities or other ownership
interests having voting power to elect a majority of the board of directors or
other Persons performing similar functions (or, if there are no such voting
interests, more than fifty percent (50.0%) of the equity interests of the second
Person).

 

“Total Ownership Percentage” means, with respect to any Person calculated at a
particular point in time, the ratio, expressed as a percentage, of (a) the
shares of Common Stock, including any shares issuable upon conversion of
Preferred Stock (whether or not then convertible) Beneficially Owned by such
Person, over (b) the total number of shares of Common Stock then outstanding on
a Fully Diluted Basis.

 

“Trading Day” means a day on which the Common Stock:

 

(a)is not suspended from trading on any national or regional securities exchange
or association or over-the-counter market at the Close of Business; and

 

(b)has traded at least once on the national or regional securities exchange or
association or over-the-counter market that is the primary market for the
trading of the Common Stock.

 

“Transfer” means, with respect to any security, any direct or indirect sale,
assignment, pledge, transfer, hedge, encumbrance, hypothecation, securities
lending, voting agreement or other disposition, whether voluntary, by operation
of law or otherwise, of or with respect to such security, Capital Stock or any
interest or Stock Equivalents therein, whether in a single transaction or a
series of related transactions, or the entry into a definitive agreement with
respect to any of the foregoing (for the avoidance of doubt, whether such
agreement is to be settled by delivery of shares of Capital Stock or Stock
Equivalents, in cash or otherwise).

 

“Transfer Agent” shall have the meaning set forth in paragraph 4(h)(9)(a)(i).

 

“Valuation Redemption Event” shall have the meaning set forth in  paragraph
4(h)(10)(a).

 

FOURTH: The Certificate of Incorporation of the Corporation was authorized by
resolutions duly adopted by the Board of Directors of the Corporation and by
resolutions duly adopted by the holders of a majority of all outstanding shares
entitled to vote thereon at a meeting of shareholders. This Certificate of
Amendment was authorized by resolutions duly adopted by the Board of Directors
of the Corporation, pursuant to authority granted to the Board of Directors
under the Certificate of Incorporation of the Corporation, and in accordance
with Sections 502(c), 502(d) and 805 of the Business Corporation Law of the
State of New York, at a meeting duly called and held on [•], 20[•], at which a
quorum was present and acting throughout.

 

IN WITNESS WHEREOF, we have signed this Certificate of Amendment of the
Certificate of Incorporation this [•], 2014.

 

[•]   [•]  

 

[•]   [•]  

 

CORNING INCORPORATED - 2013 Form 10-K 43

 